     Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 1 of 167 PageID #:1




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


RESTAURANTS OF AMERICA, INC;                    Case No: 1:19-cv-4824
LTP MANAGEMENT GROUP, INC.;
GIBSON, GRECO & WOOD, LTD.; and
HOOTERS MANAGEMENT CORPORATION

             Plaintiffs,
                                                 COMPLAINT AND DEMAND FOR
v.
                                                 JURY TRIAL
TYSON FOODS, INC.; TYSON CHICKEN,
INC.; TYSON BREEDERS, INC.; TYSON
POULTRY, INC.; PILGRIM’S PRIDE
CORPORATION; KOCH FOODS, INC.; JCG
FOODS OF ALABAMA, LLC; JCG FOODS
OF GEORGIA, LLC; KOCH MEAT CO., INC.;
SANDERSON FARMS, INC.; SANDERSON
FARMS, INC. (FOOD DIVISION);
SANDERSON FARMS, INC. (PRODUCTION
DIVISION); SANDERSON FARMS, INC.
(PROCESSING DIVISION); HOUSE OF
RAEFORD FARMS, INC.; MAR-JAC
POULTRY, INC.; PERDUE FARMS, INC.;
PERDUE FOODS, LLC; WAYNE FARMS,
LLC; FIELDALE FARMS CORPORATION;
GEORGE’S, INC.; GEORGE’S FARMS, INC.;
SIMMONS FOODS, INC.; SIMMONS
PREPARED FOODS, INC.; O.K. FOODS,
INC.; O.K. FARMS, INC.; O.K. INDUSTRIES,
INC.; PECO FOODS, INC.; HARRISON
POULTRY, INC.; FOSTER FARMS, LLC;
FOSTER POULTRY FARMS; CLAXTON
POULTRY FARMS, INC.; MOUNTAIRE
FARMS, INC.; MOUNTAIRE FARMS, LLC;
MOUNTAIRE FARMS OF DELAWARE, INC.;
AGRI STATS, INC.; AMICK FARMS, LLC;
CASE FOODS, INC.; CASE FARMS, LLC; and
CASE FARMS PROCESSING, INC.

            Defendants.
      Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 2 of 167 PageID #:2




                                                  TABLE OF CONTENTS

I.      NATURE OF THE ACTION ............................................................................................. 1

        A.         Defendants Unlawfully Agreed to Curtail the Supply of Chicken ......................... 2

        B.         Defendants Unlawfully Agreed to Manipulate and Artificially Inflate the
                   Georgia Dock .......................................................................................................... 6

II.     PARTIES ............................................................................................................................ 8

        A.         Plaintiffs .................................................................................................................. 8

                  (i)         Restaurants of America, Inc. ....................................................................... 8
                  (ii)        LTP Management Group, Inc. .................................................................. 10
                  (iii)       Gibson, Greco & Wood, Ltd. .................................................................... 12
                  (iv)        Hooters Management Corporation ............................................................ 13
        B.         Defendants ............................................................................................................ 15

                  (i)         The Tyson Defendants .............................................................................. 15
                  (ii)        Pilgrim’s Pride Corporation ...................................................................... 16
                  (iii)       The Koch Defendants ............................................................................... 17
                  (iv)        The Sanderson Farms Defendants ............................................................ 18
                  (v)         House of Raeford Farms, Inc. ................................................................... 18
                  (vi)        Mar-Jac Poultry, Inc.................................................................................. 19
                  (vii)       The Perdue Defendants ............................................................................. 19
                  (viii)      Wayne Farms, LLC ................................................................................... 20
                  (ix)        Fieldale Farms Corporation ...................................................................... 20
                  (x)         The George’s Defendants ......................................................................... 20
                  (xi)        Simmons Foods......................................................................................... 21
                  (xii)       The O.K. Foods Defendants...................................................................... 21
                  (xiii)      Peco Foods, Inc. ........................................................................................ 22
                  (xiv)       Harrison Poultry, Inc. ................................................................................ 22
                  (xv)        Foster Farms.............................................................................................. 22
                  (xvi)       Claxton Poultry Farms, Inc. ...................................................................... 23
                  (xvii) The Mountaire Farms Defendants ............................................................ 23
                  (xviii) Amick Farms, LLC ................................................................................... 24
                  (xix)       The Case Foods Defendants...................................................................... 24
                  (xx)        Agri Stats .................................................................................................. 25

                                                                      i
118359845.9
       Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 3 of 167 PageID #:3




III.    AGENTS AND CO-CONSPIRATORS ........................................................................... 27

        A.        Producer Co-Conspirator Allen Harim ................................................................. 27

        B.        Producer Co-Conspirator Keystone Foods ........................................................... 27

IV.     JURISDICTION AND VENUE ....................................................................................... 39

V.      TRADE AND COMMERCE............................................................................................ 40

        A.        Background on the Broiler Chicken Market ......................................................... 40

        B.        The United States Broiler Market is a National Market Comprising Tens
                  of Billions of Dollars’ Worth of Annual Sales ..................................................... 42

VI.     FACTUAL ALLEGATIONS REGARDING DEFENDANTS’ UNLAWFUL
        CONSPIRACY ................................................................................................................. 43

        A.        Overview of Defendants’ Illegal Conspiracy ....................................................... 43

        B.        Agri Stats Participated in, and Actively Facilitated, Defendants’
                  Communications Among Themselves, and Provided Data Necessary to
                  Effectuate, Monitor and Enforce the Conspiracy ................................................. 47

        C.        Agri Stats’ Detailed Reports Enable Defendants to Accurately Assess and
                  Monitor Their Competitors’ Production Levels and Breeder Flocks ................... 52

                  (i)        Agri Stats’ Critical Role in the Chicken Industry ..................................... 56
                  (ii)       Defendants’ Public Statements Show the Relevance of Agri Stats’
                             Data to their Collective Efforts to Cut Production.................................... 59
        D.        Defendants’ Conspiracy Artificially Increased and Maintained Chicken
                  Prices ..................................................................................................................... 62

                  (i)        The State of the U.S. Chicken Market Prior to the Conspiracy –
                             2007........................................................................................................... 62
                  (ii)       Defendants Depart from Historical Practice by Collectively
                             Reducing Breeder Flocks in Unprecedented Amounts Beginning in
                             2008........................................................................................................... 64
                             (a)         Defendants’ Executives Publicly Decry the Effect of
                                         Oversupply on “Our Industry,” Telling their Competitors
                                         that Unified Action Was Necessary .............................................. 67
                             (b)         Defendants Begin to Cut Production in Concert........................... 69
                             (c)         Defendants’ Chicken Production Cuts, from 2008 to Early
                                         2009, Included Unprecedented Reductions to Chicken
                                         Breeder Flocks .............................................................................. 78


                                                                    ii
Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 4 of 167 PageID #:4




                   (d)        Defendants’ Conspiracy, Hatched in the Great Recession
                              Continued into 2011 With Another Round of Collective
                              Production Cuts............................................................................. 80
                   (e)        Drastically-Reduced Breeder Flocks Boost Chicken Prices
                              and Raise Defendants’ Profits to Record Levels .......................... 90
       (iii)       Collusively Manipulating the Georgia Dock Benchmark Price
                   Index ......................................................................................................... 99
                   (a)        Overview of the Georgia Dock, USDA Composite, Urner
                              Barry, and EMI Chicken Price Indices ......................................... 99
                   (b)        The Georgia Dock Pricing Methodology and Its
                              Susceptibility to Manipulation .................................................. 101
                   (c)        Georgia Dock Prices Diverged From the USDA Composite
                              and Urner Barry Price Indices Beginning in 2013 ...................... 110
 E.     The Structure and Characteristics of the Chicken Market Make it Highly
        Susceptible to Collusion ..................................................................................... 112

       (i)         Highly-Concentrated Market with Vertically-Integrated Producers....... 112
       (ii)        The Market for Broilers is Characterized by Inelastic Supply and
                   Demand ................................................................................................... 116
       (iii)       There are no Significant Substitutes for Broiler Chickens ..................... 116
       (iv)        The Broiler Industry Has Experienced High Consolidation and is
                   Highly Concentrated ............................................................................... 117
       (v)         The Broiler Industry Has a History of Government Investigations
                   and Collusive Actions. ............................................................................ 119
       (vi)        Defendants Had Numerous Opportunities to Collude ............................ 120
                   (a)        Trade Associations ...................................................................... 120
                   (b)        Overseas Distribution Solutions ................................................. 126
                   (c)        Investor Conferences .................................................................. 127
                   (d)        Competitor Plant Tours ............................................................... 127
                   (e)        Merger, Acquisition, and Capital Financing Discussions ........... 128
                   (f)        Other Business Dealings ............................................................. 129
       (vii)       High Barriers to Entry............................................................................. 129
       (viii)      Defendants Have Similar Cost Structures and Work
                   Collaboratively to Share Cost Information ............................................. 132
 F.     Defendants Collusively Adopted Additional Strategies to Reinforce Their
        Conspiracy .......................................................................................................... 134

       (i)         A Collective Shift Away from Long-Term Fixed-Price Contracts ......... 134
       (ii)        Inter-Defendant Sales.............................................................................. 135

                                                         iii
        Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 5 of 167 PageID #:5




                  (iii)      Atypical Increases in Defendants’ Exporting of Chickens ..................... 137
         G.        The Statute of Limitations Does Not Bar Plaintiffs’ Claims .............................. 138

                  (i)        Plaintiffs Did Not Discover (and Could Not Have Discovered) the
                             Conspiracy Until 2016 ............................................................................ 138
                  (ii)       Defendants Actively Concealed Their Conspiracy ................................. 140
                  (iii)      Plaintiffs’ Claims Were Tolled by the Direct and Indirect
                             Purchaser Class Action Complaints Filed in 2016 ................................. 143
VII.     ANTITRUST IMPACT .................................................................................................. 144

VIII.    CLAIMS FOR RELIEF AND CAUSES OF ACTION .................................................. 144

         COUNT I   VIOLATION OF 15 U.S.C. § 1 (AGAINST ALL DEFENDANTS
             FOR OUTPUT RESTRICTION AND PRICE-FIXING ON BEHALF OF
             ALL PLAINTIFFS FOR INJUNCTIVE AND EQUITABLE RELIEF,
             AND ON BEHALF OF PLAINTIFFS GIBSON, GRECO & WOOD,
             LTD. AND RESTAURANTS OF AMERICA FOR TREBLE
             DAMAGES) ....................................................................................................... 144

         COUNT II  VIOLATION OF 15 U.S.C. § 1 (AGAINST ALL DEFENDANTS
             FOR CONCERTED OUTPUT RESTRICTION ON BEHALF OF ALL
             PLAINTIFFS FOR INJUNCTIVE AND EQUITABLE RELIEF, AND
             ON BEHALF OF PLAINTIFFS GIBSON, GRECO & WOOD, LTD.
             AND RESTAURANTS OF AMERICA FOR TREBLE DAMAGES –
             PLED IN THE ALTERNATIVE TO COUNT I) ............................................... 146

         COUNT III VIOLATION OF 15 U.S.C. § 1 (AGAINST THE GEORGIA
             DOCK DEFENDANTS FOR PRICE-FIXING ON BEHALF OF ALL
             PLAINTIFFS FOR INJUNCTIVE AND EQUITABLE RELIEF, AND
             ON BEHALF OF PLAINTIFFS GIBSON, GRECO & WOOD, LTD.
             AND RESTAURANTS OF AMERICA FOR TREBLE DAMAGES –
             PLED IN THE ALTERNATIVE TO COUNT I) ............................................... 147

         COUNT IV VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR
             TRADE PRACTICES ACT Fla. Stat. § 501.201, et seq. (ON BEHALF
             OF PLAINTIFFS HOOTERS MANAGEMENT CORPORATION AND
             LTP MANAGEMENT GROUP, INC.) .............................................................. 149

         COUNT V   VIOLATION OF ARIZONA’S UNIFORM STATE ANTITRUST
             ACT, Ariz. Rev. Stat. § 44-1401, et seq. (ON BEHALF OF PLAINTIFF
             RESTAURANTS OF AMERICA) ..................................................................... 150

         COUNT VI VIOLATION OF ILLINOIS ANTITRUST ACT, 740 Ill. Comp.
             Stat. Ann. 10/1, et seq. (ON BEHALF OF HOOTERS MANAGEMENT
             CORPORATION) ............................................................................................... 151


                                                               iv
Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 6 of 167 PageID #:6




 COUNT VII          VIOLATION OF THE MINNESOTA ANTITRUST LAW,
     Minn. Stat. § 325D.49, et seq. (ON BEHALF OF PLAINTIFF
     RESTAURANTS OF AMERICA) ..................................................................... 152

 COUNT VIII       VIOLATION OF THE NEW MEXICO ANTITRUST
     ACT, N.M. Stat. Ann. §§ 57-1-1, et seq. (ON BEHALF OF PLAINTIFF
     RESTAURANTS OF AMERICA) ..................................................................... 153

 COUNT IX VIOLATION OF SECTION 340 OF THE NEW YORK
     GENERAL BUSINESS LAW (ON BEHALF OF PLAINTIFF HOOTERS
     MANAGEMENT CORPORATION) ................................................................. 154

 COUNT X   VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND
     DECEPTIVE BUSINESS PRACTICES ACT, 815 Ill. Comp. Stat. Ann.
     505/10a, et seq. (ON BEHALF OF PLAINTIFF HOOTERS
     MANAGEMENT CORPORATION.) ................................................................ 155

 COUNT XI VIOLATION OF THE MINNESOTA CONSUMER FRAUD
     ACT, Minn. Stat. § 325F.68, et seq. (ON BEHALF OF PLAINTIFF
     RESTAURANTS OF AMERICA) ..................................................................... 156

 COUNT XII      VIOLATION OF THE NEW MEXICO UNFAIR
     PRACTICES ACT, N.M. Stat. Ann. §§ 57-12-3, et seq. (ON BEHALF OF
     PLAINTIFF RESTAURANTS OF AMERICA) ................................................ 157

 COUNT XIII               UNJUST ENRICHMENT .......................................................... 159




                                               v
     Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 7 of 167 PageID #:7




       Plaintiffs Restaurants of America, Inc.; LTP Management Group, Inc.; Gibson, Greco &

Wood, Ltd.; and Hooters Management Corporation (collectively “Plaintiffs”) bring this action

against the Defendants identified below for Defendants’ illegal conspiracy which increased the

prices of chicken sold in the United States. Plaintiffs bring this action for injunctive relief and

treble damages under Section 1 of the Sherman Act, and for treble damages under the antitrust

laws, unfair competition laws, consumer protection laws, and unjust enrichment common laws of

the several states against Defendants. Plaintiffs demand a trial by jury in which they will seek

treble damages from Defendants, who are jointly and severally liable for Plaintiffs’ purchases of

chicken from at least as early as 2008 through at least as late as 2016.

I.     NATURE OF THE ACTION

       1.      This is a case about some of America’s chicken producers reaching illegal

agreements and restraining trade beginning at least as early as 2008 through at least as late as 2016

(generally referred to herein as the “relevant period”). Through those unlawful agreements,

Defendants successfully implemented supra-competitive chicken prices to Plaintiffs and other

purchasers throughout the United States.

       2.      Defendants’ restraint of trade was implemented through two mechanisms. The first

focused on the beginning of the distribution chain by reducing the supply of broiler chickens into

the market. The second focused on the end of the distribution chain by manipulating price indices

with respect to wholesale chicken prices for buyers such as Plaintiffs, who purchased affected

products directly and indirectly from the Defendants and their affiliates.

       3.      One of the participants in the alleged conspiracy, Defendant Fieldale Farms, has

already agreed to pay $2.25 million to settle claims by a putative class of direct purchasers alleging

that Fieldale Farms participated in this conspiracy. Moreover, both the U.S. Department of Justice



                                                  1
     Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 8 of 167 PageID #:8




and the Antitrust Section of the Florida Attorney General’s office are currently investigating the

industry for anticompetitive practices.

       A.      Defendants Unlawfully Agreed to Curtail the Supply of Chicken

       4.      Broiler chickens constitute approximately 98% of all chicken meat sold in the

United States. Defendants are among the leading suppliers of chicken in an industry with over

$30 billion in annual wholesale revenue, and are among those who control approximately 90% of

the wholesale chicken market. The industry is highly concentrated, with a small number of large

producers in the United States controlling supply.

       5.      One aspect of Defendants’ scheme curtailed the supply of chickens in the market

via unprecedented cuts at the top of the supply chain in the form of collusively reducing “breeder

flocks” that produce chickens ultimately slaughtered for meat consumption. Historically, when

faced with low market prices, Defendants relied primarily on mechanisms that temporarily reduced

production – at the middle or end of the supply chain, such as reducing eggs placements, killing

newly-hatched chicks, or idling processing plants – but which still allowed them to ramp up

production within weeks if chicken prices increased.

       6.      Historically, the chicken industry was marked by boom and bust cycles where, in

response to rising prices, producers increased production, which caused an oversupply and

resulting decrease in pricing. However, that market pattern changed markedly in 2008. By their

wrongful conduct as alleged in this complaint, Defendants not only materially reduced or

eliminated the historical boom and bust cycle of the chicken industry, they propped up chicken

prices during periods of rapidly falling input costs by, among other means, coordinating supply

restrictions and manipulating one or more Broiler price indices.

       7.      The historic pattern of annual increases in chicken production became so

entrenched over decades of experience that by the 2000s, a widely-repeated industry refrain was
                                                2
     Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 9 of 167 PageID #:9




that the market would grow by 3% more broilers per year. A leading industry publication noted

in early 2009 that chicken “production in the U.S. used to be just like government spending, it

never went down and cutbacks only resulted in slowing the rate of growth, but not anymore,”

because for “the first time in decades, total broiler production in 2008 remained virtually

unchanged from the year before. WATT POULTRYUSA 2008 rankings data show the industry’s

total weekly ready-to-cook (RTC) production at 724.05 million pounds, just slightly more than the

723.71 million RTC pounds per week reported at the end of 2007.”

         8.    In 2008, faced with dropping prices and low profits, Defendants collectively began

cutting their ability to ramp up production by materially reducing their breeder flocks. While in

the past, Defendants undertook traditional, short-term production cuts, this was a significant shift

in their behavior. Defendants’ collective market-changing cuts to breeder flocks – a first round

from 2008 to early 2009, and a subsequent round from 2011 to 2012 as the conspiracy continued

into the current decade – effectively eliminated their ability to meaningfully increase supply for

years.

         9.    Defendants’ joint efforts to impose supply-side “discipline” included public

statements by their senior executives about a Defendant’s individual commitment to production

cuts as well as the importance of instituting and maintaining this “discipline” within the industry

as a whole. Defendants’ public statements on the need for, and benefits of, industry-wide supply

“discipline” marked a significant departure from past industry practice.

         10.   Defendants’ coordinated output restriction scheme was successfully facilitated by,

monitored and policed using reports purchased, at significant cost, from Defendant Agri Stats, Inc.

(“Agri Stats”), which in 2013 became a subsidiary of global pharmaceutical company Eli Lilly &

Co. Agri Stats collects detailed, proprietary data from all Defendants and their Producer Co-



                                                 3
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 10 of 167 PageID #:10




Conspirators, including housing used, breed of chicks, average size, and production and breeder

flock levels. Although certain Defendants had used Agri Stats before 2008, the output-restriction

part of Defendants’ conspiracy began when Defendant Tyson Foods – which had stopped using

Agri Stats sometime in the mid- 2000s – became a subscriber again in early 2008.

       11.     While the Agri Stats reports superficially “anonymize” individual producer

information, they are sufficiently detailed so that any reasonably informed producer may discern

the identity of its competitors’ information, including breeder flocks, and other production,

capacity and cost data. Agri Stats, as detailed below, plays both a unique role in the chicken

industry and an important role in the conspiracy alleged here, by willfully enabling Defendants

and their Producer Co-Conspirators to know what each of them were doing in furtherance of the

concerted action among the producers.

       12.     The information available to Defendants in these Agri Stats reports is not the kind

of information that, in a competitive market, would be disclosed by one competitor to another.

Agri Stats reports include individual lines (sometimes called “rows”) of facility-level data for over

100 of Defendants’ chicken integrated production facilities. Most of these vast facilities, referred

to as “complexes,” include housing for Defendants’ breeder flocks and hatcheries where breeder

flock hens lay the eggs that will ultimately become the chickens sold to the market.

       13.     The Agri Stats reports identify each complex with unique numbers, including a

coding system identifying the region and sub-region, for each chicken complex, with the cover

pages of each sub-regional report identifying by name the companies whose complexes are

covered in the report itself. For example, “Region 20” includes “Sub-Region 21 – Upper Mid

Atlantic,” identifying, with a unique number, sixteen chicken complexes, including four Tyson




                                                 4
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 11 of 167 PageID #:11




complexes, four Perdue complexes, three Mountaire complexes, two Pilgrim’s Pride complexes,

and one George’s complex.1

          14.     Agri Stats’ reports are not publicly available and Producer Defendants and Producer

Co-Conspirators closely guard from those outside the industry the reports’ contents and the degree

of Producer Defendants’ and Producer Co-Conspirators’ participation in Agri Stats’ data-gathering

and data-dissemination processes. Producer Defendants and Producer Co-Conspirators have

reported detailed data to Agri Stats on a regular basis (usually weekly).

          15.     Agri Stats both facilitated and participated in the conspiracy because, among other

things:

                  •   Agri Stats’ coding system enabled Producer Defendants’ and Producer Co-
                      Conspirators’ personnel to decipher, simply by eyeballing the “rows” in a given
                      report, the production, feed, sales and other competitively-sensitive metrics of
                      their competitors, many of whom had complexes “right down the road from”
                      each other in the same Agri Stats sub- region;

                  •   Agri Stats’ regular meetings with each Producer Defendant and Producer Co-
                      Conspirator allowed Agri Stats to share production information among the
                      Defendants. For example, mid-level Tyson personnel working at complexes in
                      the Mid-Atlantic region were advised by their complex managers about
                      competitors’ production following quarterly meetings between the Tyson
                      complex managers and Agri Stats account managers; and

                  •   Agri Stats account managers created, for each of their Producer Defendant and
                      Producer Co-Conspirator customers, a series of data compilations known as
                      “books,” based on the competitively- sensitive data that a particular Defendant
                      had submitted to Agri Stats. On a number of occasions, Agri Stats personnel
                      sent copies of one Defendant’s “books” to other Defendants.




1
 Agri Stats reports also include specific data for Defendants’ chicken complexes (listed by producer and location) in:
North Carolina (“Sub-Region 22”); Northern Georgia and Tennessee (“Sub-Region 31”); Southern Georgia, Florida
and South Carolina (“Sub-Region 32”); Alabama and Mississippi (sub-regions 41 and 42); lower Arkansas, Louisiana
and Texas (“Sub- Region 51”); upper Arkansas and Missouri (“Sub-Region 52”); Kentucky, Ohio, Minnesota, Indiana
and Wisconsin (“Sub-Region 60”); and California and the Pacific Northwest (“Region 10)” (which is composed solely
of Defendant Foster Farms’ three complexes).

                                                          5
   Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 12 of 167 PageID #:12




       B.     Defendants Unlawfully Agreed to Manipulate and Artificially Inflate the
              Georgia Dock

       16.    A second aspect of Defendants’ conspiracy to illegally increase and maintain

chicken prices was the manipulation and artificial inflation of prices on the “Georgia Dock,” a

widely used weekly benchmark price compiled and published by the Georgia Department of

Agriculture (the “GDA”). Unlike other price indices available to chicken buyers, the Georgia

Dock benchmark price is a self-reported number from a group of at least ten chicken producers

(Defendants Pilgrim’s Pride, Tyson, Fieldale Farms, Perdue, Sanderson Farms, Koch Foods,

Claxton Poultry, Harrison Poultry, Mar-Jac and Wayne Farms). Senior executives from eight of

the ten companies who participated in the Georgia Dock price submission prices (those ten

companies are herein referred to as the “Georgia Dock Defendants”) were members of a private

sector “Georgia Dock Advisory Board,” which played a role in the compilation and manipulation

of the Georgia Dock benchmark price.

       17.    Following intense scrutiny – first in mid-2016 from the U.S. Department of

Agriculture (“USDA”), and then by the press, which in late 2016 first revealed the easily

manipulated methodology used to create the Georgia Dock benchmark price – the GDA, on

November 28, 2016, suspended reporting the Georgia Dock benchmark price.            The GDA

considered implementing new price-reporting requirements, including the submission of an

affidavit by each Georgia Dock Defendant vouching for the accuracy of their submitted price

inputs. However, the Georgia Dock Defendants balked at these new rules, so in late November

2016, the GDA stopped publishing the Georgia Dock benchmark index altogether, citing a “lack

of submissions” under the new reporting requirements.

       18.    The November 23, 2016 Georgia Dock benchmark whole-bird price of $1.0975/lb.

was the last one reported by the GDA. The GDA later introduced a new index called the “Georgia


                                              6
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 13 of 167 PageID #:13




Premium Poultry Price Index,” which purported to be a more transparent, accurate, and verifiable

pricing mechanism – but abandoned the new index in February 2017 due to a lack of participation

by chicken producers. The Antitrust Section of the Florida Attorney General’s office is currently

investigating the chicken industry for anticompetitive practices, including the manipulation of the

Georgia Dock.

       19.      Defendants’ conduct has led to public reports of Defendants’ anticompetitive

behavior. For instance, stock market analysis service Seeking Alpha reported in November 2016,

in an article titled “Evidence Of Chicken Price Manipulation: The Curious Case Of The Georgia

Dock,” that the chicken companies (including Pilgrim’s Pride, Tyson, and Sanderson) “may be

manipulating the Georgia Dock price index in order to receive a much higher price than real market

prices.” Seeking Alpha noted that Defendants’ conduct surrounding this price index manipulation

“has accounted for >100% of earnings for pure-play chicken companies recently.” The alleged

unlawful conduct was so serious that Seeking Alpha projected “60% downside for [Pilgrim’s

Pride], 40% downside for [Sanderson], 40% downside for [Tyson]” upon correction of their

behavior, before any “potential penalties.” The result of the “potential LIBOR-rigging type

scandal,” Seeking Alpha reported, was that “US consumers have been over-charged for chicken

by more than $3 billion per year” and that major chicken producers were “significantly over-

earning as a result of what may be a manipulated price index.”

       20.      Defendants’ conspiracy was instigated in a market with numerous characteristics

making it highly susceptible to collusion, including: (a) a highly-concentrated market dominated

by vertically-integrated producers; (b) high barriers to market entry; (c) a standardized, commodity

product where competition is based principally on price; (d) inelastic demand for the product; (e)

numerous opportunities for producers to conspire through a number of regularly scheduled trade



                                                 7
      Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 14 of 167 PageID #:14




association meetings; and (f) access to competitors’ data through Agri Stats. Indeed, the chicken

industry has the hallmarks of an industry susceptible to collusion, including high consolidation,

predictable demand in a commodity market, and routine, public display of prices to deter deviation

from the collusive behavior.

II.      PARTIES

         A.      Plaintiffs

                 (i)    Restaurants of America, Inc.

         21.     Plaintiff Restaurants of America, Inc. is a Texas corporation with its principal place

of business in Centennial, Colorado. Restaurants of America, Inc. brings this action on its own

behalf and as assignee of the following entities, who have assigned their claims to Restaurants of

America, Inc.:

         Albuquerque Hooters, Inc.

         Albuquerque West Hooters, LLC

         Bloomington Hooters, Inc.

         Colorado Springs Hooters, Inc.

         Fiesta Mall Hooters, Inc.

         Las Cruces Hooters, Ltd.

         Lone Tree Hooters, Inc.

         Metro Center Hooters, Inc.

         Parker Road Hooters, Inc.

         Hooters of Peoria, LP

         Peoria Hooters, Inc.

         Phoenix Hooters, Inc.

         Scottsdale Hooters, Inc.

                                                   8
   Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 15 of 167 PageID #:15




       8909 Indian Bend Hooters, LP

       Thunder Mountain Hooters, LLC

       Yuma Hooters, Inc.

       West Phoenix Hooters, Inc.

       Hooters of Westminster, LP

       Westminster Hooters, Inc.

       Bell Canyon Hooters, Inc.

       Colorado Blvd. Hooters, Inc.

       Colorado Springs North Hooters, Inc.

       Chandler Hooters, Inc.

       Southwest Hooters, Ltd.

       Grand Junction Hooters, LP

       Kipling Hooters, Ltd.

       Mesa Hooters Inc.

       Tucson Northwest Hooters Ltd.

       Marana Hooters, Inc.

       Tucson Hooters, Inc.

       Tempe Hooters, Inc.

       (collectively, “Restaurants of America Assignors”). These entities purchased chicken

indirectly from Defendants and/or their co-conspirators, including Tyson and George’s, in

Arizona, New Mexico, Colorado and Minnesota and assigned their claims arising out of these

purchases to Restaurants of America, Inc.




                                              9
       Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 16 of 167 PageID #:16




          22.    Plaintiff Restaurants of America, Inc. also brings claims on behalf of itself as

assignee of its purchasing agents, Ben E. Keith Company and Bay Valley Foods, LLC (itself and

as successor to Naturally Fresh, Inc.), who directly purchased chicken from Defendants and/or

their co-conspirators, including Tyson and George’s, on Restaurants of America Assignors’ behalf

during the relevant time period, and assigned their claims arising out of these purchases to Hooters

of America, LLC, who subsequently assigned those claims to Plaintiff Restaurants of America,

Inc.

          23.    Each of Plaintiff Restaurants of America, Inc., Restaurants of America Assignors,

Ben E. Keith Company, Bay Valley Foods, LLC, Naturally Fresh, Inc., and Hooters of America,

LLC, is a “person” with standing to sue Defendants for damages and/or other relief under Section

1 of the Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.

          24.    The references in this Complaint to “Restaurants of America” refer collectively to

Restaurants of America, Inc. and its assignors.

                 (ii)    LTP Management Group, Inc.

          25.    Plaintiff LTP Management Group, Inc. is a Florida corporation with its principal

place of business in Fort Myers, Florida. LTP Management Group, Inc. brings this action on its

own behalf and as assignee of the following entities, which have assigned their claims to LTP

Management Group, Inc.:

          Lags Enterprises, Inc. d/b/a Hooters of Ft Myers

          Country Bumpkins, Inc. d/b/a Hooters of Sunrise

          Hooters of Sarasota, Inc.

          Hooters of Bayside, Inc.

          Hooters of Pembroke Pines, Inc.

          Waterfront Concepts, Inc. d/b/a Hooters of Ft Myers Beach
                                                  10
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 17 of 167 PageID #:17




       Hooters of Doral, Inc.

       Hooters of Cape Coral, Inc.

       Hooters of BeachPlace, Inc.

       Hooters of Cypress Creek, Inc.

       Hooters of Port Charlotte, Inc.

       Hooters of Bradenton, Inc.

       Hooters of Naples, Inc.

       Wings of Boca, Inc. d/b/a Hooters of Boca

       Hooters of Miami, Inc. d/b/a Hooters of Coral Gables

       Wings of Hialeah, Inc. d/b/a Hooters of Hialeah

       Hooters of Hollywood, Inc.

       Lag’s Drinks of Orlando, Inc. d/b/a Adobe Gila’s of Orlando

       Lulu’s Bait Shack of Fort Lauderdale, Inc. d/b/a Lulus of Fort Lauderdale

       Pigs Galore, LLC d/b/a The Royal Pig Pub and Kitchen

       These entities purchased chicken indirectly from Defendants and/or their co-conspirators

including Perdue, Amick, Tyson, Koch and Pilgrim’s Pride in Florida and assigned their claims

arising out of these purchases to LTP Management Group, Inc.

       26.     As such, during the time period relevant to Plaintiff’s claims, LTP Management

Group, Inc. and/or its assignors, indirectly purchased chicken in the United States from one or

more Defendants and/or their co-conspirators, and sustained injury and damage as a proximate

result of the antitrust violations alleged in this Complaint.




                                                  11
   Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 18 of 167 PageID #:18




       27.     Each of Plaintiff LTP Management Group, Inc. and its assignors is a “person” with

standing to sue Defendants for damages and/or other relief under Section 1 of the Sherman Act,

15 U.S.C. § 1, and under the state laws referenced herein.

       28.     The references in this Complaint to LTP Management Group, Inc. refers

collectively to LTP Management Group, Inc. and its assignors.

               (iii)   Gibson, Greco & Wood, Ltd.

       29.     Plaintiff Gibson, Greco & Wood, Ltd. is a Louisiana corporation with its principal

place of business in East Baton Rouge Parish, Baton Rouge, LA.

       30.     Plaintiff Gibson, Greco & Wood, Ltd. brings this action on its own behalf and as

assignee of the following entities, who have assigned their claims to Gibson, Greco & Wood, Ltd.:

       Blue Sky Management Company, LLC

       Wings-Up of Siegen, LLC

       Wings-Up of West Monroe, LLC

       Wings-Up of Baton Rouge, LLC

       Wings-Up on the Westbank, LLC

       Wings-Up of Lafayette, LLC

       Wings-Up of Denham, LLC

       Wings-Up of Slidell, LLC

       Wings-Up of Boardwalk, LLC

       Wings-Up of Houma, LLC

       (collectively, “Gibson, Greco & Wood, Ltd. Assignors”). Gibson, Greco & Wood, Ltd.

brings this action on its own behalf for its purchases of chicken during the relevant time period.

In addition, and alternatively, Gibson, Greco & Wood, Ltd. brings this action as assignee of its

purchasing agents, Ben E. Keith Company and Bay Valley Foods, LLC (itself and as successor to
                                               12
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 19 of 167 PageID #:19




Naturally Fresh, Inc.), who purchased chicken on Gibson, Greco & Wood, Ltd. Assignors’ behalf

during the relevant time period, from Defendants and/or their co-conspirators including Tyson,

George’s, and OK Foods, and who assigned their claims arising out of these purchases to Hooters

of America, LLC, who subsequently assigned those claims to Plaintiff Gibson, Greco & Wood,

Ltd.

       31.     During the time period relevant to Plaintiff’s claims, Gibson, Greco & Wood, Ltd.

and/or its assignors, directly purchased chicken in the United States from one or more Defendants

and/or their co-conspirators, and sustained injury and damage as a proximate result of the antitrust

violations alleged in this Complaint.

       32.     The references in this Complaint to “Gibson, Greco & Wood, Ltd.” refer

collectively to Gibson, Greco & Wood, Ltd. and its assignors.

       33.     Each of Plaintiff Gibson, Greco & Wood, Ltd., the Gibson, Greco & Wood, Ltd.

Assignors, Bay Valley Foods, LLC, Naturally Fresh, Inc., Ben E. Keith Company, and Hooters of

America, LLC, is a “person” with standing to sue Defendants for damages and/or other relief under

Section 1 of the Sherman Act, 15 U.S.C. § 1.

               (iv)    Hooters Management Corporation

       34.     Plaintiff Hooters Management Corporation is a Florida corporation with its

principal place of business in Clearwater, Florida. Hooters Management Corporation brings this

action on its own behalf and as assignee of the following entities, which have assigned their claims

to Hooters Management Corporation:

       Hooters of Clearwater, Inc.

       Hooters II, Inc.

       Hooters III, Inc.

       Hooters of Port Richey, Inc.
                                                13
Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 20 of 167 PageID #:20




   Hooters of Brandon, Inc.

   Hooters of North Tampa, Inc.

   Hooters of Spring Hill, Inc.

   Hooters of South Tampa, Inc.

   Hooters on 4th Street, Inc. (f/k/a Hooters on Roosevelt, Inc.)

   Hooters of Channelside, Inc.

   Hooters of John’s Pass, Inc.

   Hooters of Clearwater Beach, Inc.

   Hooters of Wells Street, Inc.

   Hooters of Downers Grove, Inc.

   Hooters of Orland Park, Inc.

   Hooters on Golf, Inc.

   Hooters on Golf Holding Co.

   Hooters of Oak Lawn, Inc.

   Hooters of Lansing, Inc.

   Hooters on Higgins, Inc.

   Hooters of Aurora, Inc.

   Hooters of Joliet, Inc.

   Hooters of Melrose Park, Inc.

   Hooters of Countryside, Inc.

   Hooters of Gurnee, Inc.

   Hoots of Cicero, Inc.

   Hooters of 33rd Street, Inc.



                                            14
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 21 of 167 PageID #:21




       Hooters of Manhattan, Ltd.

       Hooters of Manhattan Inc.

       Tyrone Hooters, Ltd.

       Hooters of Vernon Hills, Inc.

       Hooters of Crystal Lake, Inc.

       Hooters of Palm Harbor, Inc.

       Hooters Management Holding Co.

       Hooters Foods, Inc.

       These entities purchased chicken indirectly from Defendants and/or their co-conspirators

including Koch, Tyson, and Pilgrims in Florida, New York, and Illinois, and assigned their claims

arising out of these purchases to Hooters Management Corporation.

       35.     As such, during the time period relevant to Plaintiff’s claims, Hooters Management

Corporation and/or its assignors, indirectly purchased chicken in the United States from one or

more Defendants and/or their co-conspirators, and sustained injury and damage as a proximate

result of the antitrust violations alleged in this Complaint.

       36.     Each of Plaintiff Hooters Management Corporation. and its assignors is a “person”

with standing to sue Defendants for damages and/or other relief under Section 1 of the Sherman

Act, 15 U.S.C. § 1, and the state laws referenced herein.

       37.     The references in this Complaint to Hooters Management Corporation refer

collectively to Hooters Management Corporation and its assignors.


       B.      Defendants

               (i)     The Tyson Defendants




                                                  15
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 22 of 167 PageID #:22




       38.     Defendant Tyson Foods, Inc. is a publicly held Delaware corporation headquartered

in Springdale, Arkansas.

       39.     Defendant Tyson Chicken, Inc., a Delaware corporation headquartered in

Springdale, Arkansas, is a wholly-owned subsidiary of Defendant Tyson Foods, Inc.

       40.     Defendant Tyson Breeders, Inc., a Delaware corporation headquartered in

Springdale, Arkansas, is a wholly-owned subsidiary of Defendant Tyson Foods, Inc.

       41.     Defendant Tyson Poultry, Inc., a Delaware corporation headquartered in

Springdale, Arkansas, is a wholly-owned subsidiary of Defendant Tyson Foods, Inc.

       42.     Defendants Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc. and

Tyson Poultry, Inc. are collectively referred to as “Tyson” in this Complaint. Tyson reports a wide

variety of data to Agri Stats, including information about its breeder flocks and hatchery capacity,

and data for its complexes in Virginia, Pennsylvania, North Carolina, Georgia, Alabama,

Mississippi, Texas, Arkansas, Missouri, Indiana, Tennessee, and Kentucky. Until the Georgia

Dock benchmark price index stopped being published by the GDA in late November 2016, Tyson

was one of the ten Defendants that submitted false and artificially inflated price quotes to the GDA.

One of its plant managers served on the Georgia Dock Advisory Board. Tyson is a Georgia Dock

Defendant.

               (ii)    Pilgrim’s Pride Corporation

       43.     Defendant Pilgrim’s Pride Corporation (“Pilgrim’s” or “Pilgrim’s Pride”) is a

publicly held Delaware corporation headquartered in Greeley, Colorado. Pilgrim’s Pride reports

a wide variety of data to Agri Stats, including information about its breeder flocks and hatchery

capacity, and data for its complexes in Virginia, West Virginia, North Carolina, Georgia,

Tennessee, Florida, South Carolina, Alabama, Texas, Arkansas, and Kentucky. Until the Georgia

Dock benchmark price index stopped being published by the GDA in late November 2016,
                                                 16
       Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 23 of 167 PageID #:23




Pilgrim’s Pride was one of the ten Defendants that submitted false and artificially inflated price

quotes to the GDA. Its executive vice president of sales and operations served on the Georgia

Dock Advisory Board. Pilgrim’s Pride is a Georgia Dock Defendant.

          44.   Defendant Pilgrim’s Pride is liable for all conspiratorial acts undertaken while it

was in bankruptcy proceedings during 2009, and reentered, and reaffirmed its commitment to, the

conspiracy following its discharge from bankruptcy on December 29, 2009.

                (iii)      The Koch Defendants

          45.   Defendant Koch Foods, Inc. is a privately held Illinois corporation headquartered

in Park Ridge, Illinois.

          46.   Defendant JCG Foods of Alabama, LLC, an Alabama limited liability corporation

headquartered in Park Ridge, Illinois, is a wholly-owned subsidiary of Defendant Koch Foods,

Inc.

          47.   Defendant JCG Foods of Georgia, LLC, a Georgia limited liability corporation

headquartered in Park Ridge, Illinois, is a wholly-owned subsidiary of Defendant Koch Foods,

Inc.

          48.   Defendant Koch Meat Co., Inc., an Illinois corporation headquartered in Chicago,

is a wholly-owned subsidiary of Defendant Koch Foods, Inc.

          49.   Defendants Koch Foods, Inc., JCG Foods of Alabama, LLC, JCG Foods of

Georgia, LLC and Koch Meat Co., Inc. are collectively referred to as “Koch” in this Complaint.

Koch reports a wide variety of data to Agri Stats, including information about its breeder flocks

and hatchery capacity, and data for its complexes in Georgia, Tennessee, and Alabama. Until the

Georgia Dock benchmark price index stopped being published by the GDA in late November 2016,

Koch, through JCG Foods of Georgia, LLC, was one of the ten Defendants that submitted false



                                                 17
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 24 of 167 PageID #:24




and artificially inflated price quotes to the GDA. Its vice-president of sales served on the Georgia

Dock Advisory Board. Koch is a Georgia Dock Defendant.

               (iv)     The Sanderson Farms Defendants

       50.     Defendant Sanderson Farms, Inc. is a publicly held Mississippi corporation

headquartered in Laurel, Mississippi.

       51.     Defendant Sanderson Farms, Inc. (Foods Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly-owned subsidiary of Defendant Sanderson

Farms, Inc.

       52.     Defendant Sanderson Farms, Inc. (Production Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly-owned subsidiary of Defendant Sanderson

Farms, Inc.

       53.     Defendant Sanderson Farms, Inc. (Processing Division), a Mississippi corporation

headquartered in Laurel, Mississippi, is a wholly-owned subsidiary of Defendant Sanderson

Farms, Inc.

       54.     Defendants Sanderson Farms, Inc., Sanderson Farms, Inc. (Foods Division),

Sanderson Farms, Inc. (Production Division) and Sanderson Farms, Inc. (Processing Division) are

collectively referred to as “Sanderson Farms” in this Complaint. Sanderson reports a wide variety

of data to Agri Stats, including information about its breeder flocks and hatchery capacity, and

data for its complexes in Georgia, Mississippi, and Texas. Until the Georgia Dock benchmark

price index stopped being published by the GDA in late November 2016, Sanderson Farms was

one of the ten Defendants that submitted false and artificially inflated price quotes to the GDA.

Sanderson Farms is a Georgia Dock Defendant.

               (v)     House of Raeford Farms, Inc.



                                                18
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 25 of 167 PageID #:25




       55.     Defendant House of Raeford Farms, Inc. (“Raeford”) is a privately held North

Carolina corporation headquartered in Rose Hill, North Carolina. Raeford reports a wide variety

of data to Agri Stats, including information about its breeder flocks and hatchery capacity, and

data for its North Carolina and Louisiana complexes.

               (vi)     Mar-Jac Poultry, Inc.

       56.     Defendant Mar-Jac Poultry, Inc. (“Mar-Jac”) is a Delaware corporation

headquartered in Gainesville, Georgia. Mar-Jac reports a wide variety of data to Agri Stats,

including information about its breeder flocks and hatchery capacity, and data for its Gainesville,

Georgia complex. Until the Georgia Dock benchmark price index stopped being published by the

GDA in late November 2016, Mar-Jac was one of the ten Defendants that submitted false and

artificially inflated price quotes to the GDA. Its vice president of operations served on the Georgia

Dock Advisory Board. Mar-Jac is a Georgia Dock Defendant.

               (vii)   The Perdue Defendants

       57.     Defendant Perdue Farms, Inc. is a privately held Maryland corporation

headquartered in Salisbury, Maryland.

       58.     Defendant Perdue Foods, LLC, a privately held Maryland limited liability

corporation headquartered in Salisbury, Maryland, is a subsidiary of Defendant Perdue Farms, Inc.

       59.     Defendants Perdue Farms, Inc. and Perdue Foods, LLC are together referred to as

“Perdue” in this Complaint. Perdue reports a wide variety of data to Agri Stats, including

information about its breeder flocks and hatchery capacity, and data for its complexes in Delaware,

Maryland, North Carolina, South Carolina, Florida, and Kentucky. Until the Georgia Dock

benchmark price index stopped being published by the GDA in late November 2016, Perdue was

one of the ten Defendants that submitted false and artificially inflated price quotes to the GDA.

Perdue is a Georgia Dock Defendant.

                                                 19
   Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 26 of 167 PageID #:26




               (viii) Wayne Farms, LLC

       60.     Defendant Wayne Farms, LLC (“Wayne Farms”) is a Delaware limited liability

corporation headquartered in Oakwood, Georgia. Wayne Farms reports a wide variety of data to

Agri Stats, including information about its breeder flocks and hatchery capacity, and data for its

complexes in North Carolina, Georgia, Alabama, Mississippi, and Arkansas. Until the Georgia

Dock benchmark price index stopped being published by the GDA in late November 2016, Wayne

Farms was one of the ten Defendants that submitted false and artificially inflated price quotes to

the GDA. Its vice president of fresh sales served on the Georgia Dock Advisory Board. Wayne

Farms is a Georgia Dock Defendant.

               (ix)      Fieldale Farms Corporation

       61.     Defendant Fieldale Farms Corporation (“Fieldale”) is a privately held Georgia

corporation headquartered in Baldwin, Georgia. Fieldale reports a wide variety of data to Agri

Stats, including information about its breeder flocks and hatchery capacity, and its Gainesville,

Georgia complex. Until the Georgia Dock benchmark price index stopped being published by the

GDA in late November 2016, Fieldale was one of the ten Defendants that submitted false and

artificially inflated price quotes to the GDA. Its owner and CEO also served on the Georgia Dock

Advisory Board. Fieldale is a Georgia Dock Defendant.

               (x)      The George’s Defendants

       62.     Defendant George’s Inc. is a privately held Arkansas corporation headquartered in

Springdale, Arkansas.

       63.     Defendant George’s Farms, Inc., is a privately held Arkansas corporation

headquartered in Springdale, Arkansas.      It is a wholly-owned subsidiary of George’s, Inc.

Defendants George’s Inc. and George’s Farms, Inc. are together referred to as “George’s” in this

Complaint. George’s reports a wide variety of data to Agri Stats, including information about its

                                               20
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 27 of 167 PageID #:27




breeder flocks and hatchery capacity, and data for its complexes in Harrisonburg, Virginia and

Springdale, Arkansas.

               (xi)     Simmons Foods

       64.     Defendant Simmons Foods, Inc. (“Simmons Foods”) is a privately held Arkansas

corporation headquartered in Siloam Springs, Arkansas. Simmons Foods reports a wide variety

of data to Agri Stats, including information about its breeder flocks and hatchery capacity, and

data for its two Siloam Springs, Arkansas complexes.

       65.     Simmons Prepared Foods, Inc. is a privately held Arkansas company headquartered

in Siloam Springs, Arkansas. Simmons Prepared Foods, Inc. is a wholly-owned subsidiary of

Simmons Foods, Inc.

       66.     Defendants Simmons Foods, Inc. and Simmons Prepared Foods, Inc. are

collectively referred to collectively as “Simmons” or “Simmons Foods” in this Complaint.

Between 2008 and 2016, Simmons Foods, Inc. exclusively sold the chicken it produced to

Simmons Prepared Foods, Inc., which in turn resold the chicken in various forms to its customers.

Simmons Prepared Foods, Inc. and/or its predecessors, wholly-owned or controlled subsidiaries,

or affiliates was engaged in the processing, distribution, sale, pricing, and/or marketing of Broilers,

directly or through its wholly-owned or controlled affiliates, to purchasers in the United States.

               (xii)    The O.K. Foods Defendants

       67.     Defendant O.K. Foods, Inc. is an Arkansas corporation headquartered in Fort

Smith, Arkansas.

       68.     O.K. Farms, Inc., is an Arkansas corporation headquartered in Fort Smith,

Arkansas, and is a wholly-owned subsidiary of Defendant O.K. Foods, Inc.

       69.     O.K. Industries, Inc., an Arkansas corporation headquartered in Fort Smith,

Arkansas, is a wholly-owned subsidiary of Defendant O.K. Foods, Inc.

                                                  21
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 28 of 167 PageID #:28




       70.     Defendants O.K. Foods, Inc., O.K. Farms, Inc. and O.K. Industries, Inc. are

collectively referred to collectively as “O.K. Foods” in this Complaint. O.K. Foods are subsidiaries

of the Mexican poultry conglomerate Industrias Bachoco, which reports a wide variety of data to

Agri Stats, including information about its breeder flocks and hatchery capacity, and data for its

Fort Smith, Arkansas complex.

               (xiii) Peco Foods, Inc.

       71.     Defendant Peco Foods, Inc. (“Peco Foods”) is a privately held Alabama corporation

headquartered in Tuscaloosa, Alabama. Peco Foods reports a wide variety of data to Agri Stats,

including information about its breeder flocks and hatchery capacity, and data for its complexes in

Gordo, Alabama and Sebastopol, Louisiana.

               (xiv)   Harrison Poultry, Inc.

       72.     Defendant Harrison Poultry, Inc. (“Harrison”) is a Georgia corporation

headquartered in Bethlehem, Georgia. Harrison reports a wide variety of data to Agri Stats,

including information about its breeder flocks and hatchery capacity, and data for its Bethlehem,

Georgia complex. Until the Georgia Dock benchmark price index stopped being published by the

GDA in late November 2016, Harrison was one of the ten Defendants that submitted false and

artificially inflated price quotes to the GDA. Its owner and CEO served on the Georgia Dock

Advisory Board. Harrison is a Georgia Dock Defendant.

               (xv)    Foster Farms

       73.     Defendant Foster Farms, LLC is a privately held California corporation

headquartered in Modesto, California. Foster reports a wide variety of data to Agri Stats, including

information about its breeder flocks and hatchery capacity, and data for its complexes in Fresno,

California, Livingston, California, and the Pacific Northwest.



                                                22
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 29 of 167 PageID #:29




       74.     Defendant Foster Poultry Farms is a privately held California corporation

headquartered in Livingston, California. Foster Poultry Farms is a related entity of Foster Farms,

LLC. During the Relevant Period, Foster Poultry Farms and/or its predecessors, wholly-owned or

controlled subsidiaries, or affiliates was engaged in the processing, distribution, sale, pricing,

and/or marketing of Broilers, directly or through its wholly-owned or controlled affiliates, to

purchasers in the United States. Defendants Foster Farms, LLC and Foster Poultry Farms are

collectively referred to as “Foster” or “Foster Farms.”

               (xvi)    Claxton Poultry Farms, Inc.

       75.     Defendant Claxton Poultry Farms, Inc. (“Claxton”) is a Georgia corporation

headquartered in Claxton, Georgia. Claxton reports to Agri Stats a wide variety of data, including

information about its breeder flocks and hatchery capacity and its Claxton, Georgia complex. Until

the Georgia Dock benchmark price stopped being published by the GDA in late November 2016,

Claxton was one of the ten Defendants that submitted false and artificially inflated price quotes to

the GDA. Its CEO also served on the Georgia Dock Advisory Board. Claxton is a Georgia Dock

Defendant.

               (xvii) The Mountaire Farms Defendants

       76.     Defendant Mountaire Farms, Inc. is a privately held Delaware corporation

headquartered in Millsboro, Delaware.

       77.     Defendant Mountaire Farms, LLC, a privately held Arkansas limited liability

corporation headquartered in Little Rock, Arkansas, is a wholly-owned subsidiary of Defendant

Mountaire Farms, Inc.

       78.     Defendant Mountaire Farms of Delaware, Inc., a privately held Delaware

corporation headquartered in Millsboro, Delaware, is a wholly-owned subsidiary of Defendant

Mountaire Farms, Inc.

                                                23
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 30 of 167 PageID #:30




          79.   Defendants Mountaire Farms, Inc., Mountaire Farms, LLC and Mountaire Farms

of Delaware, Inc. are collectively referred to as “Mountaire Farms” in this Complaint. Mountaire

reports a wide variety of data to Agri Stats, including information about its breeder flocks and

hatchery capacity, and data for its complexes in Delaware and North Carolina.

                (xviii) Amick Farms, LLC

          80.   Defendant Amick Farms, LLC is a privately held Delaware limited liability

company with its corporate headquarters in Batesburg-Leesville, South Carolina, and with

facilities in South Carolina, Maryland, and Delaware. Amick Farms, LLC is a wholly-owned

subsidiary of OSI Group, LLC, a privately held Delaware corporation with its corporate

headquarters in Aurora, Illinois. During the relevant period, Amick Farms, LLC and/or its

predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

                (xix)   The Case Foods Defendants

          81.   Defendant Case Foods, Inc. is a privately held Delaware corporation with its

corporate headquarters in Troutman, North Carolina. During the relevant period, Case Foods, Inc.

and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in

interstate commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in

the United States.

          82.   Defendant Case Farms, LLC is a privately held Delaware limited liability company

with its corporate headquarters in Troutman, North Carolina, and with facilities and operations in

Ohio and North Carolina. Case Farms, LLC is a wholly-owned subsidiary of Case Foods, Inc.

During the relevant period, Case Farms, LLC and/or its predecessors, wholly-owned or controlled

subsidiaries, or affiliates sold Broilers in interstate commerce, directly or through its wholly-

                                                24
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 31 of 167 PageID #:31




owned or controlled affiliates, to purchasers in the United States.

       83.     Defendant Case Farms Processing, Inc. is a privately held North Carolina

corporation with its corporate headquarters in Troutman, North Carolina, and with facilities and

operations in North Carolina. Case Farms Processing, Inc. is a wholly-owned subsidiary of Case

Foods, Inc. During the relevant period, Case Farms Processing, Inc. and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

       84.     Defendants Case Foods, Inc., Case Farms, LLC, and Case Farms Processing, Inc.

are collectively referred to as “Case Foods.”

               (xx)    Agri Stats

       85.     Defendant Agri Stats, Inc. (“Agri Stats”) is an Indiana corporation headquartered

in Fort Wayne, Indiana, and a subsidiary of Eli Lilly & Co., a publicly-held Indiana corporation

headquartered in Indianapolis. Throughout the relevant period, Agri Stats acted as a co-conspirator

of Defendants by facilitating the exchange of confidential, proprietary, and competitively sensitive

data among Defendants and their co-conspirators.

       86.     Agri Stats has knowingly played an important and active role in Defendants’

collusive scheme detailed in this Complaint. All of Agri Stats’ wrongful actions described in this

Complaint are part of, and in furtherance of, the unlawful conduct alleged herein, and were

authorized, ordered, or engaged in by Agri Stats’ various officers, agents, employers or other

representatives while actively engaged in the management and operation of Agri Stats’ business

affairs within the course and scope of their duties and employment, or with Agri Stats’ actual

apparent or ostensible authority. Agri Stats used the instrumentalities of interstate commerce to

facilitate the conspiracy, and its conduct was within the flow of, was intended to, and did have, a

substantial effect on the interstate commerce of the U.S., including in this District.
                                                 25
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 32 of 167 PageID #:32




       87.     A representative from Agri Stats was elected to the board of the National Chicken

Council, one of the industry’s most important trade associations, in 2008 and 2010 – two key

periods in the conspiracy alleged in this Complaint. Several Defendants, including Wayne Farms

and Pilgrim’s, also have hired former Agri Stats executives to work in senior sales positions, and

Agri Stats employs or has employed several former executives of the Defendants. All of these

facts highlight the unique and symbiotic relationship between Agri Stats and the chicken-producer

Defendants.

       88.     “Defendant” or “Defendants” as used herein, includes, in addition to those named

specifically above, all of the named Defendants’ predecessors, including Broilers companies that

merged with or were acquired by the named Defendants and each named Defendant’s wholly-

owned or controlled subsidiaries or affiliates that sold Broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States during the

relevant period. To the extent the term “Producer Defendants” is used herein, it refers to all

Defendants other than Agri Stats.

       89.     To the extent that subsidiaries and divisions within each Defendant’s corporate

family sold or distributed Broilers to direct purchasers, these subsidiaries played a material role in

the conspiracy alleged in this Complaint because Defendants wished to ensure that the prices paid

for such Broilers would not undercut the artificially raised and inflated pricing that was the aim

and intended result of Defendants’ coordinated and collusive behavior as alleged herein. Thus, all

such entities within the corporate family were active, knowing participants in the conspiracy

alleged herein, and their conduct in selling, pricing, distributing and collecting monies from

Plaintiffs for Broilers was known to and approved by their respective corporate parent named as a

Defendant in this Complaint. For the avoidance of doubt, several previously unnamed subsidiaries



                                                 26
       Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 33 of 167 PageID #:33




for Defendants are specifically identified as coconspirators below.

III.      AGENTS AND CO-CONSPIRATORS

          A.    Producer Co-Conspirator Allen Harim

          90.   Harim USA, Ltd. is a privately held Delaware corporation with its corporate

headquarters in Seaford, Delaware. During the relevant period, Harim USA Ltd. and/or its

predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          91.   Allen Harim Foods, LLC is a privately held Delaware limited liability company

with its corporate headquarters in Seaford, Delaware, and with facilities and operations in

Delaware, Maryland and North Carolina. Allen Harim Foods, LLC is a wholly-owned subsidiary

of Harim USA Ltd. During the relevant period, Allen Harim Foods, LLC and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

          92.   Allen Harim Farms, LLC is a privately held Delaware limited liability company

with its corporate headquarters in Seaford, Delaware, and with facilities and operations in

Delaware, Maryland and North Carolina. Allen Harim Farms, LLC is a wholly-owned subsidiary

of Harim USA Ltd. During the relevant period, Allen Harim Farms, LLC and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold Broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

          93.   Producer Co-Conspirators Harim USA, Ltd., Allen Harim Foods, LLC, and Allen

Harim Farms, LLC are collectively referred to as “Allen Harim.”

          B.    Producer Co-Conspirator Keystone Foods

          94.   Keystone Foods LLC is a subsidiary of Marfrig Alimentos, S.A., a Brazilian

                                                 27
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 34 of 167 PageID #:34




company. On November 30, 2018, Defendant Tyson Foods, Inc. announced it had completed its

acquisition of Keystone Foods LLC from Marfrig. During the relevant period, Keystone Foods

LLC and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers

in interstate commerce, directly or through its wholly-owned or controlled affiliates, to purchasers

in the United States.

          95.   Keystone Foods Corporation was (now consolidated) a subsidiary of Keystone

Foods, LLC and Marfrig Alimentos, S.A., a Brazilian company. During the relevant period,

Keystone Foods Corporation and/or its predecessors, wholly-owned or controlled subsidiaries, or

affiliates sold Broilers in interstate commerce, directly or through its wholly-owned or controlled

affiliates, to purchasers in the United States.

          96.   Equity Group Eufaula Division, LLC is a Delaware limited liability company with

its headquarters in Bakerhill, Alabama and is a wholly-owned subsidiary of Keystone Foods LLC.

During the relevant period, Equity Group Eufaula Division, LLC sold Broilers in interstate

commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          97.   Equity Group Kentucky Division LLC, formerly known as Cagle’s-Keystone

Foods, L.L.C., is a Delaware limited liability company with its headquarters in Franklin, Kentucky

and is a wholly-owned subsidiary of Grow-Out Holdings LLC. During the relevant period, Equity

Group Kentucky Division LLC sold Broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

          98.   Equity Group – Georgia Division LLC is a Delaware limited liability company with

its headquarters in Camilla, Georgia and is a wholly-owned subsidiary of Keystone Foods LLC.

During the relevant period, Equity Group – Georgia Division LLC sold Broilers in interstate



                                                  28
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 35 of 167 PageID #:35




commerce, directly or through its wholly-owned or controlled or controlled affiliates, to purchasers

in the United States.

       99.     Producer Co-Conspirators Keystone Foods LLC, Keystone Foods Corporation,

Equity Group Eufaula Division, LLC, Equity Group Kentucky Division LLC, and Equity Group

– Georgia Division LLC are collectively referred to as “Keystone Foods.”

       100.    Among the Defendant families included in this complaint, various subsidiaries and

related entities actively participated in the conspiracy alleged herein and therefore are

coconspirators, including the following:

                          a. Koch Foods

                                   i. JCG Industries, Inc. is an Illinois corporation with its
                                      headquarters in Chicago, Illinois, and is a wholly-owned
                                      subsidiary of Koch Foods, Inc. During the relevant period,
                                      JCG Industries, Inc. sold Broilers in interstate commerce,
                                      directly or through its wholly-owned or controlled affiliates,
                                      to purchasers in the United States.

                                  ii. JCG Properties L.L.C. is an Illinois limited liability
                                      company with its headquarters in Chicago, Illinois, and is a
                                      wholly-owned subsidiary of Koch Foods, Inc. During the
                                      relevant period, JCG Properties L.L.C. sold Broilers in
                                      interstate commerce, directly or through its wholly-owned or
                                      controlled affiliates, to purchasers in the United States.

                                 iii. JCG Land Holdings, LLC is an Illinois limited liability
                                      company with its headquarters in Chicago, Illinois, and is a
                                      wholly-owned subsidiary of Koch Foods, Inc. During the
                                      relevant period, JCG Land Holdings, LLC sold Broilers in
                                      interstate commerce, directly or through its wholly-owned or
                                      controlled affiliates, to purchasers in the United States.

                                 iv. JCG Foods LLC is a Delaware limited liability company
                                     with its headquarters in Park Ridge, Illinois, and is a wholly-
                                     owned subsidiary of Koch Foods, Inc. During the relevant
                                     period, JCG Foods LLC sold Broilers in interstate
                                     commerce, directly or through its wholly-owned or
                                     controlled affiliates, to purchasers in the United States.



                                                29
Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 36 of 167 PageID #:36




                         v. Koch Foods of Cumming LLC, formerly known as Greko,
                            L.L.C. is a Georgia limited liability company with its
                            headquarters in Cumming, Georgia, and is a wholly-owned
                            subsidiary of Koch Foods, Inc. During the relevant period,
                            Koch Foods of Cumming LLC sold Broilers in interstate
                            commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                        vi. Koch Foods of Gainesville LLC, formerly known as Gress
                            Foods LLC is a Georgia limited liability company with its
                            headquarters in Gainesville, Georgia, and is a wholly-owned
                            subsidiary of Koch Foods, Inc. During the relevant period,
                            Koch Foods of Gainesville LLC sold Broilers in interstate
                            commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                        vii. JCG Farms of Georgia LLC is a Georgia limited liability
                             company with its headquarters in Park Ridge, Illinois, and is
                             a wholly-owned subsidiary of Koch Foods, Inc. During the
                             relevant period, JCG Farms of Georgia LLC sold Broilers in
                             interstate commerce, directly or through its wholly-owned or
                             controlled affiliates, to purchasers in the United States.

                       viii. Koch Foods of Mississippi LLC is a Mississippi limited
                             liability company with its headquarters in Morton,
                             Mississippi, and is a wholly-owned subsidiary of Koch
                             Foods, Inc. During the relevant period, Koch Foods of
                             Mississippi LLC sold Broilers in interstate commerce,
                             directly or through its wholly-owned or controlled affiliates,
                             to purchasers in the United States.

                        ix. Koch Farms of Mississippi LLC is a Mississippi limited
                            liability company with its headquarters in Morton,
                            Mississippi, and is a wholly-owned subsidiary of Koch
                            Foods, Inc. During the relevant period, Koch Farms of
                            Mississippi LLC sold Broilers in interstate commerce,
                            directly or through its wholly-owned or controlled affiliates,
                            to purchasers in the United States.

                         x. Koch Freezers LLC is a Mississippi limited liability
                            company with its headquarters in Morton, Mississippi, and
                            is a wholly-owned subsidiary of Koch Foods, Inc. During
                            the relevant period, Koch Freezers LLC sold Broilers in
                            interstate commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.



                                       30
Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 37 of 167 PageID #:37




                        xi. Koch Properties of Mississippi LLC is a Mississippi limited
                            liability company with its headquarters in Morton,
                            Mississippi, and is a wholly-owned subsidiary of Koch
                            Foods, Inc. During the relevant period, Koch Properties of
                            Mississippi LLC sold Broilers in interstate commerce,
                            directly or through its wholly-owned or controlled affiliates,
                            to purchasers in the United States.

                        xii. Koch Foods of Alabama LLC is an Alabama limited liability
                             company with its headquarters in Montgomery, Alabama,
                             and is a wholly-owned subsidiary of Koch Foods, Inc.
                             During the relevant period, Koch Foods of Alabama LLC
                             sold Broilers in interstate commerce, directly or through its
                             wholly-owned or controlled affiliates, to purchasers in the
                             United States.

                       xiii. Koch Farms of Alabama LLC is an Alabama limited liability
                             company with its headquarters in Montgomery, Alabama,
                             and is a wholly-owned subsidiary of Koch Foods, Inc.
                             During the relevant period, Koch Farms of Alabama LLC
                             sold Broilers in interstate commerce, directly or through its
                             wholly-owned or controlled affiliates, to purchasers in the
                             United States.

                       xiv. JCG Farms of Alabama LLC is an Alabama limited liability
                            company with its headquarters in Park Ridge, Illinois, and is
                            a wholly-owned subsidiary of Koch Foods, Inc. During the
                            relevant period, JCG Farms of Alabama LLC sold Broilers
                            in interstate commerce, directly or through its wholly-owned
                            or controlled affiliates, to purchasers in the United States.

                        xv. Koch Foods of Ashland LLC is an Alabama limited liability
                            company with its headquarters in Montgomery, Alabama,
                            and is a wholly-owned subsidiary of Koch Foods, Inc.
                            During the relevant period, Koch Foods of Ashland LLC
                            sold Broilers in interstate commerce, directly or through its
                            wholly-owned or controlled affiliates, to purchasers in the
                            United States.

                       xvi. Koch Farms of Ashland LLC is an Alabama limited liability
                            company with its headquarters in Montgomery, Alabama,
                            and is a wholly-owned subsidiary of Koch Foods, Inc.
                            During the relevant period, Koch Farms of Ashland LLC
                            sold Broilers in interstate commerce, directly or through its
                            wholly-owned or controlled affiliates, to purchasers in the
                            United States.

                                       31
Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 38 of 167 PageID #:38




                       xvii. Koch Farms of Gadsden LLC is an Alabama limited liability
                             company with its headquarters in Montgomery, Alabama,
                             and is a wholly-owned subsidiary of Koch Foods, Inc.
                             During the relevant period, Koch Farms of Gadsden LLC
                             sold Broilers in interstate commerce, directly or through its
                             wholly-owned or controlled affiliates, to purchasers in the
                             United States.

                      xviii. Koch Foods of Gadsden LLC is an Alabama limited liability
                             company with its headquarters in Montgomery, Alabama,
                             and is a wholly-owned subsidiary of Koch Foods, Inc.
                             During the relevant period, Koch Foods of Gadsden LLC
                             sold Broilers in interstate commerce, directly or through its
                             wholly-owned or controlled affiliates, to purchasers in the
                             United States.

                       xix. Koch Foods of Cincinnati LLC, f/k/a Preferred Foods, LLC
                            is an Ohio limited liability company with its headquarters in
                            Fairfield, Ohio, and is a wholly-owned subsidiary of Koch
                            Foods, Inc. During the relevant period, Koch Foods of
                            Cincinnati LLC sold Broilers in interstate commerce,
                            directly or through its wholly-owned or controlled affiliates,
                            to purchasers in the United States.

                        xx. Koch Foods LLC is a Tennessee limited liability company
                            with its headquarters in Chattanooga, Tennessee, and is a
                            wholly-owned subsidiary of Koch Foods, Inc. During the
                            relevant period, Koch Foods LLC sold Broilers in interstate
                            commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                       xxi. Koch Farms LLC is a Tennessee limited liability company
                            with its headquarters in Chattanooga, Tennessee, and is a
                            wholly-owned subsidiary of Koch Foods, Inc. During the
                            relevant period, Koch Farms LLC sold Broilers in interstate
                            commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                       xxii. Koch Farms of Chattanooga LLC is a Tennessee limited
                             liability company with its headquarters in Chattanooga,
                             Tennessee, and is a wholly-owned subsidiary of Koch
                             Foods, Inc. During the relevant period, Koch Farms of
                             Chattanooga LLC sold Broilers in interstate commerce,
                             directly or through its wholly-owned or controlled affiliates,
                             to purchasers in the United States.

                                       32
Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 39 of 167 PageID #:39




                      xxiii. Koch Foods of Chattanooga LLC is a Tennessee limited
                             liability company with its headquarters in Chattanooga,
                             Tennessee, and is a wholly-owned subsidiary of Koch
                             Foods, Inc. During the relevant period, Koch Foods of
                             Chattanooga LLC sold Broilers in interstate commerce,
                             directly or through its wholly-owned or controlled affiliates,
                             to purchasers in the United States.

                      xxiv. Koch Foods of Morristown LLC is a Tennessee limited
                            liability company with its headquarters in Chattanooga,
                            Tennessee, and is a wholly-owned subsidiary of Koch
                            Foods, Inc. During the relevant period, Koch Foods of
                            Morristown LLC sold Broilers in interstate commerce,
                            directly or through its wholly-owned or controlled affiliates,
                            to purchasers in the United States.

                       xxv. Koch Farms of Morristown LLC is a Tennessee limited
                            liability company with its headquarters in Chattanooga,
                            Tennessee, and is a wholly-owned subsidiary of Koch
                            Foods, Inc. During the relevant period, Koch Farms of
                            Morristown LLC sold Broilers in interstate commerce,
                            directly or through its wholly-owned or controlled affiliates,
                            to purchasers in the United States.

                  b. Tyson

                          i. Tyson Sales and Distribution, Inc. is a Delaware corporation
                             with its headquarters in Springdale, Arkansas, and is a
                             wholly-owned subsidiary of Tyson Foods, Inc. During the
                             relevant period, Tyson Sales and Distribution, Inc. sold
                             Broilers in interstate commerce, directly or through its
                             wholly-owned or controlled affiliates, to purchasers in the
                             United States.

                  c. Perdue

                          i. Perdue Foods, Inc. (presently dissolved) was a Maryland
                             corporation with its headquarters in Salisbury, Maryland and
                             is a wholly-owned subsidiary of Perdue Farms, Inc. During
                             the relevant period, Perdue Foods, Inc. sold Broilers in
                             interstate commerce, directly or through its wholly-owned or
                             controlled affiliates, to purchasers in the United States.

                         ii. Harvestland Holdings, LLC (presently merged) was a
                             Maryland limited liability company with its headquarters in

                                       33
Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 40 of 167 PageID #:40




                            Salisbury, Maryland and is a wholly-owned subsidiary of
                            Perdue Farms, Inc. During the relevant period, Harvestland
                            Holdings, LLC sold Broilers in interstate commerce, directly
                            or through its wholly-owned or controlled affiliates, to
                            purchasers in the United States.

                        iii. Perdue Food Products, Inc. (presently merged) was a
                             Maryland limited liability company with its headquarters in
                             Salisbury, Maryland and is a wholly-owned subsidiary of
                             Perdue Farms, Inc. During the relevant period, Perdue Food
                             Products, Inc. sold Broilers in interstate commerce, directly
                             or through its wholly-owned or controlled affiliates, to
                             purchasers in the United States.

                        iv. Perdue Farms, LLC is a Maryland limited liability company
                            with its headquarters in Salisbury, Maryland and is a wholly-
                            owned subsidiary of Perdue Farms, Inc. During the relevant
                            period, Perdue Farms, LLC sold Broilers in interstate
                            commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                         v. Perdue Farms Incorporated (presently merged) was a
                            Maryland limited liability company with its headquarters in
                            Salisbury, Maryland and is a wholly-owned subsidiary of
                            Perdue Farms, Inc. During the relevant period, Perdue
                            Farms Incorporated sold Broilers in interstate commerce,
                            directly or through its wholly-owned or controlled affiliates,
                            to purchasers in the United States.

                  d. Wayne Farms

                         i. WFSP Foods, LLC is an Alabama limited liability company
                            with its headquarters in Decatur, Alabama, and is a wholly-
                            owned subsidiary of Wayne Farms, LLC. During the
                            relevant period, WFSP Foods, LLC sold Broilers in
                            interstate commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                  e. George’s

                         i. George’s Chicken, LLC is an Arkansas limited liability
                            company with its headquarters in Springdale, Arkansas, and
                            is a wholly-owned subsidiary of George’s, Inc. During the
                            relevant period, George’s Chicken, LLC sold Broilers in
                            interstate commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                                       34
Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 41 of 167 PageID #:41




                         ii. George’s Family Farms, LLC is an Arkansas limited liability
                             company with its headquarters in Springdale, Arkansas, and
                             is a wholly-owned subsidiary of George’s, Inc. During the
                             relevant period, George’s Family Farms, LLC sold Broilers
                             in interstate commerce, directly or through its wholly-owned
                             or controlled affiliates, to purchasers in the United States.

                        iii. George’s Foods, LLC is an Arkansas limited liability
                             company with its headquarters in Springdale, Arkansas, and
                             is a wholly-owned subsidiary of George’s, Inc. During the
                             relevant period, George’s Foods, LLC sold Broilers in
                             interstate commerce, directly or through its wholly-owned or
                             controlled affiliates, to purchasers in the United States.

                        iv. George’s of Missouri, Inc. is an Arkansas corporation with
                            its headquarters in Springdale, Arkansas, and is a wholly-
                            owned subsidiary of George’s, Inc. During the relevant
                            period, George’s of Missouri, Inc. sold Broilers in interstate
                            commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                         v. George’s Processing, Inc. is an Arkansas corporation with
                            its headquarters in Springdale, Arkansas, and is a wholly-
                            owned subsidiary of George’s, Inc. During the relevant
                            period, George’s Processing, Inc. sold Broilers in interstate
                            commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                  f. Peco

                         i. Peco Farms of Mississippi, LLC is a Mississippi limited
                            liability company with its headquarters in Jackson,
                            Mississippi and is a wholly-owned subsidiary of Peco Foods,
                            Inc. During the relevant period, Peco Farms of Mississippi,
                            LLC sold Broilers in interstate commerce, directly or
                            through its wholly-owned or controlled affiliates, to
                            purchasers in the United States.

                  g. Pilgrim’s

                         i. PFS Distribution Company is a Delaware company with its
                            headquarters in Arlington, Texas and is a wholly-owned
                            subsidiary of Pilgrim’s Pride Corporation. During the
                            relevant period, PFS Distribution Company sold Broilers in
                            interstate commerce, directly or through its wholly-owned or

                                       35
Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 42 of 167 PageID #:42




                            controlled affiliates, to purchasers in the United States.

                         ii. Merit Provisions, LLC is a Delaware limited liability
                             company with its headquarters in Dallas, Texas and is a
                             wholly-owned subsidiary of Pilgrim’s Pride Corporation.
                             During the relevant period, Merit Provisions, LLC sold
                             Broilers in interstate commerce, directly or through its
                             wholly-owned or controlled affiliates, to purchasers in the
                             United States.

                        iii. GC Properties, LLC is a Georgia limited liability company
                             with its headquarters in Powder Springs, Georgia and is a
                             wholly-owned subsidiary of Pilgrim’s Pride Corporation.
                             During the relevant period, GC Properties, LLC sold
                             Broilers in interstate commerce, directly or through its
                             wholly-owned or controlled affiliates, to purchasers in the
                             United States.

                        iv. Pilgrim’s Pride of Nevada, Inc. is a Nevada corporation with
                            its headquarters in Greeley, Colorado and is a wholly-owned
                            subsidiary of Pilgrim’s Pride Corporation. During the
                            relevant period, Pilgrim’s Pride of Nevada, Inc. sold Broilers
                            in interstate commerce, directly or through its wholly-owned
                            or controlled affiliates, to purchasers in the United States.

                         v. PPC Marketing, Ltd. is a Texas company with its
                            headquarters in Pittsburg, Texas and is a wholly-owned
                            subsidiary of Pilgrim’s Pride Corporation. During the
                            relevant period, PPC Marketing, Ltd. sold Broilers in
                            interstate commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                        vi. Pilgrim’s Pride Corporation of West Virginia, Inc. is a West
                            Virginia corporation with its headquarters in Greeley,
                            Colorado and is a wholly-owned subsidiary of Pilgrim’s
                            Pride Corporation. During the relevant period, Pilgrim’s
                            Pride Corporation of West Virginia, Inc. sold Broilers in
                            interstate commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                  h. Foster Farms

                         i. Foster International Trading Company, Inc. is a corporation
                            affiliated with Foster Farms, LLC and/or Foster Poultry
                            Farms. During the relevant period, Foster International
                            Trading Company, Inc. sold Broilers in interstate commerce,

                                      36
Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 43 of 167 PageID #:43




                             directly or through its wholly-owned or controlled affiliates,
                             to purchasers in the United States.

                         ii. Napoleon Poultry Supply, LLC is a Delaware limited
                             liability company with its headquarters in Livingston,
                             California and is a wholly-owned subsidiary of Foster
                             Farms, LLC. During the relevant period, Napoleon Poultry
                             Supply, LLC sold Broilers in interstate commerce, directly
                             or through its wholly-owned or controlled affiliates, to
                             purchasers in the United States.

                  i. OK Foods

                         i. O.K. Broiler Farms Limited Partnership was (presently
                            dissolved) an Arkansas limited partnership with its
                            headquarters in Fort Smith, Arkansas and is a wholly-owned
                            subsidiary of O.K. Foods, Inc. During the relevant period,
                            O.K. Broiler Farms Limited Partnership sold Broilers in
                            interstate commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                  j. House of Raeford

                         i. House of Raeford Farms of Louisiana, LLC is a Louisiana
                            limited liability company with its headquarters in
                            Shreveport, Louisiana and is a wholly-owned subsidiary of
                            House of Raeford Farms, Inc. During the relevant period,
                            House of Raeford Farms of Louisiana, LLC sold Broilers in
                            interstate commerce, directly or through its wholly-owned or
                            controlled affiliates, to purchasers in the United States.

                         ii. Johnson Breeders, Inc. is a North Carolina corporation with
                             its headquarters in Rose Hill, North Carolina and is a wholly-
                             owned subsidiary of House of Raeford Farms, Inc. During
                             the relevant period, Johnson Breeders, Inc. sold Broilers in
                             interstate commerce, directly or through its wholly-owned or
                             controlled affiliates, to purchasers in the United States.

                        iii. Columbia Farms of Georgia, Inc. is a South Carolina
                             corporation with its headquarters in Lavonia, Georgia and is
                             a wholly-owned subsidiary of House of Raeford Farms, Inc.
                             During the relevant period, Columbia Farms of Georgia, Inc.
                             sold Broilers in interstate commerce, directly or through its
                             wholly-owned or controlled affiliates, to purchasers in the
                             United States.



                                       37
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 44 of 167 PageID #:44




                                   iv. Raeford Farms of Louisiana, LLC is a Louisiana limited
                                       liability company with its headquarters in Arcadia,
                                       Louisiana and is a wholly-owned subsidiary of House of
                                       Raeford Farms, Inc. During the relevant period, Raeford
                                       Farms of Louisiana, LLC sold Broilers in interstate
                                       commerce, directly or through its wholly-owned or
                                       controlled affiliates, to purchasers in the United States.

                                    v. Columbia Farms, Inc. is a South Carolina corporation with
                                       its headquarters in Columbia, South Carolina and is a
                                       wholly-owned subsidiary of House of Raeford Farms, Inc.
                                       During the relevant period, Columbia Farms, Inc. sold
                                       Broilers in interstate commerce, directly or through its
                                       wholly-owned or controlled affiliates, to purchasers in the
                                       United States.


          101.   When appropriate in the context, Keystone Foods, Allen Harim, and the

subsidiaries and affiliates identified immediately above for certain Defendant families, are referred

to collectively in this Complaint as the “Producer Co-Conspirators.”

          102.   Various other persons, firms, and corporations not named as defendants have

participated as co-conspirators with Defendants and have performed acts and made statements in

furtherance of the conspiracy. The Defendants are jointly and severally liable for the acts of their

co-conspirators whether or not named as defendants in this Complaint.

          103.   Whenever reference is made to any act of any corporation, the allegation means

that the corporation engaged in the act by or through its officers, directors, agents, employees or

representatives while they were actively engaged in the management, direction, control, or

transaction of the corporation’s business or affairs.

          104.   Each of the Defendants named herein acted as the agent or joint-venturer of or for

the other Defendants with respect to the acts, violations and common course of conduct alleged

herein.

          105.   Defendants are also liable for acts done in furtherance of the alleged conspiracy by

                                                  38
      Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 45 of 167 PageID #:45




companies they acquired through mergers and acquisitions.

IV.      JURISDICTION AND VENUE

         106.   Plaintiffs bring this action under Section 16 of the Clayton Act (15 U.S.C. §26) to

secure injunctive relief against Defendants for violating Section 1 of the Sherman Act (15 U.S.C.

§1). Plaintiffs Gibson, Greco & Wood Ltd. and Restaurants of America also seek to recover treble

damages, costs of suit, and reasonable attorneys’ fees for the injuries sustained by these Plaintiffs

resulting from Defendants’ conspiracy to restrain trade.           Plaintiffs Hooters Management

Corporation, LTP Management Group, Inc., and Restaurants of America, Inc. also seek to recover

actual and/or compensatory damages, double and treble damages as permitted, pre-and post-

judgment interest, costs, and attorneys’ fees for the injury caused by Defendants’ conduct in

restricting the supply of Broilers and increasing the price of Broilers in violation of the state laws

set forth herein. The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337(a), 1367,

1407, and 15 U.S.C. § 15.

         107.   Venue is proper in this District under 15 U.S.C. § 15(a), 15 U.S.C. § 22, and 28

U.S.C. §§ 1391(b) because during the relevant period, Defendants resided, transacted business,

were found, or had agents in this District, and because a substantial portion of Defendants’ alleged

wrongful conduct affecting interstate trade and commerce was carried out in this District.

         108.   Defendants are amenable to service of process under Fed. R. Civ. P. 4(k)(1)(A) and

the Illinois long-arm statute 734 Ill. Comp. Stat. 5/2-209 because each Defendant has transacted

business in this state and because the Illinois long-arm statute extends jurisdiction to the limits of

Due Process, and each Defendant has sufficient minimum contacts with the state of Illinois to

satisfy Due Process.

         109.   This Court has personal jurisdiction over each Defendant because each Defendant

has transacted business, maintained substantial contacts, or committed overt acts in furtherance of
                                                 39
     Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 46 of 167 PageID #:46




its illegal scheme and conspiracy throughout the U.S., including in this District. The alleged

scheme and conspiracy have been directed at, and had the intended effect of, causing injury to

persons and entities residing in, located in, or doing business throughout the U.S., including in this

District.

        110.   This Court also has personal jurisdiction over the Defendants because each of them

knew, or should have known, that because the Georgia Dock index price was used to price chicken

sold in Illinois and nationwide, their participation in the collusive manipulation of the Georgia

Dock would have effects on the price of chicken purchased in Illinois based on the Georgia Dock

benchmark. The alleged scheme and conspiracy have been directed at, and had the intended effect

of, causing injury to persons and entities residing in, located in, or doing business in the state of

Illinois.

V.      TRADE AND COMMERCE

        111.   During the relevant period, Defendants, directly or through their subsidiaries or

other affiliates, sold Broilers in the United States in a continuous and uninterrupted flow of

interstate commerce and foreign commerce, including through and into this judicial district.

        112.   During the relevant period, Defendants collectively controlled a majority of the

market for Broilers in the United States.

        113.   Defendants’ business activities substantially affected interstate trade and commerce

in the United States and caused antitrust injury in the United States.

        A.     Background on the Broiler Chicken Market

        114.   Broiler chicken (referred to either as “Broilers” or “chicken” in this complaint)




                                                 40
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 47 of 167 PageID #:47




refers to chicken raised for meat consumption to be slaughtered before the age of 10-13 weeks.2

Broiler chicken can be sold fresh or frozen, raw or cooked, or whole or in parts, but as used in this

complaint the term excludes chicken grown, processed and sold according to halal, kosher, free-

range, or organic standards. According to a 2012 report by Focus Management Group, chicken

“is a commodity product with little or no product differentiation based on the processors,” and the

CEO of Defendant Pilgrim’s recently commented that “the chicken business per se is a commodity

business.” The commodity nature of chicken is evidenced by the fact that, as detailed below,

numerous Defendants have during the relevant time period purchased chicken from each other

(then likely resold it) to buttress their conspiracy by soaking up excess supply in the market.

         115.     Typically, when a product is characterized as a commodity, competition is based

principally on price – as opposed to other attributes, such as product quality or customer service.

Chicken producers pay USDA graders to examine their chickens, and almost all companies sell

USDA Grade A chicken, meaning that there is very little differentiation amongst sellers.

         116.     Due to the lack of product differentiation, Defendants are forced to compete on

price (absent collusion) such that the supply decisions of each chicken producer impact the market

price for chickens. While an individual producer often has the incentive to increase production to

maximize profits, any increased production will ultimately reduce the profitability of the industry

as a whole. Thus, the commodity nature of the product in the chicken industry makes it easier to

implement a price-fixing scheme and provides industry players with the incentive to agree to

reduce overall supply.

         117.     During the relevant period, Defendants collectively controlled nearly 90% of the



2
  On January 1, 2014, the USDA’s Food Safety and Inspection Service (“FSIS”) implemented a final rule lowering
the age definitions for broilers/fryers from 13 weeks to the current 10 weeks. See 9 C.F.R. 381.170 (2014) (also
noting that “FSIS is not establishing separate definitions for ‘broiler’ and ‘fryer’ chickens in this final rule”).

                                                         41
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 48 of 167 PageID #:48




market for chicken in the United States. The chicken industry is almost entirely vertically

integrated, with producers (sometimes known as “integrators”) owning, or tightly controlling, each

of the six stages of the supply chain: breeding, hatching, chick-rearing/feeding, slaughtering

mature birds, processing, and selling. At the top of the supply chain are Defendants’ “breeder

flocks,” which include the hens that lay the eggs that, when hatched, become chickens slaughtered

for meat consumption.

       B.       The United States Broiler Market is a National Market Comprising Tens of
                Billions of Dollars’ Worth of Annual Sales

       118.     According to the U.S. Poultry & Egg Association, the value of wholesale U.S.

Broilers produced in 2014 was $32.7 billion, up 6 percent from 2013. The market value varied

between $21.8 and $30.7 billion from 2008-2013.

       119.     There is a single national market for Broilers in the United States. Prices for

Broilers sold in the United States are quoted in whole bird or disassembled parts, with adjustments

for transportation, product form (i.e., degree of processing or added value), and packaging at the

time of sale.

       120.     About 50-70% of Broilers are sold under contract with a customer, about 10-20%

are sold on the spot market, and roughly 17-20% are exported.

       121.     Exports of Broilers from the United States account for approximately 45% of all

United States meat exports. Broilers produced in the U.S. are exported to well over 100 different

countries, with the major export markets including Mexico, Canada, Hong Kong, and China. Some

of the exports from the United States include products less desirable to United States consumers,

such as chicken feet or dark meat, but exports also increasingly include white meats and other

products widely consumed in the United States.

       122.     Exports of Broilers from the United States have increased since 2007 both in


                                                42
      Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 49 of 167 PageID #:49




quantity and value. In 2006 exports constituted only 14.8% of U.S. exports and increased to 16.5%

by 2007. But between 2008-2014 export levels were never lower than 18.5% of U.S. production

levels, dropping down to 16% in 2015 due to export bans by countries due to Avian Flu concerns.

         123.    While this Complaint does not seek damages for Broilers sold into export

commerce, Broilers exported from the United States decrease available supply and increase Broiler

prices in the United States. Therefore, exports by Defendants were a mechanism used by

Defendants to affect their United States-based Broiler market conspiracy.

         124.    The prices for certain of Defendants’ chicken sales were based on benchmark price

indices, including the Georgia Dock whole-bird price, which was one of three benchmark price

indices used by chicken buyers until early 2017.

         125.    Defendants’ conduct, as described in this Complaint, was within the flow of,

intended to, and did have a substantial effect on, the interstate commerce of the U.S., including in

this District.

         126.    During the relevant period, Defendants produced, sold and shipped chicken in a

continuous and uninterrupted flow of interstate commerce. The conspiracy in which Defendants

participated had a direct, substantial, and reasonably foreseeable effect on interstate commerce,

including commerce in Illinois.

         127.    During the relevant period, each Defendant, or one or more of its affiliates, used

the instrumentalities of interstate commerce to join or effectuate their conspiracy.

VI.      FACTUAL ALLEGATIONS                 REGARDING          DEFENDANTS’            UNLAWFUL
         CONSPIRACY

         A.      Overview of Defendants’ Illegal Conspiracy

         128.    In 2007, Pilgrim’s, Tyson, and a few other chicken producers attempted to cut their

production levels enough to cause industry prices to rise. However, despite Pilgrim’s and Tyson’s


                                                 43
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 50 of 167 PageID #:50




combined 40% market share, their production cuts in 2007 were not enough to increase prices

through supply cuts because other Broiler companies increased their production.

       129.    As a result, in January 2008 Pilgrim’s and Tyson changed tactics, seeking broader

cooperation among major producers in the Broiler industry to increase prices. In January 2008,

both Pilgrim’s and Tyson publicly stated to the chicken industry that neither Pilgrim’s nor Tyson

would continue to cut production. A few days after attending an industry event in late January

2008, Tyson’s CEO announced Tyson would be raising prices because “we have no choice [but]

to raise prices substantially.” A day later, a Pilgrim’s executive announced publicly that Pilgrim’s

would be cutting its production and “the rest [] of the market is going to have to pick-up a fair

share in order for the production to come out of the system.”

       130.    The other Defendants soon joined Pilgrim’s and Tyson’s plan, making substantial

cuts to their own production.

       131.    Defendants went further, however, cutting their ability to ramp up production for

18 months or more by destroying breeder hens which are responsible for supplying the eggs

Defendants raise into chicken.     This destruction of breeder hens was unparalleled and the

consequences reverberated in the chicken industry for many years.            Further, when some

Defendants in 2010 became “undisciplined” and began gradually increasing their production,

Defendants coordinated a second wave of production cuts in 2011 and 2012, which included

further substantial destruction of industry breeder flocks. Defendants continued to limit the United

States chicken supply in subsequent years by destroying eggs, relying upon one another’s

production to meet customer needs, and exporting excess breeder flocks to Mexico, even when

doing so was against their independent economic interest.

       132.    The consequence of Defendants’ cuts in 2008 and 2011-2012 has been a nearly



                                                44
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 51 of 167 PageID #:51




50% increase in wholesale chicken prices since 2008, by one measure, despite input costs

(primarily corn and soybeans) falling roughly 20% to 23% over the same time period. The rise in

chicken prices relative to input costs has led to record profits for Defendants.

       133.    To effectuate their conspiracy, Defendants turned to a modernized version of an

antitrust conspiracy from the 1970s. During the 1970s, major chicken producers held a weekly

conference call to discuss production levels and prices for chicken. After the U.S. Department of

Justice (“DOJ”) and civil antitrust plaintiffs sued, that practice was suspended.

       134.    However, by January 2008, modern technology provided a way for Defendants to

share detailed production and pricing information and coordinate without industry-wide

conference calls. Producers now electronically transfer vast amounts of production data to Agri

Stats which, while supposedly anonymous, in fact provides Defendants with sufficient detail to

determine with reasonable accuracy producer-level data on production, cost, and general

efficiencies. This permits the Defendants to share, on a weekly and/or monthly basis, their

confidential production and pricing information, including forward-looking production

information, which is easily forecasted on Broiler breeder flock data that is reported and shared.

       135.    From late 2014 into 2016, chicken input costs fell significantly. Economic theory

predicts that in a competitive market, all else being equal, chicken prices similarly would fall.

However, prices remained artificially inflated due to the Defendants’ and their Producer Co-

Conspirators’ agreement to artificially restrict production and their manipulation of the Georgia

Dock Broiler price index, published by the Georgia Department of Agriculture (“GDA”). The

facts surrounding this episode were unknown to Plaintiffs and the public until November 2016,

when it became public that the United States Department of Agriculture (“USDA”) had requested

in July 2016 that the GDA investigate and verify the accuracy of the Broiler prices provided to the



                                                 45
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 52 of 167 PageID #:52




GDA by several Defendants. When the GDA declined to do so, citing the industry’s and its own

lack of interest in verifying prices, USDA began publishing its own chicken price statistic.

       136.    “Plus factors” are economic actions and outcomes, above and beyond parallel

conduct by oligopolistic firms that are generally inconsistent with unilateral conduct but largely

consistent with explicitly coordinated action. There are numerous “plus factors” in the chicken

industry during the relevant period including, but not limited to, the following: (a) extensive

information sharing through Agri Stats and other means, (b) numerous opportunities to collude in

a variety of forums, (c) a coordinated change from contracts with fixed chicken prices to chicken

prices that float with the chicken spot market, (d) inter-Defendant trades and purchases that often

are against independent self-interest, and (e) multiple industry characteristics which facilitate

collusion, such as high vertical integration, high barriers to entry, high industry consolidation and

concentration, inelastic supply and demand, a lack of significant substitutes for chicken, and a

history of government investigations and collusive conduct.

       137.    Defendants’ restriction of the chicken supply had the purpose and effect of

increasing prices to Plaintiffs and other purchasers nationwide. First, as Defendants themselves

acknowledge, supply and demand in the chicken industry are inelastic. Therefore, a coordinated

decrease in supply as alleged in this Complaint, all else equal, necessarily will result in an increase

in Defendants’ revenues (and profits). As one industry consultant, Professor Michael Dicks, noted,

“[b]ecause of the inelastic nature of the supply and demand a reduction in supply will produce an

outcome more preferable to the industry than maintaining supply with a lower price.”

       138.    Second, as acknowledged by industry experts and Defendants themselves, pricing

in virtually all chicken sales is tied to spot market prices, which are publicly known and available

through industry price indices. For example, expert economist Dr. Colin A. Carter from the



                                                  46
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 53 of 167 PageID #:53




University of California (Davis) has testified in another matter that the business records of

Defendants and their customers show that virtually all chicken products, even if they’re not sold

spot, are tied to the spot prices

        139.    Defendants knew and intended that their coordinated limitation and reduction in

chicken supply would artificially increase all chicken prices – for spot market and contract sales –

above the level they would have been absent the conduct alleged in this Complaint.

        B.      Agri Stats Participated in, and Actively Facilitated, Defendants’
                Communications Among Themselves, and Provided Data Necessary to
                Effectuate, Monitor and Enforce the Conspiracy

        140.    The USDA and various other entities publish aggregated weekly, monthly, and

annual supply and pricing information concerning the U.S. chicken industry. But only Agri Stats

receives from individual Defendants, and then provides to all other Defendants, detailed

information to accurately determine producer-specific production, costs, and general efficiency.

Agri Stats collects and aggregates chicken industry data considerably more detailed than any

similar types of available reports, including the following data categories:

                       Breeder flock size and age, hatchery capacity, and the costs associated with
                        breeder flocks, including feed and housing expense;

                       Data about the production, delivery and formulation of feed, including corn
                        and soybean meal costs, which are two of Defendants’ most significant
                        input costs;

                       Grow-out information for chicken “flocks” provided to contract farmers,
                        including the number of chickens placed, chick mortality by week and
                        overall percentage, chick cost, days between flocks provided to contract
                        farmers (i.e., “down time”), feed conversion rate (pounds of feed per pound
                        of chicken), average daily weight gain by chicks, live pounds produced per
                        square foot of grower house, grower compensation, including average
                        grower payment in cents per pound and cents per square foot, breed
                        composition of flock (breed or cross-breed of flocks), detailed information
                        on numerous mechanical aspects of chicken housing, and numerous other
                        detailed cost, mortality, and operational information about disease,
                        transportation, labor, and other grow out related information;


                                                 47
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 54 of 167 PageID #:54




                     Slaughter, processing, and further processing information, including pay for
                      processing plant workers, total production volume, market age of chickens
                      at slaughter, weight of chickens at slaughter, birds per man hour, processing
                      line speeds, and labor hours per pound;

                     Inventory levels of chickens; and

                     Financial information, such as monthly operating profit per live pound,
                      sales per live pound, and cost per live pound.

       141.    Agri Stats collects data from Defendants, audits and verifies the data, and ultimately

reports back to Defendants and their Producer Co-Conspirators, detailed statistics on nearly every

operating metric within the industry, including the size and age of breeder flocks. Agri Stats’

survey methodology involves direct electronic data submissions from – and to – Defendants of

financial, production, breeder flock size and age, capacity, cost, and numerous other categories of

information by each chicken producer on a weekly and monthly basis. At each of Defendants’

chicken complexes, certain employees, typically in the accounting department, are responsible for

submitting the data to Agri Stats once a week (historically, on Thursdays) using an AS400 data

link system. Agri Stats uses a detailed audit process to verify the accuracy of data from each

complex, often directly contacting Defendants to verify data before issuing reports to Agri Stats’

subscribers.

       142.    Agri Stats describes itself as a “benchmarking” service that “allows organizations

to develop plans on how to adopt best practice, usually with the aim of increasing some aspect of

performance.” Sanderson Farms CEO Joe Sanderson claimed “[w]e use Agri Stats, which some

of you are probably familiar with. Agri Stats is a benchmarking service that we submit data to.

Almost everyone in our industry does as well. And we get the data back. It’s anonymous – the

data is anonymous, so we don’t know whose numbers the numbers belong to, but we can see

performance indicators all over the industry.”

       143.    However, contrary to these assertions, Defendants can (and do) readily determine

                                                 48
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 55 of 167 PageID #:55




“whose numbers the numbers belong to.” Indeed, each Defendant knows that when it provides its

internal, confidential information to Agri Stats, the other producers will be able to access that

information and identify the Defendant that submitted it. Providing this specific, competitively-

sensitive information to Agri Stats constitutes an unreasonable, anticompetitive restraint of trade,

as does Agri Stats’ dissemination of the information in the detailed, readily-decipherable form in

which it is sent to Defendants.

       144.    Agri Stats’ critical importance for a collusive production-restriction scheme in the

chicken market lies not only in the fact that it supplies data necessary to coordinate production

limitations and manipulate prices, but also in its market-stabilizing power. Price-fixing or output-

restriction conspiracies, regardless of industry, are subject to inherent instability in the absence of

policing mechanisms. This is because each individual member has the incentive to “cheat” other

conspiracy group members. They can do so, for example, by boosting chicken production to

capture higher prices even as other producers heed their conspiratorial duty to limit production.

This actually happened in the chicken industry, but only for a short period in 2010. And the

Defendants’ conspiracy temporarily faltered in that brief time period.

       145.    But Agri Stats knowingly participated in the producer Defendants’ efforts to

prevent such cheating. Agri Stats’ detailed statistics – coupled with its regular, in-person meetings

with each Defendant, and routine participation in trade association events widely attended by

Defendants’ senior executives – serve a monitoring function, allowing each member of

Defendants’ conspiracy to police each other’s production figures (which are trustworthy because

they have been audited and verified by Agri Stats’ team) for any signs of “cheating.”

       146.    Defendants rarely mention their proprietary, privileged, and confidential exchange

of information with one another through Agri Stats. However, on occasion, Broiler producers



                                                  49
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 56 of 167 PageID #:56




(primarily Sanderson Farms) have provided glimpses into their use of Agri Stats information. For

instance:

                     Sanderson Farms reported in May 2008 that “every year we review our
                      operations and every facet within Agristats … we set operational goals
                      every year ... and [we] try to improve our operations within this
                      benchmarking service we call Agristats.”

                     Sanderson Farms CEO Joe Sanderson commented on a December 2009
                      earnings call that “my judgment is that based on what I see in Agr[i] stats
                      nobody is planning on, pullet placements say no ramp up and what I’ve
                      gleaned from Agr[i] stats, people are not planning on ramping up. I see a
                      lot of information from Agr[i] stats that tells me that nobody is going to
                      ramp up.”

                     Sanderson Farms CEO Joe Sanderson commented in a May 2011 earnings
                      call that “my judgment is that there will be some others that are going to
                      have to make some adjustments that I believe cuts will be forthcoming in
                      our industry based on the losses we see in Agri Stats.” Asked later on the
                      call by an analyst why he had said on the call and a few months earlier that
                      he “feel[s] confident that we are going to see cutbacks” based on Agri Stats
                      data, Sanderson indicated “industry participants expected that [the market
                      would improve in June and July] and I think they wanted to carry their
                      production into June and July and see if the market would reward them for
                      that it appears right now.... And then once you get past July 4 ... I think
                      then you will start seeing reduced egg sets.... Typically in my experience
                      the first cut is not enough and you go back and look at 2008, I think the
                      industry started cutting back maybe in June and that cut back was not
                      enough and then they made another cut in the late fall and I believe the
                      industry became profitable in January.”

                     Tyson Foods noted in a December 2014 investor presentation that “[t]he
                      point being is that when you talk about the chicken cycle, most people will
                      look at the cyclicality. It’s very profitable right now. And we will not hit
                      the top of the top, because within the profitability segmentation right now,
                      the most profitable segments are in fact big bird, and secondly, tray pack.
                      We can tell that through Agri Stats. Now at the same time, when there is
                      more poultry available and the industry may not be as profitable, we would
                      not expect to be anywhere close to what the bottom of that cycle would be.”

       147.    Similar to its Producer Defendants and Producer Co-Conspirators, Agri Stats on

occasion refers to the secret exchange of information it facilitates among Defendants and Producer

Co-Conspirators. In many instances, Agri Stats has played the role of industry cheerleader rather


                                               50
   Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 57 of 167 PageID #:57




than industry benchmarking service, with Agri Stats suggesting specifically how much Broiler

production should be cut based on Agri Stats data.

                     In July 2012 trial testimony in a lawsuit against Pilgrim’s by contract
                      farmers, testimony revealed that a November 2008 Agri Stats report “made
                      statements to the effect that it thought the industry was 5-percent
                      oversupplied ... relative ... to demand.”

                     Agri Stats holds regular “poultry outlook conferences” for meat industry
                      executives. For instance, Agri Stats hosted an April 23, 2015, conference
                      in Atlanta, Georgia for which an agenda indicated a presentation by Agri
                      Stats Vice President Sue Trudell would be provided concerning the “broiler
                      market situation and outlook” and an analysis of feed and macroeconomic
                      factors. Such presentations are restricted from circulation outside the
                      invited participants to EMI’s poultry outlook conference and are not
                      publicly available.

                     Defendant Sanderson Farms invited Agri Stats employees to present about
                      the industry to Sanderson’s own investors, such as an October 18, 2013,
                      presentation by Agri Stats Vice President Sue Trudell.

                     In January 2009 Agri Stats Vice President Mike Donohue commented that
                      “We [i.e., Broiler producers] are an industry that is in demand.... We have
                      a product that people want and continue to consume.”

                     Agri Stats subsidiary EMI also holds regular invitation-only “Analytics
                      Web Conference” calls.

                     Agri Stats Vice President Donohue also frequently appears at industry
                      events, such as the Spring 2011 IPE conference. Donohue provided
                      comments as part of an annual “market intelligence” forum about various
                      industry performance metrics. Additionally, Donohue’s co-panelist, Broiler
                      industry insider Paul Aho, explicitly suggested “[t]he market is calling for
                      around a 5% reduction in chicken production” in order for producers to
                      achieve higher prices in 2011.

                     Donohue also authors articles for the Agri Stats publication EMI Vital
                      Signs. For instance, the sole “sample” publication available on EMI’s
                      website is a May 2013 article in EMI Vital Signs by Donohue, which
                      analyzes whether Broiler producers could continue to achieve high profit
                      levels. Donohue carefully analyzed Agri Stats data concerning pricing,
                      inventory, and production levels, ultimately concluding “[w]hen supply and
                      demand factors are in good shape the industry can get a good return on
                      investment and for the short and medium term it appears that there is
                      certainly room for optimism in these factors.”


                                               51
   Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 58 of 167 PageID #:58




                     Donohue helps forecast supply and demand for the Broiler industry by using
                      Agri Stats data on breeder placements and inventory. For instance, at the
                      US Poultry & Egg Association’s Hatchery-Breeder Clinic in January 2012,
                      Donohue noted that chicken breast prices were at a particularly high level
                      and “[i]t’s not just cutbacks in production that have already occurred but
                      seasonal demand later this year which may set the industry up for an even
                      better first half of 2012,” he said. “I hope this carries over into the latter
                      half of 2012 based on some of the production forecasts that can be made
                      based on breeder placements and inventories.” Donohue also noted a
                      concern that “if the industry chose to do so, it could ramp up production
                      within a 10-week period of time. The industry could blow apart any
                      recover[y] in the short term by filing up incubators again,” but noted that
                      Agri Stats data indicates the industry is slaughtering breeder flocks at 59 to
                      60 weeks (instead of the typical 65 weeks), which suggested to him the
                      industry was managing its production carefully.

       148.   One Broiler industry expert testified in a case brought by contract farmers against

chicken producers that the sharing of information through Agri Stats by Broiler producers

regarding pay for contract-farmers creates “a potential vehicle for collusion” and presents a

“classical antitrust concern.” The same expert also remarked that Agri Stats was unusual even

among other price surveys, noting “[t]he sharing of price and other market information by so-

called competitors is well known as a significant antitrust issue. Grower payout and cost

information shared by most integrators is incredibly detailed and comprehensive. As such it could

provide critical data for competition investigations and analyses of oligopoly and oligopsonistic

[sic] behavior far more complex and advanced than available for any other agricultural industry.

An intensive inquiry is needed.”

       C.     Agri Stats’ Detailed Reports Enable Defendants to Accurately Assess and
              Monitor Their Competitors’ Production Levels and Breeder Flocks

       149.   Agri Stats claims to maintain the confidentiality and anonymity of individual

companies’ data by giving each company a report identifying only that company’s specific chicken

complexes by name, but not identifying by name other chicken producers’ complexes described

in the report, but rather, listing competitors’ complexes by a number. But Agri Stats reports are


                                                52
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 59 of 167 PageID #:59




so detailed that any reasonably-informed producer can easily discern the identity of its

competitors’ individual chicken complexes. It is common knowledge among producers (and Agri

Stats) that others can do so, with some Defendants referring to the task of determining the identity

of individual competitor’s data as “reverse engineering.”

       150.    Agri Stats reported information from so few producers, that certain regions clearly

revealed the identity of participants. For example, on information and belief, the Pacific Northwest

region of Agri Stats’ reports (Region 10) is composed solely of Defendant Foster Farms’ three

complexes.

       151.    Agri Stats reports identify each complex with unique numbers, including a coding

system identifying the region and sub-region, for each chicken complex, with the cover pages of

each sub-regional report identifying by name the companies whose complexes are covered in the

report itself. Specific complexes are easily identifiable from their codes. Agri Stats’ coding

system made it easy for Defendants’ employees – some of whom, including senior executives at

both Wayne Farms and Pilgrim’s, used to work at Agri Stats – to decipher production, feed, sales,

and other competitively-sensitive metrics for their competitors’ facilities.

       152.    In fact, Agri Stats’ coding system, coupled with the insular nature of an industry

where “everybody knows everybody,” allows for Defendants’ employees to identify individual

producers’ data by eyeballing the rows in any Agri Stats report. The coding system has never

changed (e.g., the Tyson complex in Cummings, Georgia has always been identified as complex

“222”), meaning that once a Defendant deciphered the numeric code for a given competitor’s

complex, that Defendant had the ability to know their competitor’s data indefinitely.

       153.    Agri Stats plays a significant role in Defendants’ signaling practices, coordination,

and policing efforts. The specific type or size of breeder flock housing, breed of chick, average



                                                 53
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 60 of 167 PageID #:60




bird size, and production levels listed in Agri Stats data for Defendants’ complexes allows any

given Defendant to “reverse-engineer” and interpret the public statements and other publicly-

available information about its competitors to determine which complexes are cutting back, and

by how much. For example, if in January, a Defendant publicly states its intention to reduce

production – even generically, without specifying which complexes will cut back, or by how much

– all of that Defendant’s fellow producers will be able to tell from the February and March Agri

Stats reports whether that Defendant is following through on its conspiratorial agreement. Further,

Defendants Tyson, Pilgrim, and Sanderson are public companies that report some aggregated data

publicly, which executives from other companies use to match up against the far more detailed

information in the Agri Stats’ reports to identify other specific data from their competitors.

         154.   Each Producer Defendant and Producer Co-Conspirator receives numerous types

of Agri Stats reports, including separate targeted reports for each major area of operations, such as

breeding, hatching, hauling, feeding, processing, selling, and administration.             Producer

Defendants’ and Producer Co-Conspirators’ complex managers typically receive the targeted

reports for the specific aspects of chicken operations for which they have responsibility, and the

CEO, CFO, and a few other of Producer Defendants’ and Producer Co-Conspirators’ top

executives receive Agri Stats’ monthly “Bottom Line Report” (which, for a portion of the relevant

time period, was called the “Executive Report”) geared to top level executives. The Bottom Line

Reports contain one row for each chicken company reporting to Agri Stats with columns for certain

categories of information, such as operating profit dollars, profit percentage, corporate SG&A (i.e.,

overhead), interest expense, and other key operational information related to sales, revenues and

costs.

         155.   Within each Agri Stats report (including the Bottom Line Report), unique



                                                 54
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 61 of 167 PageID #:61




information referring to supposedly “anonymous” data permits Producer Defendants and Producer

Co-Conspirators to identify their competitors’ information contained within each category of

report. For example, Agri Stats data on “Actual Live Production Cost,” one of many important

industry metrics listed in the Bottom Line Report, includes line-items for each of the “sub-regions”

(described above) that shows, for each particular sub-region, the weighted average figures for

“chick cost,” “grower cost,” “feed ingredient cost,” “[feed] mill delivery cost,” and “vaccination

and medical cost.”

          156.   Information helping Defendants to assess the size and age of breeder flocks is

available in the “Growth Rate Report” section of Agri Stats, which includes complex-by-complex

numbers showing the average age, in weeks (e.g., “63.22” or “51.76”) of the hens whose eggs,

when hatched, become the chickens later killed for meat consumption and supplied to Plaintiffs

and other chicken buyers. The hens comprising the breeder flocks produce fertile eggs (at a rate

of roughly five per week) starting around 20 weeks of age, and are typically slaughtered at 65

weeks of age, when breeder hens lose the ability to consistently lay fertile eggs. A breeder hen

killed at 60 weeks lays 25 fewer eggs than a hen killed at 65 weeks, meaning that there are 25

fewer chicks hatched and 25 fewer mature chickens available to Plaintiffs and other chicken

buyers.

          157.   The bird-age data from the “Growth Rate Report” shows how close a given breeder

flock is to the end of its egg-laying lifespan, giving Defendants insight into how much longer that

flock’s capacity to lay eggs will impact the supply of chickens available for slaughter further down

the supply chain. In addition, because the “Growth Rate Report” is available each month, knowing

the average age of a given flock from month to month can help determine when flocks are being

slaughtered and removed from the supply chain (e.g., if the average hen age drops to 4.00 weeks



                                                55
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 62 of 167 PageID #:62




after being at 48.00 weeks in the prior month’s “Growth Rate Report,” that is a clear indication a

breeder flock was slaughtered at 48 weeks).

       158.    The “Actual Live Production Cost” section of an Agri Stats report also includes

(again, by sub-region), the average number and overall weight of the chickens being processed.

Other sections of Agri Stats reports include similar, sub-region data for a range of competitively

sensitive metrics, such as bird age and mortality, “chick cost per settled flock,” and “grower

expense.” Knowing the number of complexes each Defendant operates in each sub-region –

which, as detailed above, appear by name at the very beginning of the Agri Stats reports – any

Defendant can, with relative ease, assess the performance of all competing complexes in a sub-

region on a variety of important industry metrics.

               (i)    Agri Stats’ Critical Role in the Chicken Industry

       159.    Agri Stats’ role in the chicken industry extends beyond the collection and

dissemination of competitively-sensitive data. It is an active and knowing participant in, and

facilitator of, Producer Defendants’ and Producer Co-Conspirators’ scheme.            Agri Stats’

employees confirm for Producer Defendants and Producer Co-Conspirators the data for a

particular company at quarterly meetings with each company, or at the numerous trade association

meetings where Agri Stats executives present on a regular basis.

       160.    Agri Stats offers a service to Producer Defendants and Producer Co-Conspirators

whereby each quarter, personnel from Agri Stats meet with each Producer Defendant’s and

Producer Co-Conspirator’s employees and give presentations about both company- and industry-

wide data. These meetings take place at both the production-plant level, where Agri Stats

personnel meet with Producer Defendants’ and Producer Co-Conspirators’ complex managers, and

at the executive level, where Agri Stats personnel meet with the leadership of Defendants’

hatchery, breeder and feed departments.
                                                56
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 63 of 167 PageID #:63




       161.    Since Agri Stats travels and presents among Producer Defendants and Producer Co-

Conspirators regularly, discussing each Producer Defendant’s and Producer Co-Conspirator’s non-

public, proprietary data, Agri Stats is in a position to share information among Producer

Defendants and Producer Co-Conspirators at these regular meetings. And that is exactly what

happened. For example, during the conspiracy, mid-level Tyson personnel working at complexes

in the Mid-Atlantic region were advised by their complex managers about competitors’ non-public

production information following quarterly meetings between the Tyson complex managers and

Agri Stats account managers.

       162.    At these regular meetings with Defendants’ executives, Agri Stats lead detailed

discussions about industry profitability and the key contributing factors, including size and average

age of chicken breeder flocks, average hatchability of eggs, mortality rates, average bird rate, feed

cost, and other performance factors based on data Defendants provided. Agri Stats also led

discussions about the overall profit of the company and industry, including rankings of companies,

overall industry average, and the top and bottom third of the industry. Agri Stats also told

Defendants’ executives how much the industry was over – or under – supplying the market and

estimated demand, and shared other information based on data Defendants provided.

       163.    Agri Stats’ presentations to the Defendants were based in part on color-coded data

compilations, known as “books,” specifically tailored for each Defendant based on the data the

Defendant has submitted to Agri Stats. Agri Stats maintained at least six “books” for each

Defendant: (1) the light-blue “Live” book, with information on the Defendant’s breeders, hatchery

feed and grow-out; (2) the red “Sales” book, with information on the Defendant’s current and year-

to-date sales; (3) the light-green “Production” book, with information on the Defendant’s yields;

(4) the brown “Profit” book, with information on the Defendant’s profits and losses; (5) the



                                                 57
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 64 of 167 PageID #:64




mustard-yellow “Rendering” book, with information on the Defendant’s rendering facilities; and

(6) the “Bottom Line” book, with information on the totality of the Defendant’s sales, revenues

and costs.

         164.   Anyone at Agri Stats had the ability to pull one or more Defendant’s “books” and

relay that information to other Defendants.      Indeed, Agri Stats has shipped copies of one

Defendant’s “books” to other Defendants on a number of occasions. Despite the impropriety and

illegality of this practice, when it was discovered following a routine review of shipping

information, no one at Agri Stats was held accountable nor were the “books” returned to Agri

Stats.

         165.   In addition to its in-person meetings with Defendants, Agri Stats employees,

including company Vice President Michael Donohue and account managers Paul Austin, Paul

Bunting and Dana Weatherford, regularly host, or present at, chicken industry events and investor

conferences, often citing Agri Stats data in discussing market, production, and demand trends in

the chicken industry.     For example, Agri Stats holds events known as “poultry outlook

conferences.” At one such conference on April 23, 2015 in Atlanta, Donohue made a presentation

that included the “broiler market situation and outlook” as an agenda item.

         166.   Donohue also helps forecast supply and demand for the chicken industry by using

Agri Stats data on breeder placements and inventory. At the U.S. Poultry & Egg Association’s

Hatchery-Breeder Clinic in January 2012, for example, he noted that chicken breast prices were at

a particularly high level and “[i]t’s not just cutbacks in production that have already occurred but

seasonal demand later this year which may set the industry up for an even better first half of 2012.

I hope this carries over into the latter half of 2012 based on some of the production forecasts that

can be made based on breeder placements and inventories.” Donohue also noted a concern that



                                                58
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 65 of 167 PageID #:65




“if the industry chose to do so, it could ramp up production within a 10- week period of time. The

industry could blow apart any recover[y] in the short term by filing up incubators again.”

               (ii)    Defendants’ Public Statements Show the Relevance of Agri Stats’ Data to
                       their Collective Efforts to Cut Production

       167.    Defendants rarely mention their exchange of information with one another through

Agri Stats. However, on certain public occasions, such as earnings or investor conference calls,

executives from Defendants Sanderson and Tyson (two of the three publicly-traded Defendants)

noted the important role Agri Stats data plays in the industry.

       168.    For example, Sanderson’s CEO, Joe Sanderson, commented on an earnings call that

he “look[s] at Agri Stats and see[s] what people are doing and not doing,” and similarly stated on

a May 2011 earnings call that “my judgment is that there will be some others that are going to

have to make some adjustments that I believe cuts will be forthcoming in our industry based on

the losses we see in Agri Stats.” (emphasis added). Asked later on the May 2011 call by an analyst

why Mr. Sanderson made this statement and another statement a few months earlier that he “feel[s]

confident that we are going to see cutbacks” based on Agri Stats data, Mr. Sanderson indicated:

Industry participants expected that [the market would improve in June and July] and I think they

wanted to carry their production into June and July and see if the market would reward them for

that it appears right now …. And then once you get past July 4 … I think then you will start seeing

reduced egg sets … Typically in my experience the first cut is not enough.

       169.    Tyson similarly noted in a December 2014 investor presentation that:

               [t]he point being is that when you talk about the chicken cycle, most people
               will look at the cyclicality. It’s very profitable right now. And we will not
               hit the top of the top, because within the profitability segmentation right
               now, the most profitable segments are in fact big bird, and secondly, tray
               pack. We can tell that through Agri Stats. Now at the same time, when
               there is more poultry available and the industry may not be as profitable, we
               would not expect to be anywhere close to what the bottom of that cycle
               would be. (Emphasis added.)
                                                59
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 66 of 167 PageID #:66




       170.    Defendants’ use of Agri Stats to secretly share highly confidential and proprietary

information about their breeder flock size and age, pricing, capacity, production, and costs at the

level of detail at which they do constitutes an unreasonable and anticompetitive restraint of trade.

In a competitive market, such proprietary, competitively sensitive information should be a closely

guarded secret. Economic theory suggests that the routine exchange among competitors of such

sensitive internal company information reduces competition.

       171.    The Federal Trade Commission’s (“FTC”) and DOJ’s 2000 Guidelines For

Collaborations Among Competitors (“FTC/DOJ Guidelines”), and presentations by FTC

attorneys, suggest that Agri Stats is far outside the scope of permissible information sharing among

competitors. For example:

                      The FTC/DOJ Guidelines note the high risk of antitrust issues for
                       information sharing programs in industries with a history of collusion.

                      The more competitively sensitive the information being shared, the higher
                       the antitrust concern for such information sharing. Upon information and
                       belief, the weekly and monthly Agri Stats reports include dozens of
                       categories of detailed information that in a competitive industry would be
                       considered trade secrets. Therefore, the competitive sensitivity of Agri
                       Stats’ reports suggests a particularly high level of antitrust concern.

                      The older or more historical the information being shared, the less concern
                       the FTC and DOJ have with information collaborations. However, Agri
                       Stats reports are issued weekly and/or monthly, and its EMI reports are
                       issued daily, so as to provide nearly current production, sales, and other data
                       to Defendants. Moreover, the nature of Broiler breeder flocks is that they
                       predict future Broiler supply, so by sharing such information in a way that
                       permits company-by-company identification, Defendants are in fact sharing
                       future anticipated production information with one another, which clearly
                       suggests high antitrust concern under the FTC/DOJ Guidelines.

                      The FTC/DOJ Guidelines also provide a “safety zone” (i.e., presumptively
                       permissible) for collaborations among competitors that account for no more
                       than 20 percent of each relevant market in which competition may be
                       affected, but Defendants account for approximately 90-95% of Broiler
                       production.

       172.    One chicken industry expert testified in a case against Pilgrim’s brought under the

                                                 60
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 67 of 167 PageID #:67




Packers and Stockyard Act, 7 U.S.C. §§ 181-229, that sharing information through Agri Stats by

chicken producers regarding pay for contract farmers creates “a potential vehicle for collusion”

and presents a “classical antitrust concern.” The same expert also remarked that Agri Stats was

unusual even among other price surveys, noting:

                [t]he sharing of price and other market information by so-called competitors
                is well known as a significant antitrust issue. Grower payout and cost
                information shared by most integrators is incredibly detailed and
                comprehensive. As such it could provide critical data for competition
                investigations and analyses of oligopoly and oligopsonistic behavior far
                more complex and advanced than available for any other agricultural
                industry. An intensive inquiry is needed.

        173.    When given access to Agri Stats’ reports in connection with litigation where he

served as an expert witness, an agricultural economist who, to that point, had only “heard rumors

of a secretive poultry industry information-sharing service,” said that he “was shocked at the

incredible detail” of the information presented in the reports.

        174.    A sworn declaration from a poultry and egg industry expert in Freedom of

Information Act litigation seeking disclosure of competitively-sensitive FDA egg-farm reports

stated, with respect to Agri Stats, that:

                Individual disclosure is not required when industry participants are familiar enough
                with the industry to connect the information supplied with the individual companies
                at issue. My experience is that competitors … are prolific at quantifying their
                competitor’s business information on their own. For example, industry processors
                share commercial data through companies such as AGRISTATS (Fort Wayne, IN),
                a shared business database company … started for the poultry industry in 1985.
                AGRISTATS has the following mission statement: “IMPROVE THE BOTTOM
                LINE PROFITABILITY FOR OUR PARTICIPANTS BY PROVIDING
                ACCURATE AND TIMELY COMPARATIVE DATA WHILE PRESERVING
                THE CONFIDENTIALITY OF INDIVIDUAL COMPANIES.” Note the mission
                is to share comparative data while protecting individual companies. I can speak
                personally that I have seen and read these broiler industry reports, and, based on
                my familiarity with the industry, I can easily connect the information supplied with
                the individual companies whose confidentiality is supposedly preserved.
                Therefore, it is my opinion that virtually everyone in the industry can connect the
                information supplied in AGRISTATS with the individual companies who supplied
                the data.
                                                 61
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 68 of 167 PageID #:68




           175.   A 2017 BLOOMBERG NEWS article titled “Is the Chicken Industry Rigged? Inside

Agri Stats, the Poultry Business’s Secretive Info-Sharing Service,” highlighted the role Agri Stats

plays in Defendants’ efforts to monitor and police their conspiratorial activity:

                  Peter Carstensen, a law professor at the University of Wisconsin and former
                  Justice Department antitrust lawyer who has studied Agri Stats while
                  researching the modern poultry industry, casts the level of plant-by-plant
                  detail in the company’s reports as “unusual.” He explains that information-
                  sharing services in other industries tend to deal in averaged-out aggregated
                  data – for example, insurance rates in a given state. Such services run afoul
                  of antitrust law, he says, when they offer projections or provide data so
                  detailed that no competitor would reasonably share it with another. Getting
                  detailed information is a particularly useful form of collusion, Carstensen
                  says, because it allows co-conspirators to make sure they’re all following
                  through on the agreement. “This is one of the ways you do it. You make sure
                  that your co-conspirators have the kind of information that gives them
                  confidence – so they can trust you, that you’re not cheating on them,” he says.
                  “That is what creates stability for a cartel.”

           176.   Agri Stats has profited by its participation in this conspiracy through its receipt of

payments from producer Defendants of a share of the revenues earned from supra-competitive

prices charged for chicken as a result of the conspiracy.

           D.     Defendants’ Conspiracy Artificially Increased and Maintained Chicken
                  Prices

                  (i)    The State of the U.S. Chicken Market Prior to the Conspiracy – 2007

           177.   In the year preceding the beginning of Defendants’ conspiracy, the U.S. chicken

market was floundering. In 2007, an excess of chicken – the result of significant overproduction

by Sanderson Farms, Mountaire Farms and Raeford – began to flood the market, and prices

cratered. By the time the Great Recession fully hit the American economy in 2008, the oversupply

and low prices of chickens put Defendants – individually and collectively, as an industry – in dire

straits.

           178.   In 2007, the two largest chicken producers, Pilgrim’s and Tyson, reduced their


                                                   62
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 69 of 167 PageID #:69




production, and a few other producers – Foster, Peco Farms and Perdue – followed their lead. But

cuts by only five industry participants were not enough to affect industry supply to the point that

prices would meaningfully increase. In addition, production cuts in 2007 followed the typical

pattern of focusing on short-term reductions in production, such as slaughtering chickens early,

but not on significant cuts at the top of the supply chain, particularly culling of breeder flocks,

which have longer-term effects on supply.

          179.   The failure of the 2007 shorter-term production cuts to raise prices made Tyson and

Pilgrim’s realize that their unilateral supply cuts would not raise industry prices without a broader

industry supply cut by most of their competitors, and further, that cuts that did not reduce Broiler

breeder flocks left the industry vulnerable to near-term increases in supply. Tyson and Pilgrim’s

realized that by making cuts that were not followed by their smaller competitors, they were

essentially giving away market share to those competitors.

          180.   In 2008, during an early stage of the Great Recession, Defendants faced what

promised to be a historically bad year for the chicken industry. So they made a joint decision not

to return to the previous industry practice of short-term or medium-term production cuts, which

had led to the destructive boom-and-bust cycles that plagued chicken producers for years.

          181.   Rather, in early 2008, through press releases, earnings and investor calls, at

investment bank conferences, at events hosted by Agri Stats, and at the myriad trade association

meetings attended by many of their senior-most executives, Defendants began calling on one

another to heed the mistakes of the past, preaching that oversupply was decimating industry profits,

and increased supply-side “discipline” was needed to halt the downward trajectory of chicken

prices.

          182.   This production “discipline” – i.e., the reduction or relative stabilization of industry



                                                   63
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 70 of 167 PageID #:70




capacity, particularly at the breeder flock level, where such efforts would be most effective – was

a mechanism to increase Defendants’ profits. Defendants’ efforts were supported by public

statements made by their executives, which involved more than an announcement of a Defendant’s

own conduct. In fact, as alleged in this pleading, many of Defendants’ executives’ calls for a new

era of “discipline” included explicit statements that deeper production cuts were an industry-wide

imperative that would pay dividends for “the industry” as a whole. Defendants, who collectively

control nearly 90% of the U.S. chicken market, jointly engaged in this production reduction effort.

        183.    While spearheaded by the CEOs and senior personnel of Defendants Tysons and

Pilgrim’s – who, as publicly-held entities holding sizable shares of the U.S. chicken market, were

well-positioned to rally the entire industry – Defendants’ executives’ public discussion of industry

conditions was not limited to the larger, publicly-held Defendants. For example, Sanderson Farms

COO Lampkin Butts was a panelist at a symposium hosted by industry journal WATT

POULTRYUSA, where the discussion topics included industry consolidation, efficiency, and bird

size, with references to information gleaned from Agri Stats (whose vice president, Mike Donohue,

was in the audience).3

                (ii)     Defendants Depart from Historical Practice by Collectively Reducing
                         Breeder Flocks in Unprecedented Amounts Beginning in 2008

        184.    Beginning in early 2008, Defendants had implemented their conspiracy by making

significant production cuts, including unprecedented cuts in their breeder flocks. The vertically

integrated Defendants have the ability to manipulate supply to the chicken market at one or more

stages of the supply chain. At the top of the supply chain, Defendants can most effectively




3
 Excerpts of comments made by Mr. Butts are publicly available on WATT POULTRYUSA’s YouTube channel. See
“Broiler     company      executives   say   bird     size    increase  will     continue,” available   at
https://www.youtube.com/watch?v=ZBgEecBi7D4 and “Lampkin Butts describes changes in the poultry industry,”
available at https://www.youtube.com/watch?v=RN1IAphbQXs (both last visited July 11, 2019).

                                                   64
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 71 of 167 PageID #:71




manipulate supply by reducing the size of breeder flocks, and retiring or killing breeders at an

earlier age than the optimum age. Reducing breeder flocks has the most significant, and long-

lasting, effect on supply of chickens in the market.

          185.   Because breeder flocks are created from a limited pool of so-called “grandparent”

chickens from one of only three genetics companies (Aviagen, Hubbard, and Tyson’s Cobb-

Vantress), it takes substantial time – anywhere from six to eighteen months, or more – to re-

populate a breeder flock that has been reduced through early culling. While Defendants continued

to use their traditional methods to affect their supply-reduction scheme (at the middle or end of the

supply chain, such as by reducing eggs placements, killing newly-hatched chicks, or slowing

processing plants), their conspiracy was cemented by the long-term effects of breeder flock

reductions.

          186.   Defendants’ collective output-restriction scheme caused a significant slowing in

overall chicken production during the conspiracy, bucking the historic trend of steady annual

production increases. The overall effect is shown in the graph below, drawn from USDA data,

showing that while chicken production grew a total of 21% from 2000 to 2008 (an average of 2.3%

per year, proof that the “3% more broilers” refrain is more than anecdotal), but then slowed to a

total of roughly 10% from 2008 through 2016 (an average of slightly more than 1% per year) – a

significant decrease in the pace, timing and manner of chicken production during the conspiracy

period:




                                                 65
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 72 of 167 PageID #:72




       187.    Broiler prices were significantly elevated during the relevant period due to

Defendants’ conduct. This is contrary to pricing patterns prior to the relevant period, and contrary

to what would be expected in a competitive market. For instance, during much of the Great

Recession, Broiler prices steadily rose despite flat or declining input costs. Similarly, Broiler

prices during the 2015 through 2016 time period remained artificially inflated and failed to account

for the historic drop in corn and soybean prices, which constitute 50 – 70% of Broiler input costs.




                                                66
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 73 of 167 PageID #:73




       188.    A 2013 industry analyst forecast predicted that Broiler prices would drop 7.1% in

2014 due to a 50% fall in corn prices. But instead, Broiler prices increased 9.2%.

       189.    Since January 1, 2008, by one measure Broiler prices have been at or near all- time

highs roughly half of the time, despite the effects of the Great Recession.

                       (a)     Defendants’ Executives Publicly Decry the Effect of Oversupply on
                               “Our Industry,” Telling their Competitors that Unified Action Was
                               Necessary

       190.    On January 23-25, 2008, Defendants attended the International Poultry Expo

conference in Atlanta where, according to the trade association organizing the annual multi-day

event, attendees representing over 99.4% of the production of the major chicken companies

participated. Numerous employees from Defendants attended the conference, including some of

Defendants’ senior executives.

       191.    On a January 28, 2008, earnings call, Tyson CEO Dick Bond – who in the same

call disclosed that the company had re-joined Agri Stats and had “just recently ... got our first

series of data” – stated that “we have no choice [but] to raise prices substantially.” However, the

commodity nature of chickens does not allow one producer to successfully raise market prices in

the absence of widespread reductions in supply relative to the then-current demand, so Bond’s

comment does not make sense absent an intention (or knowledge) on his part that Defendants

would coordinate an industry-wide reduction in supply. After learning in 2007 that production

cuts that it made alone could not force up industry prices, Tyson also sent a clear message to its

co-Defendants and co-conspirators: we are not making production cuts until you do.

       192.    The day after Tyson’s statements confirming its use of Agri Stats and expressing

its plans to increase prices, Pilgrim’s told its competitors to reduce their production of chickens to

allow prices to recover. On a January 29, 2008, earnings call, Pilgrim’s CFO Rick Cogdill said

the industry’s oversupply of chickens was hurting market prices. Cogdill explained that Pilgrim’s
                                                 67
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 74 of 167 PageID #:74




had done its part in 2007 by reducing production 5%, so “the rest [] of the market is going to have

to pick-up a fair share in order for the production to come out of the system.”

       193.    Cogdill went on to explain that Pilgrim’s alone could not reduce supply enough to

help market prices recover, and that its past efforts to reduce supply had merely led to smaller

players increasing their market share at Pilgrim’s expense. Cogdill noted that “[W]e have walked

away from sales in certain cases, where the pricing just did not make any sense. So we are trying

to hold the line. We are losing at times the competitive bids … So we are trying to take a leadership

position from a pricing perspective.” He then made the following statements urging Pilgrim’s

competitors to do their part in reducing chicken industry supply:

                       “[A]ctions are going to have to be taken one way or the other through the
                       industry to pass along these costs. We were the leader in cutting production
                       last year to help drive that … [W]e’ve got to make sure that we get the
                       supply in line with demand at an acceptable price, not just in line with what
                       the customer wants to buy at a cheap price;”

                      When asked by an analyst “do you have an estimate internally of what the
                       state of oversupply in the industry might be? What you would hope to see
                       cut from others that would make you feel like the industry was more
                       rational?” Cogdill replied “It’s really hard to say that the faster we get to
                       production adjustment the quicker the recovery could happen …. And if
                       the industry doesn’t react soon enough it will have to react stronger in the
                       end;” and

                      Cogdill responded to an analyst’s query about the industry’s failure to
                       follow Tyson’s 2007 cuts by stating that, “I think you kind of hit on it
                       there…. It’s not like we had 5% of surplus capacity that we could just
                       reduce our operations and not feel that…. I mean we cannot be the ones
                       that are out there continually reducing production, and let the other
                       producers capitalize on that. I mean if it’s 5% last year, 5% this year, 5%
                       next year, you can see that that’s a spiral to the demise of our company,
                       which we are not willing to accept.”

       194.    On a January 31, 2008, earnings call, Sanderson Farms CEO Joe Sanderson

explained that he, too, anticipated the industry would cut production. Asked about production cuts

by an analyst, Mr. Sanderson said he thought a production cut was “probable” and “if it’s bad and


                                                 68
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 75 of 167 PageID #:75




ugly and deep in February, March and April, you’ll see the production cuts take place during that

period of time. There’s still 25% of the industry still making money but I would expect to see

those reductions come over the next 90 to 120 days.”

                       (b)     Defendants Begin to Cut Production in Concert

       195.    Around March 4, 2008, senior executives from Defendants, including Pilgrim’s

newly-installed CEO, Clint Rivers, Tyson Senior VP Donnie Smith, Fieldale Farms President

Thomas Hensley, Amick President and CEO Ben Harrison, and Case Foods CEO Tom Shelton,

met in Washington, D.C., at an Executive Committee meeting of the National Chicken Council’s

Board of Directors.

       196.    Shortly after that trade association meeting, Pilgrim’s again sounded the call to cut

overall industry supply, and proceeded with production cuts. On March 12, 2008, Pilgrim’s newly-

installed CEO Clint Rivers, publicly announced the closure of seven chicken facilities in order to

reduce industry oversupply, stating “we believe [these] actions … are absolutely necessary to help

bring supply and demand into better balance…. That portion of the demand for our products that

exists solely at pricing levels below the cost of production is no longer a demand that this industry

can continue to supply.”

       197.    Under competitive conditions, other chicken producers would typically respond to

Pilgrim’s substantial supply cuts by increasing their production. Yet just the opposite occurred.

Following Pilgrim’s announcement, a series of production cuts were publicly announced by other

Defendants between April 3 and April 11, 2008:

               April 3, 2008: Fieldale Farms announced a 5% production cut stating that
               “We’re hoping this cut puts supply and demand back into better balance.”
               Fieldale Farms is not a publicly-traded company, and there was no reason –
               other than signaling to its fellow producers that it was following through on
               its conspiratorial agreement – why it would publicly disclose its production
               plans.


                                                 69
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 76 of 167 PageID #:76




                April 9, 2008: Simmons announced in a press release a 6% reduction in
                production throughout its processing plants, a move heralded by Wall Street
                analysts, who noted that production cuts across smaller companies in the
                chicken industry, like Simmons, would be positive for chicken prices.
                Simmons is not a publicly-traded company, and there was no reason – other
                than signaling to its fellow producers that it was following through on its
                conspiratorial agreement – why it would publicly disclose its production
                plans.

                April 10, 2008: Cagle’s Inc. (later acquired by Koch Foods) announced in
                a press release a 4% reduction in processing of chickens, noting that the cut
                “will reduce product being sold through less profitable commodity outlets.”

                April 3-11, 2008: Wayne Farms, O.K. Foods, and Koch Foods each
                announced 2-8% reductions in production. None of these companies are
                publicly-traded, and there was no reason – other than signaling to their
                fellow producers that they were following through on their conspiratorial
                agreements – why they would publicly disclose their production plans.

        198.    Several other chicken producers cut their production between April 1, 2008 and

May 15, 2008, but did not publicly announce them. But because of Agri Stats, there was not a

need to make a public announcement. For instance, at his BMO Capital Markets Agriculture &

Protein Conference presentation on May 15, 2008 at the Millennium Broadway Hotel in New York

City, Sanderson Farms CEO Joe Sanderson stated – in the presence of several competitors

attending the conference, including Pilgrim’s CEO Clint Rivers and CFO Richard Cogdill and

Tyson CEO Richard Bond – that “we have seen for the last 6 or 7 weeks … some companies in

our industry announce cutbacks. There have been I think six companies have announced cutbacks.

I know some companies have cut back and have not announced.” (Emphasis added.)                  Such

knowledge of non-public production cuts by competitors is highly suggestive of communication

among chicken companies, either secret direct communications among themselves, or using Agri

Stats as a facilitator, or both.

        199.    After seeing many of its competitors abide by capacity reductions between April 3-

11, on April 11, 2008, Pilgrim’s suggested it might close its large El Dorado, Arkansas processing


                                                 70
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 77 of 167 PageID #:77




plant, which employed 1,620 workers. Then, on April 14, 2008, it announced a further production

cut of 5% of egg sets.

         200.   On April 29, 2008, Tyson CEO Dick Bond told a Wall Street analyst, “I think the

industry has changed … I don’t think the industry will be up [in production] that much anymore,

we have seen some sizable declines here lately in egg sets and placements. So, we’re going to be

up a little bit but probably not a significant amount, not as much as we might have once

anticipated.”

         201.   Despite the large number of coordinated production cuts announced by producers

in April 2008, Pilgrim’s CEO, Clint Rivers, encouraged further action by other chicken producers

at a May 15, 2008, speech at the BMO Capital Markets conference at the Millennium Broadway

Hotel – the same conference, also attended by Tyson CEO Richard Bond, where Sanderson Farms

CEO Joe Sanderson disclosed his knowledge of non-public, unannounced production cuts by

competitors. According to an industry publication, Rivers announced that he hoped to see the

chicken industry continue to cut production to help the industry return to profitability, stating that

“he would like the industry to trim total production by 3%-4%, calling it a prudent move in light

of recent price volatility in the grain markets.” He also noted that “[t]he cuts need to be fairly

deep.”

         202.   A June 2008 Agri-Stats report noted that “[b]eginning in April [2008], the weekly

hatchery data started to show declines in egg sets and chick placements relative to year-earlier,

which confirms the announced intentions to reduce broiler production and will result in slaughter

falling below year-ago by mid-June.” The same report also noted that “[i]t is unclear how long

the slaughter declines will continue, and if other companies will choose to cut production as well

making them deeper than initially thought. Those who have announced cutbacks indicate they will



                                                 71
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 78 of 167 PageID #:78




continue until margins normalize. At this time we expect to see the declines continue until at least

late 2009, and cuts could be deeper than now projected.”

       203.    A May 21, 2008, WALL STREET JOURNAL article noted that conditions in the

industry were starting to change: “Three things are making analysts more optimistic: Companies

are cutting production, weekly egg-set numbers are declining (egg sets are fertile eggs placed in

incubators), and prices are responding positively to the thinning supply lines.” The article also

noted “[i]t is unusual for egg sets to decline at this time of year.” The reason such a reduction was

unusual in May is that egg sets result in chickens that are ready for market approximately 10 weeks

later, which in this case would have been first week of August, and is still the peak of the high-

demand summer grilling season.

       204.    During an earnings call on May 22, 2008, Sanderson Farms CEO Joe Sanderson

was asked if he thought industry cuts were sufficient to keep the industry profitable in the autumn.

Sanderson responded: “[w]e don’t know yet. We will make a cut as we always do after Labor

Day. We will make a 4-5% cut following Labor Day as we always do going into Thanksgiving,

Christmas, and January [and] we reduce our egg sets and around Thanksgiving, Christmas, New

Years and Martin Luther King. That is a period of slow demand for us, and we don’t announce

that, but we always do it. It is just a period when we take downdays and we will do that. But if

we think more is needed, we will evaluate that sometime in August, and if need be will do it. We

cut back in 2006, we cut back in ‘97-98. I don’t know if we announced it or not, but we will do

what we need to do.” Mr. Sanderson provided no explanation why Sanderson Farms chose to

publicly disclose its “regular” production cut if it had never done so in the past.

       205.    In early June 2008, Pilgrim’s CEO Clint Rivers noted in a June 4, 2008,

presentation that “[o]ur supply in chicken, we are oversupply … we need to see some balance in



                                                 72
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 79 of 167 PageID #:79




the supply…. Simply put, at this time there is still too much breast meat available to drive market

pricing significantly higher.”

       206.    Other Defendant CEOs soon picked up on Rivers’ call for further action. On June

19, 2008, chicken industry executives participated in a media conference call intended to lobby

the federal government to limit the ethanol mandate – a federal program requiring the production

of corn-based ethanol, which Defendants claimed drove up their corn costs by lessening the

amount of corn they could buy to feed their chickens. According to one report, Mark Hickman,

Chairman of the National Chicken Council and CEO of Peco Foods, told participants that “the

poultry industry is entering a second phase of production cutbacks, following a 1 percent to 2

percent cutback in production earlier this year “and that “we are hearing talk that this was not

nearly enough, so liquidation is in round two.” This statement referred to the need for Defendants

to reduce chicken breeder flocks to affect longer-term supply restraint in the industry, rather than

the short-term production cuts like breaking eggs or slaughtering chickens earlier to reduce weight.

       207.    On June 23, 2008, shortly after Peco Foods’ CEO publicly suggested that further

production cuts were needed, Wayne Farms announced a 6% production cut. Wayne Farms

President & CEO Elton Maddox said in a statement that “[s]oaring feed ingredient costs

aggravated by the government’s food for fuel mandate has created the need for us to rationalize

our business.” Like many other executives, Maddox cited ethanol subsidies as the reason for the

production cuts. Wayne Farms’ announcement came only three days after Agri Stats suggested

further cuts were needed and four days after Peco Foods CEO Hickman suggested further cuts

were needed.

       208.    On July 2, 2008, Foster Farms announced it was abandoning plans to build a new

chicken plant in northeastern Colorado that it had previously announced in April 2008 would



                                                73
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 80 of 167 PageID #:80




employ about 1,000 people. In a statement, Foster Farms CEO, Don Jackson, noted “[i]n these

difficult conditions with costs escalating primarily due to grain and fuel prices and chicken prices

lagging it does not make economic sense to go forward with expansion at this time.”

       209.    On July 7, 2008, O.K. Foods announced a 7.5% reduction in egg sets, citing “record

high prices for corn and soybean meal, which it attributes to the U.S. government’s mandated

ethanol policies along with recent flooding in the Midwest ‘Corn Belt’ region.”

       210.    On July 20-22, 2008, the National Chicken Council held a three-day “Chicken

Marketing Seminar” attended by Defendants’ senior executives. The event was billed as a

marketing seminar that “includes social networking events and recreational opportunities,

including a golf tournament.”

       211.    On August 11, 2008, Pilgrim’s announced the closure of its Clinton, Arkansas,

processing plant and a facility in Bossier City, Louisiana. Pilgrim’s press release noted the

closures “are part of the company’s ongoing effort to operate more efficiently and return to

profitability amid high feed costs and an oversupply of chicken on the market.” The closure of the

Clinton processing plant represented an additional 1.25% incremental increase of the company’s

previously announced production cuts. Pilgrim’s stated that it would keep both plants idled until

“industry margins can be sustained at more normalized levels of profitability.” Pilgrim’s also

noted that “[w]ith Labor Day approaching and no indication that the actions taken to date by

Pilgrim’s Pride or other industry members are having a positive effect on selling prices for our

products, it is now clear that more significant decisive action is necessary.”

       212.    In August 2008, Raeford announced publicly, as reported by newspaper the

CHARLOTTE OBSERVER, that it would begin reducing its chicken production by 5 percent. The

company said in a statement to industry publication Watt Poultry that “[t]he current obstacles that



                                                 74
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 81 of 167 PageID #:81




face our industry require that supply be brought in line with demand.” A production cutback was

remarkable for Raeford, which had pursued a strategy of aggressive production growth that

resulted in the company doubling its chicken production from 2001 to 2007.

       213.    On an August 26, 2008, earnings call, Sanderson Farms CEO Joe Sanderson stated

that “[s]o long as this weakness continues, the poultry industry will need to cut production further

until supply is in line with demand.” When asked later whether the industry had already made

enough production cuts, he noted “we kind of thought we were going to see reductions in July ...

[based on] 213/214 [million] egg sets back in April and that really did not materialize. When you

look at USDA slaughter numbers in July, they were 100% and 101% and now we’re looking at

egg sets of 206 and 207 million that are going to show up sometime in October or November.

We’ll see when we get there. Those are barely impressive cuts. My suspicion is, as I’ve told you

in May, the industry typically make the cut [sic] and it’s tentative. We’ll have to see if it

works….I’m very skeptical that those cuts are going to be enough to return us margins to cover

these grain costs.”

       214.    By September 2008, chicken industry publication WATT POULTRYUSA reported

that “[m]ost U.S. chicken integrators ha[d] announced plans to close small operations, consolidate

complexes and further processing plants and to reduce output by 3 percent to 5 percent to

‘maximize efficiency.’”

       215.    On October 3, 2008, Defendants’ senior executives attended the National Chicken

Council’s Annual Meeting in Washington, D.C. Agri Stats CEO, Blair Snyder – elected the day

before as a “director-at-large” to the National Chicken Council’s board – moderated a CEO panel

that included the CEOs of Pilgrim’s, Tyson, Perdue and Sanderson Farms. Explaining Pilgrim’s

desire to push through an industry-wide price increase, Pilgrim’s CEO Clint Rivers told panel



                                                75
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 82 of 167 PageID #:82




members and the audience “[w]e need to get those [input] costs pushed through, but we’ve yet to

see that happen.”

       216.    On October 10, 2008, in response to a USDA report of falling egg sets in the

chicken-industry, Pilgrim’s told the Associated Press that “[t]his is very positive news for the

industry and may signal that the industry is taking a more rationalized approach to production

heading into the fall.”

       217.    Indeed, an industry analyst noted that at the time “the industry has cut about 10 to

12 percent of its production.”

       218.    During Fall 2008, Sanderson Farms also implemented its previously announced

“fall cuts” a month early and delayed the opening of a new deboning facility.

       219.    On October 18, 2008, Wayne Farms President & CEO Elton Maddox released a

statement (even though Wayne Farms was not a publicly-traded company) announcing the closure

of the company’s College Park, Georgia plant, resulting in the layoff of over 600 employees.

Maddox cited “changing market conditions” and a need to “maximize efficiencies” as justification

for the plant closure.

       220.    By December 23, 2008, it was reported that Tyson had cut its production by 5%.

Tyson also noted that it had reduced production “in recent years through the closing or sale of

poultry plants and by running the company’s remaining operations at reduced capacity utilization.”

       221.    On January 28-30, 2009, Defendants’ senior executives attended the 2009

International Poultry Expo in Atlanta, Georgia.

       222.    In a February 18, 2009, interview, Tyson Senior Group Vice President Donnie

Smith noted that “[a]cross our industry, we’re down about six percent versus where we were a year

ago. We’re seeing an impact from that on market prices … the industry fundamentals are



                                                  76
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 83 of 167 PageID #:83




improving.”

       223.    In late February 2009, a report noted that Pilgrim’s had cut another 9-10% of its

production.

       224.    According to the same report, Tyson told the audience at a February 2009 investors’

conference that it did not intend to reduce its production further because “[u]sing WATT

POULTRYUSA data on ready-to-cook (RTC) pounds, our numbers have declined 5-7% from 2000

to 2008 on RTC pounds while at the same time the industry has grown 31%. Over time, we have

done plenty of cutting back.” In other words, Tyson felt it had already taken its fair share of needed

production cuts, so competitors needed to take any further action. However, as indicated below,

Tyson’s statements about not reducing production appear to be posturing, because generally Tyson

did reduce its production during the 2008-2015 time period in line with other producers.

       225.    By February 25, 2009, Sanderson Farms told THE MORNING NEWS OF NORTHWEST

ARKANSAS that it had made cuts to its supply of chickens by processing smaller chickens and

running its plants at lower capacity utilization rates. Sanderson Farms also told a group of

investors around this time that “[b]ecause we don’t expect much help from the demand side,

chicken market improvement will have to come from supply cuts.”

       226.    Similarly, the CEO of Simmons Foods (a private company), Todd Simmons, noted

in a February 25, 2009, interview that “[w]e are seeing lower demand in the food-service customer

base. We have made adjustments in bird weights to ensure our production meets with our

customer’s needs.”

       227.    Seeing further cuts from smaller producers in the industry led Pilgrim’s to announce

historically large cuts to its production on February 27, 2009. In a press release announcing the

closure of three processing plants located in Douglas, Georgia, El Dorado, Arkansas, and



                                                 77
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 84 of 167 PageID #:84




Farmerville, Louisiana, Pilgrim’s stated the plants were “underperforming” and said the closures

would “improve the company’s product mix by reducing commodity production and to

significantly reduce its costs in the midst of an industry-wide oversupply of chicken and weak

consumer demand resulting from a national recession.” Pilgrim’s also stated that the idling of

these three plants would reduce its total pounds of chickens produced by 9-10%.

       228.    Overall, “[a]t least 11 companies reported reductions in weekly ready-to-cook

production in 2008,” including Defendants Tyson, Pilgrim’s, Perdue, Simmons, Raeford, Cagle’s

(later bought by Koch Foods), George’s, O.K. Foods, Harrison, and GNP Company (now owned

by Pilgrim’s). Other companies reduced their planned production levels or delayed the planned

opening of new chicken complexes.

       229.    During 2009, Defendants also exchanged and agreed upon specific prices to charge

common customers.

                      (c)     Defendants’ Chicken Production Cuts, from 2008 to Early 2009,
                              Included Unprecedented Reductions to Chicken Breeder Flocks

       230.    As noted above, in 2008, Defendants ended a decades-long trend of annual

additional chicken production, surprising industry observers. What makes the production cuts in

2008 and early 2009 remarkable is that chicken producers did not just reduce the pounds of

chickens they produced – they also went further up their supply chains than ever before to restrict

their ability to ramp up production for years into the future. While previous downturns had led

some producers to use short-term methods to reduce overall pounds of chickens supplied to the

market, in 2008, Defendants took their reductions to the next level by substantially reducing their

breeder flocks, as shown in the highlighted section of the graph below:




                                                78
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 85 of 167 PageID #:85




       231.    The effect of the supply cuts on chicken pricing in 2008 and the first months of

2009 was clear – during the worst recession in generations, chicken prices rose through mid to late

2008, staying at or near all-time highs until late 2009. For instance, by May 28, 2009, Sanderson

Farms reported strong profits that were twice the estimates of Wall Street analysts, which

according to one industry publication was “aided by production cuts and lower feed costs that

offset still-weak demand.”

       232.    Similarly, at a May 14, 2009, BMO Capital Markets conference in New York City,

interim Tyson CEO Leland Tollett noted that “poultry market fundamentals had improved. Pullet

placements, an[] indication of future broiler supplies, have been down the past five months

compared to the same period last year. Egg sets continue to run six percent or more below year

ago levels and cold storage inventories of poultry have declined about 20 percent since peaking in

November 2008.”

       233.    During 2009 and 2010, Defendants’ senior executives continued to meet with one

another at trade association meetings and industry events, such as the National Chicken Council

and the International Poultry Expo. For instance, at the National Chicken Council’s October 2009


                                                79
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 86 of 167 PageID #:86




Annual Conference, which was attended by Ben Harrison (Amick President & CEO) and Robert

Turley (Allen Harim President & CEO), one industry analyst wrote that participants had

emphasized continued “production discipline,” Defendants’ euphemism for limiting chicken

supply.

          234.   However, as prices continued to rise during late 2009 and early 2010, producers

started increasing production in response to the higher prices just as they had done in previous

decades – although, because of 2008 and 2009’s unprecedentedly deep and early breeder flock

culls, this temporary spike in production took months to effectuate, rather than the few weeks it

would have taken had producers killed off their breeder flocks at the rates and times at which they

had done so in the past. The rising production by producers in early 2010 led to a reported

oversupply of chickens that began to depress prices by late 2010. It was time for Defendants to

revamp their conspiracy to make it more effective.         Defendants had learned the value of

coordinated supply reductions in 2008; they were quick to react with a new round of publicly-

announced production cuts in the first half of 2011, which quickly helped prices recover.

                        (d)    Defendants’ Conspiracy, Hatched in the Great Recession Continued
                               into 2011 With Another Round of Collective Production Cuts

          235.   Around early 2011, Tyson, in addition to limiting its own production, embarked on

a strategy to soak up excess supply produced by its competitors. Tyson called the strategy “Buy

vs. Grow.” Tyson’s Buy vs. Grow strategy allowed Tyson to buy up excess production from its

competitors and avoid the depression of prices that would occur had the excess production been

sold on the open market. In return, Tyson could communicate the volumes of Broilers it would be

willing to purchase from competitors in the current and future months, thus suggesting to each

competitor the amount of production it should cut that would not be purchased by Tyson. As one

investment analyst described it, Tyson’s program “involves maintaining or even reducing


                                                80
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 87 of 167 PageID #:87




[Tyson’s] own chicken production levels, with buying more chicken on the open market from their

rival chicken producers, in an effort to keep the chicken market from being over supplied.” Even

though it would have been cheaper (with respect to the cost of pounds purchased) for Tyson to

grow its own Broilers instead of buying them from a competitor, Tyson engaged in its Buy vs.

Grow program because it allowed Tyson to better control supply and production in the Broiler

industry and reap the benefit of higher market prices on all of the rest of its Broiler pounds sold.

       236.    On January 24-26, 2011, Defendants’ senior executives attended the International

Poultry Expo in Atlanta, Georgia, including Tyson CEO Donnie Smith. The IPE featured an

annual market intelligence panel with Mike Donohue from Agri Stats and industry-insider Paul

Aho. According to one report, Donohue noted that “‘2008 was the worst year financially for the

(U.S.) broiler industry that most people have ever seen’…. The industry’s response in 2008 was

a 5 to 6% reduction in pounds produced. He said that the broiler industry is currently at record

high weekly slaughter volumes.” Aho noted “[t]his could be a very difficult year with cutbacks,

rationalization, and consolidation…. The market is calling for around a 5% reduction in chicken

production.”

       237.    On a February 4, 2011, Tyson earnings call, COO James Lochner noted that “until

industry supply more closely aligns with demand” Tyson’s Broiler business would “be

challenged.” Tyson CFO Dennis Leatherby also referred to a supply-demand imbalance in the

chicken industry.

       238.    On a February 16, 2011, Cagle’s (acquired by Koch) earnings call, Cagle’s

reportedly said it had begun a 20% reduction in production at a deboning operation in an effort to

balance supply and demand. Cagle’s told one publication that it was “optimistic that the industry

will exhibit the production restraint necessary to support higher pricing for Cagle’s products



                                                 81
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 88 of 167 PageID #:88




allowing for return to profitable margins.”

       239.    On or around February 25, 2011, Sanderson Farms CEO, Joe Sanderson,

announced on an earnings call that Sanderson would be delaying the development and construction

of a second North Carolina Broiler complex.

       240.    On March 7, 2011, Raeford announced a 10% reduction in egg sets that began in

early February. CEO Bob Johnson noted in an accompanying press release that “we decided that

acting now was a responsible action for our company in light of continuing unstable economic

conditions…. Hopefully the chicken prices will begin to increase later this year. In addition, if

Congress will take action to cut unreasonable government support for the ethanol industry, then

grain prices should decrease to a more manageable pricing level.”

       241.    On March 15, 2011, Simmons announced it was laying off 180 workers at its

Siloam Springs, Arkansas processing plant “[d]ue to economics specific to our industry, resulting

from high grain prices predominantly caused by corn being used in ethanol, we have decided to

realign some of our production resulting in the elimination of 180 positions as of April 15.”

       242.    On April 13-15, 2011, the Georgia Poultry Federation held its annual meeting at

the Brasstown Valley Resort in Georgia. Defendants’ senior executives attended the meeting.

Among other positions that Defendants’ employees were elected to at the meeting, Donnie

Wilburn (Director Live Operations, Harrison Poultry) was elected Vice Chairman of the Board of

Directors and Phillip Turner (Plant Manager, Mar-Jac) was elected to the Board of Directors.

       243.    On April 15, 2011, Defendant Mountaire disclosed, in a press report, the

abandonment of a planned capacity increase, with Mountaire President Paul Downes explaining

that “the only way to higher prices is less supply. The only way to less supply is chicken companies

will shut down or cut back…. I think that’s what we’re going to see.” (Emphasis added.)



                                                82
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 89 of 167 PageID #:89




       244.    Downes’ view of the state of the chicken industry was echoed, and amplified, by

Joe Sanderson, CEO of Defendant Sanderson Farms, who stated on a May 24, 2011 earnings call

that “the deal is that the industry – forget Sanderson – the industry cannot sustain losses like they

are sustaining for a long period of time. They will – they can’t do it and you have been observing

this for years and years and the industry has been losing money since Novemberish and balance

sheets deteriorate and losses have to stop. The only way to stop losses with $7 corn is to reduce

production and get prices up. That is the rule and the law of the jungle.” Sanderson continued,

“my judgment is that there will be some others that are going to have to make some adjustments

that I believe cuts will be forthcoming in our industry based on the losses we see in Agri Stats.”

(Emphasis added.)

       245.    Sanderson’s comments came roughly one week after he and Lampkin Butts,

Sanderson’s President and COO, attended the BMO Farm to Market Conference in New York

City, along with the CEOs of Defendants Pilgrim’s Pride (Bill Lovette) and Tyson (Donnie Smith).

The conference included a presentation by Lovette that noted Pilgrim’s new focus on matching

production to meet demand, including by adjusting “head,” i.e., breeder flocks, to better balance

supply and customer demand.

       246.    During 2011, Fieldale Farms reduced its production by an unspecified amount.

       247.    During 2011, Mar-Jac reduced its production 10% and reported that other Broiler

producers were doing so as well.

       248.    On May 17-18, 2011, senior executives from Sanderson Farms, Pilgrim’s, and

Tyson attended the BMO Farm to Market Conference. Attending were Sanderson Farms CEO &

Chairman Joe Sanderson, Sanderson President & COO Lampkin Butts, Pilgrim’s President & CEO

Bill Lovette, Tyson CEO Donnie Smith, and Tyson Senior Group VP of Fresh Meats Noel White.



                                                 83
   Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 90 of 167 PageID #:90




       249.   Pilgrim’s President & CEO Bill Lovette (who also was COO of competitor Case

Foods from 2008 to 2011) presented at the May 17, 2011, BMO Farm to Market Conference.

Lovette’s presentation noted Pilgrim’s shift away from fixed-rate contracts to market-based

pricing. Pilgrim’s also noted its new focus on matching production to forecasted demand,

including by adjusting head and bird weights at selected plants to better balance supply and

customer demand.

       250.   On a June 6, 2011 earnings call announcing it would not increase capacity in the

foreseeable future, Cagle’s – a Georgia-based integrator whose assets were bought by Defendant

Koch Foods in 2012 following Cagle’s bankruptcy – said that “the industry must lower supply in

order to offset reduced demand and to support higher market prices. Cagle’s continues to process

at 80 per cent of capacity at its Pine Mountain Valley deboning facility and does not contemplate

any increase in the foreseeable future.” (Emphasis added.)

       251.   On approximately June 20, 2011, Tyson began pulling eggs from its incubators to

reduce Broiler volumes.

       252.   On June 21, 2011, Cagle’s announced it was laying off 300 employees at its Pine

Mountain Valley, Georgia plant to reduce Broiler volumes.

       253.   In June and July 2011, Defendants’ senior executives attended industry events,

including a seminar held by the 2011 Food Media Seminar, which included a panel made up of the

CEOs of Defendants Tyson (Donnie Smith), Peco Foods (Mark Hickman), Perdue (Jim Perdue),

and Defendant Sanderson Farms’ President and COO (Lampkin Butts). On June 27-29, 2011, the

US Poultry & Egg Association held a Financial Management Seminar at the Ritz Carlton in Amelia

Island, Florida. Among other presentations, Pilgrim’s President & CEO Bill Lovette presented to

a group of 150 attendees that included senior executives from Defendants.



                                               84
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 91 of 167 PageID #:91




       254.       On June 27, 2011, Simmons announced it was laying off 223 employees by August

at its Siloam Springs, Arkansas plant to “shift production to better address soaring corn prices.”

In its press release, Simmons blamed U.S. ethanol policies for reducing its production.

       255.       On July 12, 2011, Tyson CEO Donnie Smith, Tyson executive Bernard Leonard

(Chairman of the National Chicken Council at the time), Sanderson Farms COO Lampkin Butts,

Peco Foods CEO Mark Hickman, and Perdue CEO Jim Perdue participated in a panel together at

the 2011 Food Media Seminar.

       256.       On July 29, 2011, Pilgrim’s announced the closure of its Dallas, Texas processing

plant and the layoff of 1,000 employees. Pilgrim’s President & CEO Bill Lovette explained that

“[w]hile the decision to close a plant and eliminate jobs is always painful, we must make better

use of our assets given the challenges facing our industry from record-high feed costs and an

oversupply of chicken…. A key component of that effort is improving our capacity utilization

through production consolidation and other operational changes. By closing the Dallas facility,

we can consolidate that production volume at three other plants and help those sites run closer to

full capacity.”

       257.       On an August 1, 2011 earnings call, Sanderson Farms CEO, Joe Sanderson,

informed analysts that the company’s normal fall production cut of 4% beginning in November

would remain in place beyond January 2012 or until such time as demand improved. Sanderson

also stated that it “wouldn’t surprise me if the industry makes further, deeper reductions in egg

sets in October or November.... Nobody knows what cuts might be needed until we get to October,

but I think that the cutbacks may need to be more than the 6% in head that the industry has in

place.” (Emphasis added.)

       258.       A week later, on August 8, 2011, Tyson’s CEO said on an earnings call that



                                                 85
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 92 of 167 PageID #:92




“domestic availability must be in balance with demand before industry economics can improve.

Tyson continuously strives to match our supply to demand and as a result we made a production

adjustment in the third quarter…. Our goal is to match supply to demand. And following over-

production the industry experienced, we cut production in the third quarter, but those cuts have not

yet impacted the market.” (Emphasis added.)

       259.    On August 18, 2011, Cagle’s announced it was reducing 20% of its production at

its large Pine Mountain Valley, Georgia plant.

       260.    In early October 2011, Defendants’ senior executives attended the National

Chicken Council’s 57th Annual Conference in Washington, D.C. Among the discussion panels at

the event was one about the “new paradigm” in the chicken industry. The panel included senior

executives from Defendants Perdue (Clint Rivers, by then Perdue’s President of Foodservice and

Supply Chain, after having been Pilgrim’s CEO), Koch Foods (Mark Kaminsky, COO and CFO),

and Producer Co-Conspirator Keystone Foods (Bill Anderson, Senior Vice President). Panelists

said that “the industry is accustomed to cycles, but not one quite like the latest, and companies are

going to need to adjust. Discipline on the supply side was one suggestion. Getting better prices

from retailers was another.”

       261.    On November 17, 2011, Wayne Farms issued a press release announcing the

closure of its Decatur, Alabama plant and layoffs of 360 employees.

       262.    On a November 21, 2011, earnings call, Sanderson Farms CEO, Joe Sanderson,

responded to a question about a production decrease that “when we talk about the 4% number, that

is what we project the industry to be. Obviously, we’re going to be a part of that.”

       263.    Throughout 2012, Defendants continued to meet at trade association meetings and

industry events, giving them the opportunity to discuss the impact of their collective production



                                                 86
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 93 of 167 PageID #:93




cuts and otherwise monitor their conspiracy. In the first quarter of 2012, for example, Defendants’

top executives attended the National Chicken Council’s board of directors meeting in Atlanta,

which was held in conjunction with the January 25-26, 2012 International Poultry and Processing

Expo. On March 20-21, 2012, the National Chicken Council’s board of directors, which included

many of Defendants’ senior executives, met again in Washington, D.C.

       264.    In early 2012, Sanderson Farms cut its production by 4%, which included a

reduction in breeder flocks.

       265.    At USPOULTRY’s Hatchery-Breeder Clinic in January 2012 in Atlanta, Agri Stats

Vice President, Mike Donohue, noted the importance of reducing breeder flocks, stating that “if

the industry chose to do so, it could ramp up production within a 10-week period of time. The

industry could blow apart any recover[y] in the short term by filing up incubators again.” But he

also noted that the Agri Stats data indicated that the industry was slaughtering breeder flocks at 59

to 60 weeks, instead of the typical 65 weeks. The kind of early slaughter of breeder flocks –

including, for example, the bird-age data included in the “Growth Rate Report” described above –

meant that Defendants subsequently were unable to increase production for at least eighteen

months, as they would have been able to do had they not made cuts at the top of the supply chain.

       266.    The shift in the way the industry supplied chicken was summarized in a March 2012

report published by agricultural lender, CoBank entitled “The U.S. Chicken Industry: Re-invented

and Revitalized” with sections captioned “‘Same-Old, Same-Old’ – No More” and “It’s a New

Ballgame,” the report noted that the:

               U.S. chicken industry has gone through the proverbial wringer, but last year
               appears to have been the low point. In recent years, the chicken companies
               have all lost money, some more than others. And five U.S. companies have
               exited the industry since 2008. As the losses mounted, the industry realized
               that its standard business practices sorely needed to be reformed. The
               surviving chicken companies found it to be not just prudent, but absolutely

                                                 87
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 94 of 167 PageID #:94




               essential to revise those practices. The poultry industry today operates
               much differently than it did just a few years ago.

       267.    The CoBank report highlighted one of the reasons for this sea-change:            the

Defendants’ reduction of breeder flocks that began in mid-2011, noting that “the recent cuts in the

hatchery flock will prevent a quick response,” with “U.S. chicken production [...] on track to fall

to its lowest level in 5 years by mid-2012.” The highlighted section of the following graph shows

that these cuts bucked the historical trend of breeder flock reductions, going even deeper than the

then-unprecedented 2008-2009 cuts:




       268.    The sentiment of CoBank’s March 2012 report was mirrored by Pilgrim’s CEO,

Bill Lovette, on an April 27, 2012 earnings call, where he reported that “the die is cast for 2012,”

and that “we’re comfortable that the industry is going to remain constrained.” (Emphasis added.)

       269.    Trade association meetings and industry events in the middle of 2012 gave the

Defendants additional opportunities to meet and discuss the effect of their collusive efforts to


                                                88
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 95 of 167 PageID #:95




reduce production. Examples of these opportunities to conspire included the National Chicken

Council Board of Directors meeting in Washington D.C. on March 20-21, 2012; Urner Barry’s

annual marketing seminar, from April 29 - May 1, 2012; the National Chicken Council’s board of

directors meeting in Lake Tahoe on June 21, 2012; and the July 15, 2012 meeting of the National

Chicken Council’s marketing committee in Stowe, Vermont. Each of these meetings were

attended by a number of Defendants’ senior executives.

       270.    In a July 9, 2012, article, Tyson CEO Donnie Smith was quoted as saying “the

company will not over produce chicken at these expensive grain levels, preferring to buy

commodity pieces in the secondary market to fill orders where necessary.”

       271.    On an August 6, 2012, earnings call, Tyson CEO, Donnie Smith, stated that “[o]ver

the past couple of years we have substantially reduced a number of fixed price contracts we have

with customers and currently have less than 15% of our Poultry volume [on] annual fixed price

contracts. The vast majority of our contracts are tied to specific markets or allow for conversations

about adjusting prices to move – prices to offset higher input and we will continue to push for even

more of these types of contracts. I believe supply will begin to rationalize as well, making it easier

for us to have those pricing conversations.”

       272.    On August 23, 2012, Koch Foods CEO, Joseph Grendys, gave an interview with

BLOOMBERG NEWS. He stated that “[c]osts have gone up so much due to the drought that the

industry will be forced to get price increases of 10 to 15 percent across all product lines” for 2013

over this year. He went on to note that “‘[t]he industry needs to be smart’ and focus on pricing to

ensure it remains profitable…. Even if it does become unprofitable in the fourth quarter, the

industry may resume making money after the first quarter of 2013.” The article also mentioned

Koch was going to use quarterly adjustments for price in its contracts for the first time since 2008.



                                                 89
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 96 of 167 PageID #:96




       273.    On August 28, 2012, Sanderson Farms announced a further 2% production cut that

it blamed on corn and soybean prices.

       274.    By September 2012, Defendants’ 2011 production cuts, particularly their reduction

of breeder flocks, had resulted in increased prices for Plaintiff. Cutting those flocks meant that

Defendants could not increase Broiler supplies in the short or medium term, even if they wanted

to. The higher chicken prices seen in the market by September 2012 were not justified by the costs

of Defendants’ primary inputs, corn and soybean meal, which by the fourth quarter of 2012, had

dropped significantly in price following near-record highs in the summer of 2012.

       275.    On October 10-11, 2012, the National Chicken Council held its annual meeting in

Washington, D.C. Among Defendants’ senior executives attending the meeting were the President

of Defendant Fieldale Farms (Thomas Hensley) and CEO of Defendant O.K. Foods (Paul Fox).

Messrs. Hensley and Fox participated in an “Industry Outlook Panel” where participants discussed

the question of what the industry “learn[ed] from 2011 and how will the industry apply those

lessons in 2012 and 2013.” (Emphasis added.)

       276.    These actions, taken collectively and not in isolation, demonstrate a level of

coordination and “discipline” not seen in this industry prior to the relevant period.

                       (e)     Drastically-Reduced Breeder Flocks Boost Chicken Prices and
                               Raise Defendants’ Profits to Record Levels

       277.    Defendants’ cuts to the Broiler breeder flocks in 2011-2012 sent flock levels down

to levels not seen for almost two decades, as shown in the following graph:




                                                 90
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 97 of 167 PageID #:97




       278.    For most of the remainder of 2012 through 2016, Defendants reaped the benefits of

their coordinated supply restraints as prices rose and profits soared to record levels. During this

time, Defendants’ executives repeatedly heralded the industry’s newly found supply “discipline.”

For example, on a May 3, 2013 investor call, Pilgrim’s Pride CEO, Bill Lovette, said that:

               Obviously, revenue is going to be a function of price, in part, and in this
               case a big part; and obviously, price is going to strengthen as supply
               continues to be disciplined and constrained…. So I think the industry is
               doing an admirable job in being disciplined on the supply side and I think
               we’ve got a combination where we combine that discipline with strong
               demand for product and that’s why you’ve seen the pricing environment
               that we’re now enjoying…. I believe the industry has learned over the past
               three to five years that chicken economics is going to be driven by the supply
               and demand of chicken and not necessarily what corn or soybean meal costs.
               I think I’m confident to say, we’ve figured that out and we’re doing a good
               job of balancing supply and demand. (Emphasis added.)

       279.    On the May 3, 2013 investor call, Lovette specifically referenced the continued

importance of restraining the industry’s breeder flocks:

               I only know what we’ve seen happen in the past. Now, certainly, this
               summer if the industry chooses to grow the breeder supply significantly,

                                                91
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 98 of 167 PageID #:98




               that’s definitely going to impact 2014. What I’m saying is, so far, we’ve
               seen no indication that the industry plans to grow the breeder supply and as
               a matter of fact, it’s actually shrunk.… I’ll reiterate that I think the industry
               has learned that the economics of our business is tied very closely to the
               supply of chickens and we’ve done a good job so far of maintaining
               discipline such that even paying nearly $8.50 for corn, we’ve been able to
               be profitable as an industry.

       280.    On October 4, 2013, Defendants’ CEOs and other senior executives met at the

annual meeting of the National Chicken Council in Washington, D.C., where a panel, including

the CEOs of Defendants Tyson (Donnie Smith) and Simmons Foods (Todd Simmons), was

“chipper about the prospects for their industry in the next few years.” This meeting was also

attended by Keystone Foods executive Tim Esslinger.

       281.    Defendants had reason to be positive. For example, on a January 31, 2014, earnings

call, Tyson CEO, Donnie Smith, reported that through Tyson’s “buy versus growth strategy we

continue to keep our supply short of demand….” Tyson’s continued use of Buy vs. Grow,

including through the present, allows Tyson and other Defendants to reduce production on a

month-to-month basis and have opportunities to learn more information about one another’s

production and pricing.

       282.    On a February 21, 2014 earnings call, Pilgrim’s Pride CEO, Bill Lovette, reflected

on what had led to the company’s record earnings. Lovette noted that “I think the one thing that

creates … has created the stability is the discipline of the industry to not allow profitability in the

past to drive supplies in the future…. And I think that discipline really … is the one ingredient

that has made for more stable earnings that we have seen.” (Emphasis added.)

       283.    At a March 12, 2014 industry conference, Tyson CEO, Donnie Smith, told

attendees that a “meaningful change” in chicken production would not occur until the second half

of 2015, a statement he could confidently make because Defendants’ unprecedented 2011-2012

cuts in breeder flocks made it impossible for them to “meaningfully change” chicken production
                                                  92
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 99 of 167 PageID #:99




any sooner.

       284.    Industry analysts noted the change in the nature of Defendants’ production cuts.

On May 6, 2014, a Stephens, Inc. analyst said in an interview that historically “it has been very

easy to increase the chicken supply because the cycle is so short. It only takes four to eight weeks

to grow a chicken, but U.S. chicken producers are having a hard time increasing the chicken supply

by much. They cut production capacity throughout the supply chain when grain prices were very

high. Because of this, they cannot materially increase supply for 2014. We likely won’t see a

material increase in production until the second-half of 2015.”

       285.    During 2013 and into 2014, Defendants continued to find ways to actively depress

the size of Broiler hatchery flocks, such as using the pretext of avian flu in Mexico to justify

exporting hatchery flock Broilers to Mexico to repopulate flocks rather than use such Broilers to

increase domestic production levels. Indeed, Defendants continued their program of exporting

Broiler hens and eggs to Mexico in 2015, with Tyson explicitly noting in a May 4, 2015, earnings

call that it was sending 3% of its eggs to Mexico to “fill incubators.” Similarly, during a July 2016

earnings call, Pilgrim’s CEO Bill Lovette noted his “confidence that we’re going to do the right

thing with respect to maintaining [] discipline. We’ve certainly had the hatching egg supply to

grow much more if we chose not to export those eggs. I think in May we exported 81 million

hatching eggs or so outside of the country. The industry could have chosen to set some of those

eggs domestically, but that was not the choice that was made. And so again that gives us

confidence that we’re going to continue to be disciplined as an industry.”

       286.    Defendants’ coordinated exportation of Broiler hatching eggs from the U.S. from

2013 through the present is an active effort to artificially reduce the supply of Broilers in the U.S.

below what it would be absent Defendants’ active and continued participation in an unlawful



                                                 93
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 100 of 167 PageID #:100




antitrust conspiracy. Upon information and belief, Tyson and other Defendants exported hatching

eggs to Mexico and other foreign countries from 2013-2016 to artificially reduce the supply of

Broilers in the U.S. and increase the price of Broilers in the U.S. The value Tyson and others

received for exporting hatchery eggs to Mexico would have been far exceeded by the price Tyson

would have received for hatching those same eggs in the U.S. and selling the resulting Broiler

meat in the U.S. market. Therefore, but for Defendants’ agreement and conspiracy as alleged in

this Complaint, it would have been against Tyson’s independent economic self-interest to export

hatching eggs to Mexico and to forgo higher hatching egg prices in the United States. But

Defendants’ new-found discipline ameliorated any remaining risk and resulted in higher U.S.

broiler prices.

        287.      An October 2014 CoBank analysis noted that Defendants’ strategy of targeting

breeder flocks paid dividends during 2013 and 2014. According to the report:

                  [P]roduct demand should remain robust through the rest of this year and
                  well into 2015, bolstered by a gradually improving domestic economy,
                  continued strength in export demand, and the towering prices of beef and
                  pork. Broiler production, however, has been slow to respond, with
                  integrators having had problems expanding the number of chicks placed for
                  growout. Broiler meat production is on track to grow just 1.5 percent in
                  2014 from a year ago, with a similarly modest gain expected for 2015.
                  Producers have been somewhat constrained in their attempts to expand the
                  nation’s chicken flock by the limited supply of broiler hatching eggs. When
                  the broiler-producing industry reduced production in 2011 and 2012, the
                  hatchery supply flock was also reduced, and it has not yet been rebuilt to
                  prior levels. Following seven months of [Year-over-Year (“YoY”)]
                  declines, the number of chicks placed for growout finally posted a modest
                  1 percent YoY gain in August. However, it will take another 6-9 months
                  for integrators to rebuild the supply of broiler hatching eggs in preparation
                  for expanding the overall flock, so significant growth in broiler production
                  will not materialize until late 2015 or early 2016.

        288.      The October 2014 CoBank report also noted the effect of these production cuts,

stating that wholesale prices for chicken “have risen to unusually high levels.”

        289.      On October 10, 2014, National Chicken Council President Mike Brown wrote an
                                                   94
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 101 of 167 PageID #:101




op-ed in THE NATIONAL PROVISIONER. The title of Brown’s article, “Biofuel policy holds back

production rampup,” continued to blame the Broiler industry’s boogey man of the Renewable Fuel

Standard (aka the ethanol mandate) instead of Broiler producers’ collusive agreement to not

increase production in line with demand. Brown wrote, “current favorable market conditions

would normally stimulate production to be somewhat higher, that is, a percentage more aligned

with the long-run annual average of 4 percent. So why are chicken producers not stepping up

production to better match the long-term average of 4 percent? We would if we could, but we

can’t. We would like to produce more pounds of chicken, but unfortunately we are not there yet.

The primary reason for the industry’s inability to increase production can be attributed to problems

caused by a failed policy” of the Renewable Energy Standard. Brown also went on to blame

fertility issues in the breeder stock and a propane shortage that made it difficult to heat chicken

houses as other reasons the industry could not increase production.

       290.    On October 29, 2014, Simmons Foods announced the closure of its Jay, Oklahoma

spent hen processing plant. Spent hens are Broiler breeders that have reached the end of their

productive life cycle. The Simmons facility processed spent hens on behalf of many Defendants,

providing Simmons with opportunities to monitor changes in other Defendants Broiler breeder

supplies. The closure of Simmons’ Jay, Oklahoma facility is indicative of the reduced Broiler

breeder capacity resulting from Defendants’ initiatives to cut Broiler breeder capacity across the

industry.

       291.    During a February 12, 2015, earnings call, Pilgrim’s President & CEO Bill Lovette

summed up the restriction of supply which Defendants had implemented since 2008 (including

Lovette himself, as COO of competitor Case Foods from 2008 to 2011): “I looked at some

numbers supplied by Agri Stats earlier in the week and found some interesting facts. If you go



                                                95
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 102 of 167 PageID #:102




back to 2008, the industry slaughtered 8.35 billion head. And by 2011, that slaughtered head had

declined by approximately 8% to 7.7 billion. And it’s actually remained about that same level

through 2014 at about 7.7 billion. If you look at live weight pounds produced, it was 47.1 billion

in 2008. It declined to 45.06 billion in 2011. And in 2014, for the first time since 2008, it reached

47.3 billion, so only 200 million more pounds above 2008 levels. And then on the average weight

side, the average weight in 2008 was 5.64, and it’s averaged just above 6 from 2011 through 2014.

So with all of that data in mind, what it tells me is the industry remains fairly disciplined on the

supply side and demand has been increasing for chicken against the backdrop of increasing beef

and pork supplies.”

       292.    The year 2015, like 2014, was a banner year for Defendants’ profits resulting from

their conspiracy. WATT POULTRYUSA’s March 2016 issue noted, for example, that Tyson had

achieved “record earnings and sales in fiscal year 2015 ... posting $40.6 billion in sales, including

ringing up higher chicken sales. Yet, Tyson lowered chicken production in 2015. What’s at work

here? This paradoxical performance, in part, reflects the fact that Tyson, along with other top U.S.

broiler companies, is redefining its business model to achieve profitable growth.” The true

explanation for the 2015 performance of Tyson and its competitors, however, was the conspiracy

alleged in this Complaint.

       293.    In late 2015, Broiler industry analyst Heather Jones noted that chicken supplies had

not increased as expected from the avian flu due to the fact Defendants had started breaking eggs

rather than setting eggs. Defendants coordinated the breaking of eggs with one another during

2015, in part, by the exchange of production information through Agri Stats.

       294.    This trend continued into 2016. With the notable exception of the Georgia Dock,

chicken prices declined in 2016, but significantly less than input costs. Defendants maintained



                                                 96
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 103 of 167 PageID #:103




artificially high chicken prices and high profitability during 2016 by exercising “discipline” on the

supply-restriction.

       295.    For instance, during an April 2016 earnings call, an analyst noted that Pilgrim’s

CEO, Bill Lovette, “mentioned that you think the industry domestically has been much more

disciplined than they have been in the past, I’m wondering if you could just elaborate a little bit

more on what sort of drives that view and then maybe what gives you confidence that this

discipline will hold.” Lovette responded, “[w]hat drives the view is the actual numbers that we

see, ready to cook pounds are up about 3.1% year to date. If you look at placements year to date,

they’re up 1%, egg sets up 0.7%, hatchery utilization actually declined in Q1 to 91%. So in the

phase of coming off two of the most profitable years in the industry, we’re not seeing, not realizing

large amount of production increases.”

       296.    Tellingly, Pilgrim’s CFO Fabio Sandri added immediately after Lovette’s

comments that “what drove that I believe it is that [the] industry is more geared towards

profitability rather than just market share or field growth.” (Emphasis added.) In other words,

Defendants were no longer competing with one another to gain market share by growing their

companies as one would expect in a competitive market, but instead, worked collectively to

increase profitability by being “disciplined” in terms of supply growth.

       297.    Defendants also kept up the regular use of signaling one another to perpetuate their

collusion during 2016 by using the code word “discipline” to note their continued adherence to the

supply-restriction dimension of their conspiracy by keeping breeder flocks low. For instance,

during a February 2016 earnings call, Pilgrim’s CEO, Bill Lovette, noted that:

               [T]he industry continues to be disciplined in terms of U.S. supply. Although
               monthly pullet data tend to be volatile and have occasionally been at the high
               end of our expectations, we see modest growth of the breeder flock, and more
               importantly, little to no increase in egg sits [sic] and chick placements as a

                                                 97
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 104 of 167 PageID #:104




               positive. We believe that at least part of the reason is because chicken
               producers are being disciplined and are much quicker to react than in the past
               and in adjusting supply growth to the actual market conditions. (Emphasis
               added.)

       298.    Other CEOs also had to try to explain the marked shift in the chicken industry’s

profitability in recent years, after the decades-long pattern of boom and bust regarding chicken

pricing and profitability. During a February 2016 Sanderson Farms earnings call, BMO Capital

Markets analyst Ken Zaslow noted the industry’s history of volatility in pricing and profitability

for chicken companies, questioning if there was “any changing of the industry dynamic” that had

occurred. Sanderson Farms CEO Joe Sanderson replied “we might be at a capacity wall, you

know?…. Since back in 2007 … there are three or four plants shuttered.… It does feel different.”

       299.    On an analyst call on May 26, 2016, Mr. Sanderson echoed his earlier statements

about how much the industry had changed since 2007, noting that “when you go back and look

and see how many eggs are being set right now and you go back and look at what the industry will

[sic] set in 2007 … egg sets in 2007 were 220 million eggs a week, and we’re setting 208 million,

209 million, 210 million eggs a week.” Sanderson’s comments about egg sets were amplified by

Pilgrim’s CEO Bill Lovette later that summer, stating on a July 28, 2016 analyst call that “I think

what we have seen with egg sets is absolutely a testament to the discipline of our industry that

we’ve seen in the last really two to three years.”

       300.    On the July 28, 2016 call, Lovette also commented on Defendants’ continued

restraint of breeder flock population, noting that “the breeder flock in total is only up about 0.5%”

over the same time period, and ended the analyst call describing the “positive notion [we] have

about the discipline that we continue to see exhibited by the entire industry,” which “gives us more

confidence that we’re going to do the right thing with respect to maintaining that discipline … and

… gives us confidence that we’re going to continue to be disciplined as an industry.” (Emphasis


                                                 98
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 105 of 167 PageID #:105




added.)

          301.   On an August 8, 2016 earnings call, Tyson’s former CEO Donnie Smith – who was

then transitioning the CEO role to Thomas Hayes, the company’s former Chief Commercial

Officer who became the CEO in late 2016 – stated that “our chicken business is ... it continues to

do great,” a comment seconded by Hayes, who said about the company’s chicken business that

“year-over-year, we’re doing great ... all that business is very profitable to us.”

                 (iii)    Collusively Manipulating the Georgia Dock Benchmark Price Index

          302.   Defendants’ successful efforts to artificially boost chicken prices by collectively

reducing supply was buttressed in the latter years of their output-restriction scheme, by collusively

manipulating the Georgia Dock benchmark price index, a chicken industry pricing benchmark

contained in contracts between Defendants and a significant proportion of their customers,

including certain Plaintiff.

                         (a)    Overview of the Georgia Dock, USDA Composite, Urner Barry, and
                                EMI Chicken Price Indices

          303.   Broiler chicken prices are reported primarily by three entities: Urner Barry (a

commodity price reporting service), the Georgia Department of Agriculture (aka “Georgia

Dock,”), and the USDA. Additionally, as discussed below, Agri Stats collects detailed pricing

information through its subsidiary Express Markets, Inc. (“EMI”).

          304.   Urner Barry collects and publishes daily price information for Broilers, while for

the USDA’s Composite index, USDA collects and publishes Broiler price information on a weekly

basis. USDA’s Composite price index is publicly available for free. Urner Barry’s chicken price

information is subscription-based, so all producers and many purchasers subscribe for a fee. The

USDA and Urner Barry’s Broiler price indices are based upon a system of double verification,

which includes telephonic and written surveys of all or nearly all chicken producers, but also


                                                 99
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 106 of 167 PageID #:106




verification of reported prices from purchasers such as brokers and customers. The Georgia Dock

price survey methodology, which contrasts materially with those of the USDA and Urner Barry,

is discussed below.

         305.     The most detailed price report is not publicly available and is produced by Agri

Stats and its subsidiary, Express Markets, Inc. According to a May 2010 FarmEcon study, EMI’s

pricing report4 includes “pricing data on whole birds and chicken parts that is considerably more

detailed than the USDA,” Urner Barry, or Georgia Dock reports, as it is based on actual sales

invoices from Broiler companies.

         306.     Published prices for Broilers from Urner Barry, Georgia Dock, and USDA relate to

the spot market for Broilers. However, prices for chicken, whether sold under contract or on the

spot market, generally move with spot market prices as reported by Georgia Dock or Urner Barry.

         307.     Statements by chicken company executives and industry experts confirm that

chicken sales, whether by contract or on the spot market, are tied to spot market pricing. For

instance, Sanderson Farms CEO Joe Sanderson explained in a May 2008 speech that Sanderson

Farms’ contract sales to retail customers have prices tied to the Georgia Dock price survey and

Sanderson Farms’ contract sales to food distributors are “based on formulas tied to the Urner

Barry.” Similarly, expert economist Dr. Colin A. Carter from the University of California (Davis)

testified that “internal Pilgrim’s documents show that virtually all chicken products, even if they’re

not sold spot, are tied to the spot prices…. 83 percent of Pilgrim’s chicken sales are reflecting the

spot price within a given year. So there’s only about 16 percent of their sales that are not tied to


4
  Agri Stats subsidiary EMI was formed around 2000 to compete with the price reporting service of Urner Barry.
Unlike Agri Stats reports for Defendants, EMI releases daily pricing data to both Defendants and potential purchasers
of Broilers, though the reporting service costs thousands of dollars and is not publicly available. EMI reports capture
all transactions by Broiler producers, who automatically transmit invoice information electronically from each
transaction to EMI. The reports include all sales volume information from the previous day, including the size of
containers, type of cut, whether the product was chilled with ice or CO2, the price, and numerous other pieces of
information.

                                                         100
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 107 of 167 PageID #:107




the spot market over a relatively short period of time.” Further, because half of “fixed contracts”

actually had terms tied to Broiler spot market prices, Dr. Carter concluded that 92% of Pilgrim’s

Broiler sales were tied to Broiler spot market prices such as Georgia Dock.

         308.     As a consequence of the inelasticity of supply and demand in the Broiler industry

(discussed below) and the availability of the spot market price indices (discussed above), public

price increase announcements by Defendants were unnecessary. Defendants knew and intended

that a decrease in supply pursuant to their agreement would increase Broiler spot market prices,

and therefore that all Broiler prices would increase.

                           (b)      The Georgia Dock Pricing Methodology and Its Susceptibility to
                                    Manipulation

         309.     The Georgia Dock, USDA Composite, and Urner Barry all measure the same (or

very similar) size and grade of chicken.5 The Georgia Dock benchmark price index, like the other

two indices, sets prices for both the “whole bird” and various parts of the chicken (wings, tenders,

leg quarters, thighs, drumsticks and breasts) using the same pricing methodology. The “whole

bird” price is the baseline for pricing all parts of a chicken.

         310.     Buyers, including Plaintiffs, relied on the Georgia Dock benchmark price index

because they believed it accurately reflected the market price for the chicken they bought –

especially since the Georgia Dock was an industry-accepted benchmark price index for wholesale

chicken prices that was meant to reflect the market price of chicken.

         311.     Compared to the other two indices available to chicken buyers, there were

significant differences in how the Georgia Dock benchmark price index was compiled that made

it highly susceptible to manipulation by the Georgia Dock Defendants, who are the ten chicken


5
  Unlike the other indices, the Georgia Dock benchmark price did not include freight or transportation costs. At its
inception, the Georgia Dock benchmark price was known as the “Georgia F.O.B. Dock” price; the Georgia Dock
was “F.O.B.” the supplier’s shipping dock, meaning that the buyer was responsible for paying the freight.

                                                         101
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 108 of 167 PageID #:108




producers that submitted price quotes to the GDA for inclusion in the index. The Georgia Dock

Defendants are the ten producers whose price quotes went into the Georgia Dock index, namely

(ranked by their market share in Georgia, which dictated how much weighting each producer’s

quote was given in compiling the Georgia Dock benchmark price): Pilgrim’s Pride (33%); Tyson

(14%); Fieldale (14%); Perdue (9%); and Sanderson Farms, Koch, Claxton, Mar-Jac, Harrison and

Wayne Farms, each with a 5% market share.

       312.    The significant difference between the Georgia Dock price index and other Broiler

price indices in recent years cannot be explained by only one or two outlier companies reporting

artificially high Broiler prices to the GDA, as the one cent Rule requires that outlier prices

deviating by more than one cent from the initial dock price be excluded from the final Georgia

Dock price. Instead, the deviation of the Georgia Dock price index from other indices – indices

that are themselves based on verified sales by Defendants – can only be attributed to all or nearly

all participating Broiler producers collectively submitting artificially high and identical or very

nearly identical Broiler prices to the GDA.

       313.    To compile the Georgia Dock price index, according to an internal GDA document

provided recently to the NEW YORK TIMES through an open records request, “each participating

[Broiler producer] company is called [by the GDA] on Wednesday every week to report the price

offered to companies in which they have contracts in place with.” A single price is given by each

Broiler producer company and it is accepted without any verification of actual invoices or any

other form of auditing to verify accuracy. In response to a recent press inquiry, the GDA explained

its failure to audit any self-reported data from Defendants by stating, “We don’t see any reason

they would submit information that wasn’t truthful.”




                                               102
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 109 of 167 PageID #:109




         314.   Despite the GDA’s public statements about confidence in the Georgia Dock price

index, the GDA employee who collected prices each week from Broiler companies, Arty Schronce,

was deeply concerned. In a September 2016 internal GDA memorandum, disclosed publicly for

the first time on November 17, 2016, in a WASHINGTON POST article, Schronce wrote that he

“continue[d] to have concerns about” the Georgia Dock, had “voiced concerns in the past,” and

that he thought the Georgia Dock price index was “a flawed product that is a liability to the Georgia

Department of Agriculture.” Schronce also noted, “I was told that poultry companies know what

they are doing and all I need to do is to gather and consolidate the info I am provided. However,

I have come to question the validity of some of the information provided.”

         315.   Schronce’s Memorandum confirms the significance of the one cent rule.

Schronce’s memorandum noted that after a January 2016 article about the Georgia Dock price

index in the WALL STREET JOURNAL, one “company appears to basically not take part in the Whole

Bird Dock Price process. They seem to deliberately submit a low bid that they know will be kicked

out. However, they can claim that they are submitting something lower. In essence, they can take

advantage of a high whole bird price while maintaining that they want it to be lower.”

         316.   Until late 2016, the Georgia Dock pricing methodology was not publicly available.

Chicken buyers whose transactions with Defendants were based on the Georgia Dock whole-bird

price, mistakenly believed it reflected the actual market price of chicken. Moreover, because (until

August 2016) the USDA also published the Georgia Dock benchmark price alongside the USDA

Composite, many chicken buyers erroneously believed the Georgia Dock price to be a USDA

price.

         317.   In addition, Defendants falsely represented that the Georgia Dock benchmark price

is based on a complicated “algorithm” from the GDA that takes into account various factors, such



                                                103
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 110 of 167 PageID #:110




as bird weights, weather, mortality rates, and demand. Plaintiffs were misinformed that the

Georgia Dock benchmark was supposed to be based on the Georgia Dock Defendants’ actual sales

prices as reported to the GDA. But neither was true: there was no complicated “algorithm,” nor

did the Georgia Dock Defendants report their true prices to the GDA, agreeing instead to

intentionally report false, artificially-high (or artificially-stabilized) prices. The reality was that

the Georgia Dock price was simply whatever the Georgia Dock Defendants said it was.

Hypothetically, if one week the Georgia Dock price was $1.75, and the following week the Georgia

Dock Defendants told the GDA that the sales price of their chicken was now $2, the Georgia Dock

price was $2 – and the prices that Plaintiffs and others paid for chicken increased commensurately

       318.    Once a week, Schronce would call the same ten individuals at the Georgia Dock

Defendants to collect price quotes, which were supposed to reflect their actual sales prices. He

weighted each producer’s price quote by its above-referenced relative market share (referred to by

the GDA as that company’s “voice”).

       319.    The price quoted by each Georgia Dock Defendant to the GDA was based on 2.5-

to-3 pound whole chickens, but only a handful of the Georgia Dock Defendants actually processed

2.5-to-3 pound birds in Georgia, so, according to internal GDA documents, the Georgia Dock

Defendants were “supposed to adjust their whole bird quote as if they are producing that sized

bird.” Once the final Georgia Dock whole bird price was calculated, the GDA then used a formula

to calculate prices for different chicken cuts and parts based on the whole bird price the Georgia

Dock Defendants provided to the GDA each Wednesday.

       320.    In compiling the Georgia Dock benchmark price, there was no team of economists

or statisticians surveying buyers and sellers in the national chicken market. Unlike the USDA

Composite or Urner Barry, which use data from numerous producers and buyers on both sides of



                                                 104
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 111 of 167 PageID #:111




the market, the Georgia Dock reflected prices sourced solely from a handful of producers.

       321.    Schronce, who began compiling the Georgia Dock Defendants’ price quotes in

2012 following the retirement of his predecessor, first made a preliminary calculation based on the

single price quotation from each company. Then “[a]ny company that provides a whole bird quote

that is more than one cent above or below the initial dock price calculation will not be included in

the calculation for the whole bird dock price that week. Its voice is taken out of the formula and

the dock price is recalculated without it.” This so-called “one-cent rule” is, according to internal

GDA documents, meant “to shield [] one company having the ability to greatly influence the price

up or down.”

       322.    Due to the GDA’s one cent rule, it was not possible for only one or two Broiler

companies to report a significantly higher Broiler price to the Georgia Dock without being

disregarded as outliers by the GDA. Accordingly, on information and belief, Plaintiffs allege that

Defendants began collectively reporting prices to the GDA that not only were identical or nearly

identical, but also were significantly above the actual market rate. As a result, Georgia Dock prices

continued to rise and later stabilize during 2015-2016 at near historic highs. As described further

in this Complaint, it was not until a series of articles was published between November 3, 2016

and November 17, 2016 that information was publicly available to show Defendants may have

fixed the Georgia Dock price.

       323.    Nothing was done to verify or substantiate these numbers. There was no “double-

verification;” customers were never contacted to check to see if the producers’ prices were

legitimate. The entire process was based on unverified, verbal “price quotes” from the same small

set of chicken producers (the Georgia Dock Defendants) submitted each week to a single GDA

employee, a methodology that was “susceptible to manipulation.”



                                                105
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 112 of 167 PageID #:112




       324.    To facilitate their control of the Georgia Dock benchmark price, the Georgia Dock

Defendants convinced the GDA to convene a non-public, non-governmental “Advisory Board”

composed of senior executives from eight of the ten private sector Georgia Dock Defendants to

advise the GDA on the Georgia Dock price. From at least September 2012 through 2016, the

Advisory Board included Gus Arrendale (CEO, Fieldale Farms), Mike Welch (CEO and President,

Harrison), Jerry Lane (Former CEO, Claxton Poultry), Jayson Penn (EVP Sales and Operations,

Pilgrim’s), Pete Martin (VP of Operations, Mar-Jac), Vernon Owenby (Manager of Tyson’s

facility in Cumming, Georgia), Steve Clever (VP of Fresh Sales, Wayne Farms), and Dale Tolbert

(VP of Sales, Koch Foods).

       325.    The existence and conduct of this private sector Advisory Board was not known to

chicken buyers until November 2016 when it was first made public following a press report about

a September 2016 memorandum written by Schronce that was highly critical of the Georgia Dock

methodology. He wrote in the memorandum that he had “questions about the ‘Advisory Board’

and its role over an office of a state regulatory agency that is supposed to be independent. I was

told I could not make any changes without clearing them with the Advisory Board.” The Advisory

Board gave the Georgia Dock Defendants a vehicle to discuss and artificially set price quotes to

ensure compliance with their price-fixing agreement.

       326.    In December 2015, the GDA began an internal review of the Georgia Dock pricing

methodology, in large part, because the agency had “serious concerns” about the way the index

was compiled. The GDA’s internal review was not made public at the time it began, and was not

revealed until it was described in a series of press reports beginning in November 2016. Schronce,

in his September 2016 memorandum, expressed concerns that some companies have a “larger,

even outsized role in determining the Georgia Whole Bird Dock Price,” and that “[i]n essence,



                                               106
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 113 of 167 PageID #:113




they can take advantage of a high whole bird price.”

        327.    On July 19-20, 2016, high level USDA officials met with GDA representatives in

Atlanta, Georgia to discuss the Georgia Dock price. The USDA officials shared their conclusion

that GDA could no longer simply accept Broiler prices from Defendants and their Producer Co-

Conspirators without verification, and instead would have to verify invoice-level data to confirm

reported prices. On July 20-21, 2016, USDA officials requested that the GDA provide the USDA

with data from Broiler producers to “test and review” the Georgia Dock price for accuracy.

        328.    On July 22, 2016 USDA’s weekly BMNR publication noted that beginning on

August 5, 2016, GDA “will be issuing a new weekly market report for negotiated Georgia

broiler/fryer whole birds and bird parts, which will replace the current [Georgia Dock price].” The

GDA did not comply with USDA’s August 5 deadline, however, and in the August 5 USDA

BMNR all price information from the GDA and Georgia Dock was removed and only a hyperlink

to the GDA’s website was included.

        329.    In 2016, high level officials within the GDA began to raise antitrust concerns

regarding the Georgia Dock. For instance, a July 27, 2016, report from GDA Director of

Regulatory Compliance & Budget Alec Asbridge to GDA Commissioner Gary Black concluded

that “[t]he top 10 poultry producing companies now control over 80% of the industry output. The

combination of vertical integration, limited competition and lowered production periods has led to

steady prices that have shown to be fairly resistant to changing market conditions. These factors

alone illicit [sic] anti-trust review.”

        330.    GDA Director Asbridge’s July 27, 2016, report also noted that over time, the GDA

became a vehicle for Defendants to “report[] a weighted average price per pound on broilers

[Georgia Dock price] based off of contracts that have been determined at the private level and



                                               107
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 114 of 167 PageID #:114




reported without regulatory oversight. The formulas to calculate weighted average prices have

been determined on the private level and have not been standardized since the inception of the

[GDA Poultry Market News division] in 1968, which there is no written record of.” In other

words, it was Defendants themselves who wrote the rules and formulas that make up the Georgia

Dock price, not the GDA.

       331.    Director Asbridge’s July 27, 2016, report also concluded that “[t]he extent of the

use of the [Georgia Dock price] in contract negotiations is presently unknown but inquiries made

by media and other governmental entities indicate that it is utilized on a more regular basis than

previously expected.” In short, the GDA had been publishing the Georgia Dock price for decades,

but until the last few months, apparently did not know the scope of reliance on the Georgia Dock

price. Significantly, a revised and highly sanitized version of the July 27, 2016 report from

Director Asbridge to GDA Commissioner Black was circulated internally at GDA on August 5,

2016. The sanitized August 5 report removed references to the existence of factors in the Broiler

industry eliciting “antitrust review” and to the fact that the Georgia Dock price was reported for

decades by GDA “without regulatory oversight.”

       332.    On August 12, 2016, GDA Director Asbridge provided Georgia Poultry Federation

President Mike Giles with the sanitized version of the report and asked Giles to review it before

the GDA sent it to the USDA, “to ensure what I presented is accurate and best represents industry’s

concern with only reporting a spot price.” The Georgia Poultry Federation represents the poultry

industry in Georgia, and most Defendants are members. Remarkably, the GDA also noted in a

separate email the same day to Giles and the Georgia Poultry Federation that “[t]he GDA is in

agreement with the poultry industry that there is no desire to review invoices for verification of

data reported,” even though the information and means to do so are readily at hand – Defendants



                                               108
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 115 of 167 PageID #:115




and their co-conspirators already report such invoice information to Agri Stats on a daily basis.

According to a subsequent email dated August 24, 2016, Georgia Poultry Federation President

Giles called GDA Director Asbridge back and gave “his and industry’s sign off on the dock price

summary report. We can move forward with sending to USDA.” GDA Director Asbridge also

proposed another meeting between GDA and the Georgia Poultry Federation to discuss

recommendations about verifying Georgia Dock data.

       333.    Under pressure from the USDA, and realizing that the Georgia Dock pricing

methodology raised significant antitrust concerns, the GDA considered revising the methodology

in late 2016. After the Georgia Dock Defendants balked at the GDA’s new methodology – which

required them to verify and attest to the accuracy of their price quotes – the GDA halted the

Georgia Dock benchmark price index altogether when it did not receive sufficient price quotes to

compile the index. The last Georgia Dock benchmark price was published by the GDA on

November 23, 2016. However, for several months after the last Georgia Dock price was published

by the GDA, certain Defendants, including at least Pilgrim’s, continued to use the November 23,

2016 benchmark price of $1.0975/lb. to set their wholesale prices to chicken buyers.

       334.    On October 6, 2016, a USDA press release noted the expansion of its National

Whole Broiler/Fryer report, which included new weekly price information regarding 2.5-to-3

pound Broilers that replaced the same weight Broiler previously reported by the Georgia Dock

price. Importantly, the new USDA price roughly matched the Urner Barry price, suggesting that

the Georgia Dock price continues to be subject to manipulation by Defendants and does not reflect

actual market prices.

       335.    On November 3, 2016, the NEW YORK TIMES published the first account of the

USDA’s inquiry into the Georgia Dock, based on information received via Freedom of Information



                                              109
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 116 of 167 PageID #:116




Act and open records requests for internal USDA and GDA documents.                 Subsequently, a

November 8, 2016, article by the WASHINGTON POST provided additional detail on the inquiry,

including a comment from the USDA that “they discontinued publishing the Georgia Dock price

‘when data from the source report could not be independently verified.’” In the WASHINGTON POST

article, Sanderson Farms CFO Mike Cockrell was quoted as saying “the Georgia Dock has come

to be a trusted reflection of the supply and demand for retail stores.” In a press release cited in a

BLOOMBERG NEWS article on November 17, 2016, Tyson stated that “[w]hen the Georgia

Department of Agriculture asks us for pricing data, we provide accurate information based on

actual and recent transactions.” Sanderson Farms’ and Tyson’s continued defense of the Georgia

Dock price index as one that customers should trust shows that Defendants continue their efforts

to conceal the conspiracy alleged in this Complaint.

                       (c)     Georgia Dock Prices Diverged From the USDA Composite and
                               Urner Barry Price Indices Beginning in 2013

       336.    In early 2013, the behavior of the Georgia Dock index significantly changed. The

changes resulted from the conspiracy by the Georgia Dock Defendants to agree on artificial prices

quoted to the GDA for inclusion in the Georgia Dock benchmark price.

       337.    Beginning in early 2013 and continuing until November 2016, the Georgia Dock

Defendants agreed among themselves to submit artificially high and identical, or near-identical,

prices to the GDA, which allowed them to continually increase, and successfully stabilize, chicken

prices tied to the Georgia Dock benchmark price index.

       338.    Historically, the Georgia Dock benchmark price was highly correlated to the prices

in the USDA Composite and Urner Barry indices; the movement (i.e., volatility) of the Georgia

Dock price mirrored the patterns of the other two indices (e.g., prices go up or down depending on

market forces, such as supply and demand). This changed in 2013, when the price volatility that


                                                110
    Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 117 of 167 PageID #:117




had marked the Georgia Dock (and which still marks the other two indices) largely disappeared.

Georgia Dock prices mostly stabilized, while prices in the other two indices remained volatile.6

          339.   Starting in 2013, monthly price volatility in the Georgia Dock markedly decreased,

particularly with respect to downward price movements (i.e., when prices dropped, they dropped

far less drastically than they had prior to 2013). This near-disappearance of price volatility was

unique to the Georgia Dock. Both of the other price indices stayed volatile while the Georgia

Dock remained stable, as reflected in the following graph, which compares prices of the various

indices          both         before          and            during         the         relevant          period:




          340.   Beginning in 2013, the Georgia Dock benchmark price began to behave in a

markedly different manner due to Defendants’ price-fixing conspiracy. Starting in early 2013, the


6
 Plaintiffs allege that prices reported in the EMI, Urner Barry, and USDA Composite price indices were also supra-
competitive and artificially inflated by the output- restriction aspect of Defendants’ scheme.

                                                       111
     Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 118 of 167 PageID #:118




Georgia Dock component of Defendants’ conspiracy kicked into high gear, as the Georgia Dock

price – for the first time ever – became negatively correlated with the other two price indices (i.e.,

the Georgia Dock price increased while prices in the other two indices decreased). This marks a

dramatic change from 2002 to 2012, where all three indices were positively correlated with each

other (i.e., they moved up and down together).7

           341.    After at least a decade of high correlation with the USDA Composite and Urner

Barry indices, the Georgia Dock benchmark price diverged dramatically from the other two indices

in 2013 and thereafter – Georgia Dock prices were far more stable, and substantially higher, than

the USDA Composite and Urner Barry prices. The stability and level of Georgia Dock prices from

2013 through November 2016 was the direct result of Defendants’ conspiracy.

           E.      The Structure and Characteristics of the Chicken Market Make it Highly
                   Susceptible to Collusion

                   (i)      Highly-Concentrated Market with Vertically-Integrated Producers

           342.    The Broiler industry is almost entirely vertically integrated, with Broiler-

processing firms owning or tightly controlling almost all aspects of production, processing, and

marketing. In the Broiler industry, “vertical integration” means the chicken company owns or

controls each aspect of breeding, hatching, rearing, feeding, basic processing, and selling of

chicken. Many integrated chicken companies also own further processing plants.

           343.    Because chicken producers have determined over time that the economics of

growing chicks into full size Broilers are unfavorable, the chicken industry has developed a system

of production-contract farming. The integrated producers provide the feed and chicks to farmers

(which remain under ownership of the integrated producer); the contract farmer then has roughly

6-7 weeks to grow the chicks into full size broiler chickens. During this “grow out” period, the


7
    After 2013, the USDA Composite and Urner Barry indices remained positively correlated with each other.

                                                        112
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 119 of 167 PageID #:119




integrated producer’s employees frequently monitor the broiler chickens. Once fully grown,

chickens are picked up by the integrated producer and brought to an integrator-owned processing

plant (aka, slaughterhouse). Some of the chickens are sold without any further processing, while

other chickens are further processed by integrated companies into value-added specialty products

(e.g., chicken nuggets, tenders, etc.).

        344.    The graphic below indicates the key stages of Broiler production that vertically

integrated chicken companies’ control, which are all those points in the production process which

provide integrated chicken companies complete control over supply and allow them to capture the

greatest profit margin:




        345.    According to a paper prepared in connection with the USDA and DOJ’s failed effort


                                               113
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 120 of 167 PageID #:120




to increase competition in the Broiler industry in 2010, “[c]ontrol over the number of birds

delivered to the processing plants allows processors to match more closely inputs to plant

capacities and lower per-unit processing costs, as well as to better meet consumer requirements.”

In connection with the same effort by the USDA and DOJ, a former expert witness for Defendant

Tyson, Michael Dicks, wrote, “[i]n the poultry industry vertical coordination allows integrators to

manage excess capacity to manage price. Integrators can minimize the effect on producers by

increasing the time between collection and delivery of birds or reducing the number of flocks per

year rather than terminating grower contracts in much the same way the USDA requires all

commodity program recipients to adhere to acreage reduction program guidelines and grower

associations require members to cut back marketable output.”

       346.    Modern chicken producers rely on a handful of unique breed lines to mass produce

essentially identical chickens with desirable genetic traits. Genetics companies, which develop

strains of grandparent and great-grandparent breeding stock, sell to integrated Broiler producers

breeders that have special hybrid characteristics, such as a tendency to produce a large chicken

breast. Genetics companies create a “biological lock” on their unique Broiler lines by tightly

controlling the purebred genetic strain that they develop. After an integrated producer purchases

young breeder hens (aka “breeder pullets”) from a primary breeder, the integrated producer raises

the birds to be breeders that lay eggs to be taken to incubators at an integrator-owned hatchery.

The chicks from Broiler company hatcheries are then sent out to the integrated producer’s contract-

farmers to raise into adult Broilers.

       347.    At present, no chicken production company except Tyson owns the genetics or

produces the grandparent or great-grandparent strain for the Broilers it raises and slaughters.

Nearly all U.S. producers now rely on 3 global genetics conglomerates: Cobb-Vantress (owned



                                               114
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 121 of 167 PageID #:121




by Tyson), Hubbard, and Aviagen. These three companies supply the breeder stock, and therefore

ultimately the Broilers, that account for 98% of Broilers raised in the U.S. and 80% of Broilers

raised globally. While there were 26 Broiler genetics companies world-wide in 1981, acquisitions

by the three remaining companies have essentially eliminated any other meaningful competitors

in the U.S. Tyson’s Cobb-Vantress subsidiary has approximately 50% market share.

       348.    Since a supply of primary breeders is essential to each chicken producer’s business,

Tyson’s ownership and control of subsidiary Cobb-Vantress provides it with exceptional leverage

over other Defendants to mandate compliance with Defendants’ unlawful agreement. Tyson can

offer other Defendants the carrot of access to Cobb-Vantress’ unique Broiler genetic lines, with

desirable qualities like high conversion rates of feed into meat. However, Tyson can also use

Cobb-Vantress as a stick against any competitor who Tyson and/or its co-conspirators believe is

overproducing chickens by providing such competitors inferior, sick, or an insufficient number of

breeder pullets, or withholding breeder pullets altogether that the competitor needs to operate a

profitable business.

       349.    Perdue was the last Broiler integrator in the U.S. to maintain its own genetics

research company besides Tyson, but Perdue sold its genetics company to Tyson in 2014. In

announcing the sale, Perdue issued a press release that stated “there are no longer significant

advantages to having our own breed … it is important that we have the flexibility to select the

breeder combination that works best for each specific customer requirement.” The press release

went on to note that “[w]ith the outstanding exception of the Cobb-Vantress enterprise owned by

Tyson Foods, no producer has managed to effectively compete using an in-company breeding

program against a multinational primary breeder. To be cost effective a genetics program based

on index selection incorporating the measurement of significant traits and applying sophisticated



                                               115
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 122 of 167 PageID #:122




molecular markers and field testing requires a magnitude of scale exceeding the capacity of

individual producers.”

               (ii)      The Market for Broilers is Characterized by Inelastic Supply and Demand

       350.    Inelastic demand means that increases in price result in limited declines in quantity

sold in the market. In order for a group of companies to profit from raising prices above

competitive levels, demand must be inelastic at competitive prices, which allows group members

to raise prices without seeing a decline in sales revenue. Industry studies show that in the U.S.

chicken market, not only is the demand for chicken inelastic, it has become increasingly more

inelastic over the past 40 years. In connection with a joint DOJ-USDA workshop on the poultry

market in 2010, agriculture economist, Michael Dicks, presented research demonstrating how

vertical integration incentivizes chicken producers to implement supply restrictions, stating that in

the U.S. poultry industry “vertical coordination allows integrators to manage excess capacity to

manage price. Integrators can minimize the effect on producers by increasing the time between

collection and delivery of birds or reducing the number of flocks per year … Because of the

inelastic nature of the supply and demand a reduction in supply will produce an outcome more

preferable to the industry than maintaining supply with a lower price.”

               (iii)     There are no Significant Substitutes for Broiler Chickens

       351.    Pork and beef are the most likely alternative sources of protein to chicken, but pork

and beef are not economic substitutes for chicken. Numerous studies have found that the cross

elasticity of demand between chicken, beef, and pork is either negative or statistically insignificant,

meaning that pork and beef are complements to chicken, but not substitutes.

       352.    The historically high spread between the price of pork and beef versus chicken since

2008 has also reduced any possibility of substitution of chicken with pork or beef.



                                                 116
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 123 of 167 PageID #:123




               (iv)    The Broiler Industry Has Experienced High Consolidation and is Highly
                       Concentrated

       353.    According to a November 2013 USDA report, “[d]uring the past 16 years, firms in

the Broiler industry continued to decrease in number and grow in size, thereby gaining further

economies of scale and scope in processing and marketing. According to the National Chicken

Council, 55 federally inspected Broiler companies operated in 1995, compared with 41 companies

in 2010.” By 2014, there were only 35 such companies.

       354.    In fact, the trend towards consolidation among all segments of the Broiler industry

goes back decades, as shown below. This consolidation has largely squeezed out the large number

of smaller Broiler companies that used to represent a significant portion of Broiler industry

production.




       355.    As of 2015, Defendants controlled 88.8% of Broiler production in the United States.

Since the start of the relevant period, there has been surprising stability in market share for each

Defendant, as shown by the graph below. The two exceptions are Pilgrim’s loss of market share

due to its large plant closures during bankruptcy in 2008-2009 and Koch Foods’ increase in market

share due to the purchase of a plant from Tyson and purchase of bankrupt Cagle’s, Inc.




                                                117
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 124 of 167 PageID #:124




       356.    Additionally, Broiler companies increasingly rely on de facto consolidation

whereby Defendants acquire nearly complete control over seemingly independent smaller Broiler

companies. Defendants’ de facto consolidation creates “zombie” Broiler companies that on paper

are separate and independent entities, but are in fact completely controlled by Defendants through

co-packing contracts. For instance, Tyson Foods has co-packing arrangements with a number of

smaller Broiler producers in which Tyson purchases either: (1) the company’s entire production

of Broilers (including dark meat), or (2) all of the company’s white meat (i.e., chicken breast and

wings) and encourages the company to export the less valuable dark meat to remove that supply

from the United States market.

       357.    Upon information and belief, Defendants’ co-packing contracts with smaller

producers are typically 2-5 years in length. Even where the co-packing arrangement is only 10-

20% of a smaller producer’s overall supply, Defendants are in a position to pressure smaller

producers to limit their production. Co-packing contracts give Defendants unprecedented control

over supposedly independent producers, including control over the breed of bird grown, what feed

can be used, how many birds can be grown, and numerous other aspects of raising Broilers. With

respect to processing, Defendants not only require exacting specifications for co-packing partners,


                                               118
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 125 of 167 PageID #:125




but also put Defendants’ own employees in the processing plants of their co-packers and supervise

every significant detail of the slaughter and packing process.

       358.    Upon information and belief, the purpose and/or effect of Defendants’ co-packing

arrangements is to avoid scrutiny from antitrust regulators that would come with formal merger

arrangements, including possible discovery of Defendants’ anticompetitive agreement to reduce

the supply of Broilers in the U.S.

               (v)     The Broiler Industry Has a History of Government Investigations and
                       Collusive Actions.

       359.    In April 1973, the DOJ filed a civil antitrust action against the National Broiler

Marketing Association (“NBMA”) alleging the NBMA and its members conspired to fix Broiler

prices and restrict Broiler production in violation of Section 1 of the Sherman Act. The DOJ

sought to enjoin the NBMA and its dozens of members from continuing a conference call program

where members (and even some non-members) coordinated the pricing and production of Broilers.

In response, numerous private civil antitrust actions were filed against the NBMA and 42

individual defendants in the In re Chicken Antitrust Litigation case. The NBMA and Broiler

producers eventually settled the case, resulting in a settlement of roughly $30 million.

       360.    Beginning in 2010, the USDA undertook a series of public workshops to explore

competition issues in the upstream, contract-farmer Broiler market. A workshop held in Normal,

Alabama, on May 21, 2010, focused on corporate concentration and lack of competition in the

Broiler industry.    The workshops led to the proposal of new rules aimed at encouraging

competition in the meat industry, but extreme political pressure from Defendants and their allies

eventually watered down the rule and led to the resignation of the official charged with imposing

tougher regulations.

       361.    In 2011, George’s, Inc. acquired the Harrisonburg, Virginia processing plant from


                                                119
     Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 126 of 167 PageID #:126




Tyson Foods. The DOJ brought an action to stop the acquisition (United States v. George’s, Inc.),8

which alleged the purchase would impermissibly reduce the available options for contract farmers

to sell their grower services. The DOJ eventually settled with George’s in June 2011 after

obtaining an agreement to require George’s to make capital improvements to the facility that would

increase its capacity and permit contract farmers to sell more grower services to the processing

plant.

           362.    According to a June 2014 USDA Report, “the [Broiler] industry faces a range of

public policy issues, [including] competition … [c]oncerns [such as] the exercise of market power

by Broiler integrators [which] have prompted merger litigation, USDA regulatory initiatives,

congressional proposals, and investigations by Federal agencies.”

           363.    Numerous cases in recent years have documented the lack of competition in the

contract-farmer Broiler market, which while upstream in the supply chain from the direct

purchaser market in which Plaintiffs purchased chicken from Defendants, suggest an absence of

true competition and instead suggest a practice of coordination and collusion among Defendants.

In cases such as Adams v. Pilgrim’s Pride, No. 2:090-cv-00397 (E.D. Tex.), Been v. O.K.

Industries, No. 08-7078 (E.D. Okla.), and Wheeler v. Pilgrim’s Pride Corp., No. 5:06-cv-00004

(E.D. Tex.), contract-farmers have alleged violations of the Packers and Stockyards Act by

integrated Broiler producers.

                   (vi)     Defendants Had Numerous Opportunities to Collude

                            (a)      Trade Associations

           364.    The existence of industry trade associations makes a market more susceptible to

collusive behavior because they provide a pretext under which co-conspirators can engage in



8
    United States v. George’s Foods, LLC et al., No. 5:11-cv-00043 (W.D. Va.).

                                                        120
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 127 of 167 PageID #:127




anticompetitive conduct.    Industry trade associations also provide mechanisms for sharing

information, and monitoring, deterring, detecting and punishing cheating. The following U.S.

chicken industry trade associations, all of which count all or nearly all Defendants as members,

allowed Defendants to coordinate their price-fixing and supply restriction conspiracy: National

Chicken Council, United States Poultry & Egg Export Council, U.S. Poultry & Egg Association,

Georgia Poultry Federation, North Carolina Poultry Federation, and Poultry Federation

(representing chicken producers in Arkansas, Missouri and Oklahoma). Indeed, according to

COMMUNICATION IN POULTRY GROWER RELATIONS: A BLUEPRINT TO SUCCESS, a book written by

Larry Cole, a management consultant affiliated with the U.S. Poultry & Egg Association,

“representatives from the various [chicken producers] readily share information while attending

the numerous seminars offered by the U.S. Poultry & Egg Association, National Chicken Council”

and other trade groups, further noting that “industry leaders realize the industry’s tremendous

potential, and their spirit of cooperation is based on knowing that which is good for individual

companies is good for the industry.”

       365.    Defendants are members of several Broiler-related trade associations and other

forums, which they used to facilitate their conspiratorial conduct. Integrated Broiler producers

have numerous regular events through which they can communicate in person with one another.

Regular and frequent attendance by Defendants’ CEOs and top-level executives at trade

association meetings is the norm rather than the exception.

       366.    According to its website, “[t]he National Chicken Council represents integrated

chicken producer-processors, the companies that produce, process and market chickens. Member

companies of NCC account for approximately 95 percent of the chicken sold in the United States.”

The CEOs of the top integrated Broiler producers are routinely on the board of directors and meet



                                               121
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 128 of 167 PageID #:128




at least quarterly with one another through the NCC.

       367.   The NCC has three annual board meetings attended by Defendants’ senior

executives, including most or all Defendants’ CEOs and other top executives. Every Defendant

and Co-Conspirator is a member of the NCC, including Mar-Jac, Claxton Poultry, Harrison

Poultry, Case Foods, Keystone Foods, Amick, and Allen Harim. CEOs generally always attend

the following three NCC meetings each year, in addition to special committee meetings or other

special NCC events: (a) the January meeting of the NCC held along with the International Poultry

Expo, (b) the mid-year Board of Directors meeting, and (c) the NCC Annual Meeting in October.

Generally, CEOs arrive the night before an NCC meeting and socialize with their colleagues, then

have small private dinners with one or more of their competitors’ CEOs or top executives. The

next day, the formal NCC meetings are held and executives from Agri Stats and other allied

industry organizations make presentations at the meeting. A formal lunch is held during the

meeting and provides CEOs and top executives an opportunity to talk casually with their

competitors. Following the meeting, Defendants’ CEOs and top level executives often meet,

socialize and golf, hunt, or fish together. Amick President and CEO Ben Harrison, who served on

the NCC Board of Directors throughout the relevant period, is currently the NCC’s Chairman.

Similarly, Allen Harim President and CEO Robert Turley served on the NCC Board of Directors

throughout the relevant period and regularly attended its meetings. Thomas Shelton, Chairman

and CEO of Case Foods, has continuously been a member of NCC since 1988 through the relevant

period serving on the Board of Directors and as President during that time. Numerous executives

of Keystone Foods, including Jeff Bailey (Director of National Account Sales), Jenelle Duncan

(Domestic Sales Manager), Chuck Cooper (Senior Director Supply Chain), Charles Hill (VP Sales

& Marketing), and Keith Lewis (former Senior Vice President for U.S. Poultry and Fish), were



                                              122
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 129 of 167 PageID #:129




also members of the NCC during the relevant period.

       368.    Upon information and belief, CEOs and top level executives from Defendants and

Producer Co-Conspirators discuss topics with one another relating to pricing, production, and other

non-public, proprietary information outside of NCC’s formal meetings at the informal settings

surrounding NCC meetings described above. These regular, informal, and in-person opportunities

to discuss pricing and production in the Broiler industry gives CEOs and top level executives

comfort that their competitors remain committed to a plan to artificially restrict Broiler production.

       369.    The United States Poultry & Egg Export Council (“USAPEEC”) has its home office

in Stone Mountain, Georgia. Defendants are members of USAPEEC. USAPEEC has a network

of international offices and consultants in key export markets. The mission of USAPEEC is to

promote exports of U.S. poultry and eggs around the world. The group has evolved into an

association that is an advocate for the industry on trade policy issues. USAPEEC has about 200

member companies and organizations. USAPEEC holds Board of Directors meetings quarterly

and includes executives from all or nearly all Defendants and co- their conspirators.

       370.    The U.S. Poultry & Egg Association (“U.S. Poultry”) describes itself as the world’s

largest and most active poultry organization. U.S. Poultry’s members include producers and

processors of Broilers, turkeys, ducks, eggs and breeding stock, as well as allied companies.

Defendants and Producer Co-Conspirators are all members of U.S. Poultry. U.S. Poultry holds

regular Board of Directors meetings each quarter during January, March, June, and each fall.

       371.    The Georgia Poultry Federation “is a non-profit trade association which represents

the poultry industry in Georgia, the nation’s leading broiler producing state. The Federation was

founded in 1951, and since that time has represented the interests of the entire poultry industry at

the state and federal level on legislative and regulatory matters.” The Georgia Poultry Federation’s



                                                 123
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 130 of 167 PageID #:130




mission is “[t]o protect and improve the competitive position of the poultry industry in Georgia,

the nation’s leading poultry producing state.”       The Georgia Poultry Federation has regular

meetings each April, August, and September which typically are attended by Defendants’ senior

executives. Defendants Raeford, Perdue, Fieldale Farms, Wayne Farms, Tyson, Sanderson Farms,

Pilgrim’s, Mar-Jac Poultry, Harrison, and Claxton, and Producer Co-Conspirator Keystone Foods,

are members of the Georgia Poultry Federation.

       372.    The North Carolina Poultry Federation “has been the voice of the North Carolina

poultry industry since 1968.” The mission of the North Carolina Poultry Federation “is to create

a favorable climate for business success for everyone involved in the poultry industry in North

Carolina.” The North Carolina Poultry Federation holds regular meetings each year, including

annual meetings and Board of Directors meetings which typically are attended by Defendants’

senior executives.   Defendants Tyson, Perdue, Mountaire Farms, Raeford, Wayne Farms,

Sanderson Farms, Pilgrim’s, and Case Foods are each members of the North Carolina Poultry

Federation.

       373.    The Poultry Federation was established in 1954 as a non-profit trade organization

to represent the poultry and egg industries in Arkansas, Missouri, and Oklahoma. In 1998, the

Arkansas, Missouri, and Oklahoma organizations were consolidated and became The Poultry

Federation. The Poultry Federation claims to promote all poultry interests relating to production,

distribution, merchandising, and consumption of poultry, and poultry products. It disseminates

information relating to the various phases of the Broiler industry to improve and expand markets,

to increase efficiency in production and marketing, and to encourage and support research in

production and marketing of poultry. The Poultry Federation holds regular meetings each year,

including Board of Directors meetings with Defendants’ senior executives identified below.



                                               124
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 131 of 167 PageID #:131




Defendants Foster Farms, O.K. Industries, Inc., Pilgrim’s, Simmons Foods, Peco Foods, Tyson,

George’s, and Wayne Farms are each members of the Poultry Federation.

       374.    The International Poultry Expo (“IPE”) was held annually from 2008-2012. The

IPE billed itself as “the networking hub of the world for the poultry industry.” The IPE was held

annually in late January in Atlanta, Georgia. Defendants’ senior executives, and numerous mid-

level executives and other employees, attended the IPE each year. The International Producers

and Processors Expo (“IPPE”) is the world’s largest annual poultry, meat, and feed industry event.

IPPE held its first event in January 2013 and combined three previously separate expos – the IPE,

the International Feed Expo, and the International Meat Expo. According to the IPPE’s website,

a wide range of international decision-makers attend this annual event to network and become

informed on the latest technological developments and issues facing the industry. The 2015 IPPE

featured more than 7,245 international visitors from over 103 countries, including attendees from

Chile, France, Singapore, and Australia. IPPE indicates that Defendants each sent their “Top

Management” to the 2014 IPPE in January 2014. The most popular panel each year is the “market

intelligence” forum, which features an Agri Stats executive speaking regarding the Broiler

industry. Similarly, Defendants’ senior executives attended IPPE in 2015 and 2016.

       375.    The International Poultry Council (“IPC”) was formed in 2005 and is composed of

national trade associations from 23 countries, as well as 40 individual companies that are

“Associate” members. The IPC website bills the organization as the “voice of the global poultry

industry” and its mission is to “strengthen communication between the industries of different

countries.” The NCC, USAPEEC, and USPOULTRY are members of the IPC on behalf of United

States poultry producers, along with individual company members of the IPC, including Tyson,

Cobb-Vantress (a Tyson subsidiary), Sanderson Farms, and JBS S.A. (Pilgrim’s parent company).



                                               125
     Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 132 of 167 PageID #:132




Additionally, the Chilean poultry trade association (“APA”) and the Australian Chicken Meat

Federation (“ACMF”) are also members of the IPC.

                           (b)     Overseas Distribution Solutions

          376.     Overseas Distribution Solutions (“ODS”) is a Webb Pomerene9 organization

founded by a group of Defendants in 1999. A Webb Pomerene organization is an association of

exporters that is exempt from certain provisions of the Sherman Antitrust Act while engaging in

conduct to promote United States trade abroad. A Webb Pomerene organization may not engage

in importation or sales within the United States, however, and its members may undertake what

would otherwise be considered actionable collusive conduct only to export similar products.

          377.     ODS continued to operate at least through 2011. ODS membership by Defendants

has included Defendants Wayne Farms, Peco Foods, Sanderson Farms, Pilgrim’s, and Tyson, as

well as Cagle’s. The principal office for ODS was located for much of the relevant period in the

same town as Sanderson Farms’ headquarters – Laurel, Mississippi.

          378.     While originally a member of ODS around the time it was founded, Tyson

withdrew from ODS some time prior to the start of the relevant period. However, Tyson re-joined

ODS in 2010, but then inexplicably withdrew within a few months. Within a few years of Tyson’s

sudden departure, ODS disbanded and stopped filing for Webb Pomerene status.

          379.     While ODS had a mandate under the Webb Pomerene Act to have no impact on the

U.S. domestic market, Broiler industry executives recognize it is inevitable that exports will impact

U.S. domestic Broiler prices. For instance, former Pilgrim’s CEO Dr. Don Jackson has noted that

“the broiler market is global in nature. Obviously, the U.S. business generally has more volume

obviously going into the domestic market, but both the domestic and export makes up the market.



9
    Webb Pomerene Act of 1918, 15 U.S.C. §§ 61-66.

                                                     126
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 133 of 167 PageID #:133




And at times, the export market can be very impactful favorably or unfavorably to the U.S.

market.” Therefore, according to the testimony of one of Defendants’ own CEOs, it was

impossible for ODS to comply with the Webb Pomerene requirement that ODS not impact

domestic prices for U.S. Broilers.

                      (c)     Investor Conferences

       380.    Defendants’ CEOs and senior executives participate in numerous investor

conferences organized by Wall Street analysts, providing further opportunities to meet and

communicate with one another. Such conferences are held on an annual and/or ad hoc basis

including, but not limited to, the Goldman Sachs Global Staples Forum (held every May), Bank

of America Merrill Lynch Global Agriculture Conference (held every February), BMO Capital

Markets Annual Ag & Protein Conference (held every May), BMO Capital Markets Conference

(held every May), BMO Farm to Market Conference (held every May), Urner Barry Annual

Executive Conference and Marketing Seminar (held every April or May), and JP Morgan Basic

Materials Conference (held every June).

                      (d)     Competitor Plant Tours

       381.    Defendants also permitted one another to tour each other’s Broiler plants, which

revealed confidential business methods employed by a company. While such tours were often

framed as “best practices” information exchanges, they permitted the opportunity to conspire

among senior executives.

       382.    Defendants also accessed each other’s above-described data through co-Defendant

Agri Stats to monitor cheating in the conspiracy. Agri Stats acted as an active facilitator of

Defendants’ conspiracy.

       383.    Defendants also permit employees to regularly move between companies without

non-compete limitations or confidentiality agreements that would protect a company’s (seemingly)

                                              127
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 134 of 167 PageID #:134




proprietary business knowledge and customer base. For example, Dr. Don Jackson was President

of Foster Farms’ Poultry Division until December 2008, but then immediately took a position as

CEO of Pilgrim’s. Similarly, Clint Rivers, Pilgrim’s former President and CEO until December

2008, left the company and became Senior VP of Operations and Supply Chain Management for

Perdue in 2009. Rivers then moved to Wayne Farms in 2012, where he became Chief Operating

Officer. Greg Tatum served as CFO for Claxton Poultry, before moving to Pilgrim’s in 2009 to

serve as Senior VP of Business Development. Current Pilgrim’s CEO Bill Lovette and his second

in command, Executive Vice President Jayson Penn, both came from Case Foods to Pilgrim’s in

2011. Bill Lovette also worked at Tyson through October 2007, before moving to Case Foods in

2008, then to Pilgrim’s in 2011, where he currently serves as CEO. Mountaire’s Jim Moran (COO

& SVP Operations) joined Allen Harim in 2015 as Executive Director of Operations, before

becoming CEO of Allen Harim in 2016. Numerous other high level and well as lower level

executives move freely between Broiler companies with little or no provision by Defendants to

protect their confidential information.

                       (e)    Merger, Acquisition, and Capital Financing Discussions

       384.    Senior executives from Defendants had numerous opportunities to directly

communicate with one another regarding various mergers and acquisitions between 2008 and

2016. These merger and acquisition discussions include both completed agreements, such as those

described in Section VI(E)(iv) of this Complaint, as well as proposed transactions that were never

completed. In connection with mergers and acquisition discussions, due diligence materials

regarding confidential business information were shared between Defendants.

       385.    In addition, Defendants all rely on debt financing and merger and acquisition

services from the same small group of financial institutions. In the course of providing such

services, financial institutions obtain unusually detailed access to Defendants’ non-public
                                               128
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 135 of 167 PageID #:135




operational information, including production and pricing information, which provides another

opportunity for Defendants to share confidential business information.

       386.    Complete information regarding the full scope of merger, acquisition, and capital

financing discussions, communications, and due diligence information exchanged presently is

known only to Defendants and their agents.

                       (f)    Other Business Dealings

       387.    Defendants also engaged in various business dealings with one another, including

purchasing feed from one another and forming joint ventures for various purposes, such as

construction and operation of rendering plants and for the slaughter of spent Broiler breeders

(including both hens and roosters, commonly referred to as “fowl”).

               (vii)   High Barriers to Entry

       388.    The existence of high barriers to entry is one factor which makes markets

susceptible to collusion. A collusive arrangement that raises product prices above competitive

levels would, under basic economic principles, attract new entrants seeking to benefit from the

supra-competitive pricing. Where, however, there are significant barriers to entry, new entrants

are less likely. Thus, barriers to entry help facilitate the formation and maintenance of a

conspiracy.

       389.    The existence of high entry barriers in the U.S. chicken market is demonstrated by

the trend of increasing consolidation, with larger vertically integrated companies increasing their

control over the industry. Beyond the issue of vertical integration, there is a wide range of

government food safety, worker safety, and environmental regulations that must be addressed by

any new entrant into the chicken market. The existence of low, and highly variable, profit margins

also act as significant barriers to entry. With such barriers to entry, companies that have the

available resources and significant start-up capital to enter the market and benefit from economies

                                                129
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 136 of 167 PageID #:136




of scale are able to reduce their average cost by producing more. Companies already in the market

– such as Defendants – are motivated to exclude other companies from the market to maintain their

coordinated supply restriction conspiracy, and ultimately keep prices at artificially inflated levels.

       390.    Substantial barriers impede entry into the Broiler market. A new entrant into the

market would face costly and lengthy start-up costs, including multi-million dollar costs associated

with research and development, construction of processing plants, feed mills, hatcheries,

equipment, energy, transportation distribution infrastructure (aka, “rolling stock”), skilled labor,

experienced management, a skilled contract-farmer base in a specific geographic area, long-

standing customer relationships, safety and quality assurance, and regulatory approvals relating to

environmental, worker safety, and food safety issues.

       391.    Defendants themselves acknowledge the substantial costs of entering the market

and view it as important that new entrants not be able to purchase closed facilities. For example,

when the State of Louisiana pressured Pilgrim’s to sell its closed Farmerville Broiler complex,

Pilgrim’s executives expressed concern about any state assistance to the buyer to purchase the

Farmerville Broiler complex because such assistance could substantially reduce the buyer’s cost

basis therein, which could then permit the buyer to flood the market with low-cost Broilers.

       392.    The price of construction of a new integrated Broiler processing complex (hatchery,

feed mill, and processing plant) able to compete on price with current integrated producers is

relatively high.   Even for a current market participant, such as the third-largest producer

(Sanderson Farms), construction of a new Broiler complex (i.e., feed mill, hatchery, and processing

plant) in 2010 was estimated to cost $100-$125 million. However, these costs fail to account for

other hurdles to new market participants, discussed above.

       393.    The barriers to entry in the Broiler industry have proved insurmountable for



                                                 130
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 137 of 167 PageID #:137




potential new market entrants. No company has created a new poultry company from scratch in

decades. Further, when one foreign meat company (a Ukrainian company, Omtron) tried to enter

the U.S. market in February 2011 by buying a portion of the assets of bankrupt Broiler producer

Townsend’s, Omtron invested $35 million to improve the facility’s processing operations, but

went bankrupt only five months after making the purchase.

        394.    A number of large foreign meat conglomerates have acquired U.S. Broiler

producers in the past decade, including Brazil’s JBS S.A. (Pilgrim’s), Mexico’s Industrias

Bachoco (O.K. Foods), Belgian company Continental Grain Company (Wayne Farms), Marfig

Alimentos S.A. (Keystone Foods), and South Korea’s Harim Group Corporation (Allen Harim).

However, each of these foreign meat conglomerates were already large players in the global meat

industry and simply continued operating their pre- existing U.S. Broiler company as a subsidiary.

Ownership of U.S. Broiler subsidiaries by such large, well-financed conglomerates deters entry by

smaller, non-globalized companies that might want to enter the U.S. Broiler production business.

        395.    A further barrier to new entrants is the unwillingness of large vertically integrated

producers to sell an idled Broiler complex, which also keeps open the threat that an integrated

producer will restart a closed Broiler complex. Pilgrim’s has been explicit about this threat to new

market entrants. For instance, in a February 2014 earnings call, Pilgrim’s was asked whether it

had any plans to sell “a couple of idled U.S. facilities … to use that as a source of capital,” to

which Pilgrim’s CFO Fabio Sandri replied “[n]o. We are thinking those are held defensive, so we

don’t plan to sell them in this short-term or in the near future.” Such a threat of restarting idled

facilities, rather than selling those facilities, represents a substantial barrier to entry for new market

participants because an existing Broiler producer can merely restart a closed mill to drive down

prices and run a new entrant out of business.



                                                  131
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 138 of 167 PageID #:138




                (viii) Defendants Have Similar Cost Structures and Work Collaboratively to
                       Share Cost Information

        396.    Another factor antitrust law and economics have identified as making markets

susceptible to price-fixing is similar cost structures. The majority of production costs for Broiler

producers are variable. All other factors being equal, when variable costs are a high percentage of

production costs, there is less incentive for a producer to operate its facilities at full capacity, and

this may allow a group of producers to boost prices artificially with greater success than when

fixed costs are the largest component of production costs.

        397.    The single largest cost component of producing Broilers is feed, which primarily

consists of soybean meal and corn. Broiler feed prices have varied widely from 2007-2016,

reaching 71% of the cost of growing Broilers in 2012, but falling to only about 50% by 2014.

        398.    Input costs other than feed include processing plant labor costs (~15%), materials

(~11%), and capital equipment (~2.5%). Labor costs have declined significantly over the past two

decades for Defendants, while at the same time labor productivity has substantially increased.

        399.    Broiler feed costs have been decreasing sharply since record highs in 2012. For

instance, prices for soybean meal were down 10% in 2014. Since January 1, 2008, corn prices

have declined roughly 21% and soybean prices have declined 13%. During the same period,

Broiler prices increased roughly 50%.

        400.    Defendants have relatively similar cost structures. The technology and process of

industrial scale growing and processing Broilers is well known and Defendants employ the same

types of equipment and processes in the production process. Defendants also have only three

companies from which they can obtain breeder stock from which to raise Broilers, so there are

very limited options with respect to purchasing the most cost efficient Broiler genetic lines.

Similarly, Defendants all purchase corn and soybeans on the open market, so they have limited


                                                  132
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 139 of 167 PageID #:139




ability to obtain substantially different pricing on these key variable cost inputs for their Broilers.

       401.    Defendants use Agri Stats to share extraordinarily detailed cost information, so they

are able to constantly realign their cost structures with one another. Agri Stats permits each

Defendant to have extremely unusual knowledge of competitor costs and to make adjustments to

standardize each company’s cost structure across all Agri Stats participants.

       402.    Defendants engage in a program of “feedmill cross-testing” in which some

Defendants exchange feed and chicks with one another for the purported purpose of determining

which Defendants’ feed and/or chicks have superior qualities. Defendants claim this strategy helps

them maximize efficiency. However, it is not economically rational in a truly competitive market

for a producer to provide its proprietary feed mixes and/or chicks to its competitor, thereby giving

away any competitive cost advantage over its competitors.

       403.    Another sign that Defendants do not view production costs as secret is the fact that

it is not unusual for Defendants to permit competitor’s CEOs access to each other’s production

complexes. In a competitive industry, production methods typically are closely guarded to protect

proprietary methods of production that save a company money and give it a competitive advantage

over its competitors. However, this is not the case in the Broiler industry. For example, from

April 19-21, 2013, Pilgrim’s President & CEO Bill Lovette, Perdue Chairman of the Board Jim

Perdue, and Sanderson Farms President & COO Lampkin Butts attended a three day long “Chicken

Media Summit” in North Carolina that included visits by attendees to a Sanderson Farms

growhouse and processing plant. Similarly, from April 19-21, 2015, another Chicken Media

Summit was sponsored by the NCC and USAPEEC and included tours of Perdue’s operations and

panel discussions with Defendants’ senior executives.




                                                 133
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 140 of 167 PageID #:140




       F.      Defendants Collusively Adopted Additional Strategies to Reinforce Their
               Conspiracy

       404.    Defendants collectively adopted several strategies to buttress and sustain their

conspiracy.

               (i)     A Collective Shift Away from Long-Term Fixed-Price Contracts

       405.    Beginning in 2008, the Defendants moved away from long-term fixed-price

contracts to shorter-term contracts with variable pricing pegged to one of several publicly-

available price indices (including the USDA composite, Urner-Barry, and the Georgia Dock). A

coordinated move away from fixed-price contracts to contracts permitting prices to fluctuate with

an indexed public market price helps facilitate an antitrust conspiracy. See In re High Fructose

Corn Syrup Antitrust Litig., 295 F.3d 651, 659 (7th Cir. 2002). Defendants’ shift indicates that

they anticipated higher prices resulting from their production cuts, and wanted the flexibility to

take advantage of such increased prices.

       406.    Starting around January 2008, senior executives from Koch Foods, Pilgrim’s,

Perdue, Sanderson Farms, and Tyson publicly announced an effort to reduce annual fixed-price

contracts. This change coincided with Defendants’ efforts to reduce chicken industry supplies so

as to drive chicken market prices higher.

       407.    On January 28, 2008, Tyson CEO Dick Bond announced on an earnings call that

Tyson was looking at shortening its fixed price contracts, and by June 2009 Tyson reported it had

“dramatically” shortened the amount of fixed-price contracts over 90 days.

       408.    On January 29, 2008, Pilgrim’s CFO Rick Cogdill reported on an earnings call that

Pilgrim’s had started moving away from fixed-price contracts, noting that “in a situation like where

we are now where we need to drive commodity prices up, that [i.e., having less fixed price

contracts] is going to give us the opportunity for more immediate benefit to our P&L than what


                                                134
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 141 of 167 PageID #:141




we would have had say, historically three year[s] ago, when a higher percentage was fixed price.”

Pilgrim’s later reported that by March 2012, it had reduced its exposure to fixed price contracts,

with most contracts now market-based or including a reset provision linked to the underlying

commodity. By 2014, Pilgrim’s reported that less than 5% of all its contracts were 12-month fixed

price contracts.

       409.    On July 28, 2008, Perdue spokesperson Julie DeYoung told an industry publication

that Perdue was looking to shorten its contract terms, stating, “the company is also seeking to raise

prices and shorten its contracts.”

       410.    Sanderson Farms’ CEO Joe Sanderson noted in a July 31, 2008, earnings call that

the industry may move towards “shorter term agreements.”

       411.    Industry observers noted the trend of Broiler producers moving away from fixed

price contracts. For instance, a December 2013 report by Stephens, Inc. analyst Farha Aslam noted

that “[w]ith volume growth generally limited, companies are developing more sophisticated

strategies to generate profits.... ‘Rather than annual fixed price contract[s] that are negotiated

every fall, companies are partnering with customers and creating contracts that can be multi-year

in duration. Contracts are now being negotiated all year long and employ a wide variety of pricing

methodologies.’” This confirms that even contracts which are long-term in duration are not “fixed”

so as to prevent price increases when coordinated supply reductions drive up Broiler market price

indices.

               (ii)    Inter-Defendant Sales

       412.    Defendants use direct purchases of chickens from one another and from smaller

producers to meet each company’s own sales needs. In addition to exemplifying the commodity

nature of the chicken market, these inter-Defendant sales allowed Defendants to soak up excess

supply that could potentially depress prices in the market and facilitated the opportunity to
                                                135
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 142 of 167 PageID #:142




expressly discuss prices with competitors. Such purchases also permitted companies to maintain

market share despite reducing their production. In many instances large inter-Defendant purchases

were negotiated by CEOs or other senior level executives of Defendants, thereby providing

additional opportunities to conspire.

       413.    Further, Defendants’ participation in Agri Stats gives them visibility into each

other’s profitability, operating margins, and supply that no ordinary customer could hope to

achieve.

       414.    In 2011, for example, Tyson began using what was described as a “very unique

strategy,” called “Buy vs. Grow.” Tyson’s strategy essentially treated the industry supply as

though it were for a single unified company, rather than competing businesses that would rather

sell self-produced product to a customer than a competitor. Tyson’s adoption of this strategy was

indeed “unique,” because only a few years prior to adopting the “Buy vs. Grow” strategy, it had

derided a similar strategy as a “stupid” subsidization of competitors’ growth, with a Tyson

executive explaining on an April 29, 2008 earnings call that “I think what we said along is we’re

going to match our supply and demand. We’re not going to cut beyond that and then go out and

buy open market meat to subsidize other people’s growth.” Tyson’s strategic shift in 2011 to

buying chicken on the open market is evidence that by that time, it was confident that its fellow

producers would maintain their production levels as they were and not increase them.

       415.    In a November 5, 2012, interview, Fieldale President Thomas Hensley noted his

company was also pursuing a strategy to purchase excess supply from its competitors, stating that

“[i]f you don’t have a home for your chickens on Monday morning, you shouldn’t have those

chickens. Now we know where all our chickens are going. So we are buying chickens in that

lower price area instead of selling them. So, no expansion for us.”



                                               136
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 143 of 167 PageID #:143




       416.    By the end of 2014, Tyson reported it was buying over four million pounds of

chickens on the open market each week. Four million pounds of chicken per week is more than

any of the 24th-30th largest chicken companies produce on a weekly basis, so the amount of

Tyson’s purchases was quite significant.

       417.    During the first part of 2015, Tyson increased its Buy vs. Grow purchases by 50 %,

expanding its purchases from competitors to unprecedented levels. Tyson announced plans in May

2015 to increase its Buy vs. Grow strategy to 10 percent of its sales in the second half of 2015 and

2016. Ten percent of Tyson’s 2014 ready-to-cook pounds was 17.6 million pounds per week, a

volume that by itself would dwarf the entire average weekly production of any of the 15th-30th

largest chicken producers. Notably, Tyson also announced in May 2015 that it planned to reduce

its production after July 2015 and keep it flat through 2016 by increasing its Buy vs. Grow

purchases.

               (iii)   Atypical Increases in Defendants’ Exporting of Chickens

       418.    During 2013 and into 2014, Defendants found new ways to actively depress the

size of breeder flocks, such as using the pretext of avian flu in Mexico to justify exporting flock

chickens to Mexico to repopulate flocks rather than use such chickens to increase domestic

production levels. Indeed, Defendants continued their program of exporting chicken hens and

eggs to Mexico in 2015, with Tyson explicitly noting in a May 4, 2015, earnings call that it was

sending 3 percent of its eggs to Mexico to “fill incubators.”

       419.    Similarly, during a July 2016 earnings call, Pilgrim’s CEO Bill Lovette noted his

“confidence that we’re going to do the right thing with respect to maintaining [] discipline. We’ve

certainly had the hatching egg supply to grow much more if we chose not to export those eggs. I

think in May we exported 81 million hatching eggs or so outside of the country. The industry

could have chosen to set some of those eggs domestically, but that was not the choice that was
                                                137
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 144 of 167 PageID #:144




made. And so again that gives us confidence that we’re going to continue to be disciplined as an

industry.”

          420.   Defendants’ coordinated exportation of chicken hatching eggs, from 2013 through

2016, was an active effort to artificially reduce the supply of chickens in the U.S. below what it

would have been absent their active and continued participation in an illegal antitrust conspiracy.

          421.   Tyson and other Defendants exported hatching eggs to Mexico and other foreign

countries from 2013-2016 with the intent to artificially reduce the supply, and increase the price,

of chickens in the U.S. The revenues Tyson and others received for exporting hatchery eggs to

Mexico was far less than they would have generated hatching those same eggs and selling the

chicken meat in the U.S. market. Thus, but for Defendants’ agreement and conspiracy as alleged

in this Complaint, it would have been against Tyson’s independent economic self-interest to export

hatching eggs to Mexico and forego higher hatching egg prices in the U.S. But Defendants’ new-

found “discipline” ameliorated any remaining risk and resulted in higher overall U.S. chicken

prices.

          422.   Some of the Defendants, including Wayne Farms, Peco Foods, Sanderson Farms,

Pilgrim’s, and Tyson, participated in Overseas Distribution Solutions (“ODS”), an organization of

exporters founded in 1999 that operated through 2011. As alleged above, those exports were part

of Defendants’ conspiratorial efforts to artificially reduce supply and raise prices of chicken sold

in the United States.

          G.     The Statute of Limitations Does Not Bar Plaintiffs’ Claims

                 (i)    Plaintiffs Did Not Discover (and Could Not Have Discovered) the
                        Conspiracy Until 2016

          423.   Plaintiffs had neither actual nor constructive knowledge of the facts constituting

their claims for relief. Plaintiffs did not discover, and could not have discovered through the


                                                138
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 145 of 167 PageID #:145




exercise of reasonable diligence, the existence of the conspiracy alleged herein until approximately

2016. Defendants engaged in a secret conspiracy that did not reveal facts that put Plaintiffs on

inquiry notice that there was a conspiracy to fix prices for chickens.

       424.    With respect to the output-restriction element of Defendants’ conspiracy, Plaintiffs

did not discover, nor could have discovered through the exercise of reasonable diligence, the facts

supporting their claims for relief, until the filing of a direct purchaser class action, Maplevale

Farms, Inc. v. Koch Foods, Inc. et al., No. 1:16-cv-08637 (N.D. Ill.), and a separate indirect

purchaser class action, Fargo Stopping Center, LLC, et al. v. Koch Foods, Inc., et al., No. 16-cv-

08851 (N.D. Ill.), in this District in September 2016. The filing of the Maplevale Farms and Fargo

Stopping Center complaints, which allege classes of which Plaintiffs are absent members, caused

Plaintiffs and their counsel to start an investigation into the facts alleged in this Complaint.

       425.    With respect to the manipulation of the Georgia Dock, a January 18, 2016 WALL

STREET JOURNAL article regarding Defendants’ possible manipulation of the Georgia Dock

benchmark price raised the possibility of collusion to artificially raise, fix, or maintain chicken

prices using the Georgia Dock. Subsequently, a series of articles in various publications published

between November 3 and 17, 2016, detailed for the first time that the USDA had discontinued its

reliance on the Georgia Dock benchmark price because its input prices could not be verified.

       426.    Yet even when faced with these public revelations, Defendants continued to assert

the fairness and accuracy of the Georgia Dock benchmark price. For example, in a November 8,

2016, WASHINGTON POST article, Defendant Sanderson Farms represented that the Georgia Dock

benchmark price was “reliable,” so as to induce purchasers of chickens to believe the benchmark

price was not subject to unlawful manipulation by the Georgia Dock Defendants. Not until

November 10, 2016, was it disclosed publicly that the Georgia Dock Defendants had formed a



                                                 139
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 146 of 167 PageID #:146




secret Georgia Dock Advisory Board that facilitated opportunities for executives to meet and also

discuss their scheme to fix the Georgia Dock benchmark price. The existence of this Board was

not known to Plaintiffs, nor would Plaintiffs have been able to learn of how Defendants’ executives

conducted themselves in their non-public Georgia Dock Advisory Board meetings. Not until

November 17, 2016, was it publicly disclosed that the Florida Attorney General’s Office was

investigating the Georgia Dock benchmark price and its calculation and manipulation by the

Georgia Dock Defendants.

       427.       Defendants’ anticompetitive conspiracy, by its very nature, was self-concealing.

Chickens are not exempt from antitrust regulation, and thus, before these recent events Plaintiffs

reasonably considered the U.S. chicken industry to be a competitive industry. Accordingly, a

reasonable person under the circumstances would not have been alerted to begin investigating the

legitimacy of Defendants’ chicken prices before these recent events.

       428.       Plaintiffs exercised reasonable diligence. Plaintiffs could not have discovered

Defendants’ alleged conspiracy at an earlier date by the exercise of reasonable diligence because

of the deceptive practices and techniques of secrecy employed by Defendants.

                  (ii)   Defendants Actively Concealed Their Conspiracy

       429.       Throughout the relevant period, Defendants and their Producer Co-Conspirators

effectively, affirmatively, and fraudulently concealed their unlawful combination and conspiracy

from Plaintiff.

       430.       The combination and conspiracy alleged herein was fraudulently concealed by

Defendants by various means and methods, including, but not limited to, (1) secret meetings, (2)

surreptitious communications between Defendants via the wires (telephones, e-mails, text

messages and other electronic communications) and in-person meetings at trade association

meetings (and elsewhere) in order to prevent the existence of written records, (3) limiting any
                                                140
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 147 of 167 PageID #:147




explicit reference to competitor pricing or supply restraint communications in documents, (4)

communicating competitively sensitive data to one another through Agri Stats, a “proprietary,

privileged, and confidential” system that kept both the content and participants in the system

secret, and (5) concealing the existence and nature of their competitor supply restraint and price

discussions from non-conspirators (including customers).

       431.    Defendants used code words including “discipline” and “capacity discipline” in

their public statements to conceal their conspiracy and signal one other in furtherance of their

conspiracy to restrain production while shielding their conspiracy from detection or suspicion. As

alleged above, specific examples of the use of such coded language include, without limitation:

(1) the National Chicken Council’s Annual Conference in October 2011 where a report reflected

that panel members Clint Rivers (then of Perdue), Bill Anderson of Keystone Foods, and Mark

Kaminsky of Koch Foods noted that “[d]iscipline on the supply side was one suggestion” to

increase chicken prices; (2) on a May 3, 2013, earnings call, Pilgrim’s President & CEO Bill

Lovette stated that “price is going to strengthen as supply continues to be disciplined and

constrained … and “we’ve done a good job so far of maintaining discipline;” and (3) on a July

2016 earnings call Lovette noted that “I think what we’ve seen with egg sets is absolutely a

testament to the discipline of our industry that we’ve seen the last really two to three years.”

       432.    As alleged above, in 2008, after years of boom and bust cycles of production

leading to the regular rise and fall of prices, the price of chickens began an unprecedentedly steady

increase that continued at least through 2016. Defendants affirmatively and falsely attributed

rising prices to, among other things, increases in the price of inputs. Defendants used these pretexts

to cover up the conspiracy. In fact, the chicken price increases were the result of Defendants’

collusive conduct, which was undisclosed at the time.



                                                 141
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 148 of 167 PageID #:148




       433.    During the relevant period, Defendants affirmatively made numerous misleading

public statements falsely portraying the market for chickens as a competitive one. For example,

Defendants provided testimony at workshops held by the U.S. Department of Justice and USDA

suggesting the chicken industry was competitive and not subject to anti-competitive practices and

agreements, including testimony at a May 21, 2010 workshop of a National Chicken Council-

commissioned study by Dr. Thomas Elam, which stated that “the chicken industry is competitive

and thriving,” and has “[i]ntense competition” that promotes “product innovation and lower prices

for consumers.”

       434.    To explain the decreasing supply of chickens since 2012, Defendants have provided

a variety of pretextual explanations, including: (1) a breeding issue with chickens during 2014, (2)

a Russian ban of U.S. chicken imports starting in 2014, and (3) a 2013 shortage in supply due in

part to an Avian Flu outbreak in Mexico that caused a surge in demand for hens to repopulate

chicken farms in Mexico. These explanations were pretextual in that Defendants sought to hide

their conspiracy from discovery by blaming chicken price increases on these factors rather than

Defendants’ own collusive conduct (including their unprecedented cuts to breeder flocks).

       435.    Throughout the relevant period, Defendants repeatedly also cited increasing input

costs as a pretext for their collusion to restrain supply and increase prices. For instance, Defendants

repeatedly claimed that input cost increases during 2008 justified chicken price increases.

However, while corn was $5/bushel in 2005-2006 and increased to $9 by May or June 2008, it

quickly fell back to below $5/bushel by fall 2008. Higher chicken prices later in the relevant

period also were not justified by increased costs of corn, which, after a temporary spike in the

summer of 2012, were not increasing at the level that would have warranted higher chicken prices.

Defendants, through the National Chicken Council, other trade groups, and press releases,



                                                 142
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 149 of 167 PageID #:149




speeches, and other public statements by their employees, also repeatedly and publicly blamed the

federal government’s ethanol mandate for increased chicken prices, asserting that it increased their

corn costs. Defendants made all of these pretextual representations to conceal their conspiracy

and avoid disclosing their agreement to unlawfully restrain the supply of chickens.

       436.       By virtue of Defendants actively and purposefully concealing their above-described

wrongful conduct, the running of any applicable statute of limitations has been (and continues to

be) tolled and suspended with respect to Plaintiffs’ claims and causes of action resulting from

Defendants’ and Agri Stats’ unlawful combination and conspiracy alleged in this Complaint under

the fraudulent concealment doctrine and/or doctrine of equitable estoppel.

                  (iii)   Plaintiffs’ Claims Were Tolled by the Direct and Indirect Purchaser Class
                          Action Complaints Filed in 2016

       437.       Plaintiffs Gibson, Greco & Wood, Ltd. and Restaurants of America were members

of a direct purchaser class action complaint asserted against Defendants, including, but not limited

to Maplevale Farms, Inc. v. Koch Foods, Inc., et al., No. 1:16-cv-08637 (Dkt. No. 1) (N.D. Ill.

Sept. 2, 2016).

       438.       Plaintiffs Hooters Management Corporation, LTP Management Group, Inc., and

Restaurants of America, Inc., were members of an indirect purchaser class action complaint

asserted against Defendants, including but not limited to Fargo Stopping Center, LLC, et al. v.

Koch Foods, Inc., et al., No. 16-cv-08851 (N.D. Ill.).

       439.       Plaintiffs’ claims were tolled under American Pipe & Construction Co. v. Utah,

414 U.S. 538 (1974), and related state and federal tolling authorities during the pendency of the

direct and indirect purchaser class actions asserted against Defendants, commencing at least as

early as September 2, 2016.




                                                 143
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 150 of 167 PageID #:150




VII.    ANTITRUST IMPACT

        440.    Defendants’ conspiracy had the following effects, among others:

                •   Price competition in the market for Broilers has been restrained, suppressed,
                    and/or eliminated in the United States;

                •   The prices of Broilers sold by Defendants, their divisions, subsidiaries, and
                    affiliates, and all of their Producer Co-Conspirators have been fixed, raised,
                    stabilized, or maintained at artificially inflated, non-competitive levels
                    throughout the United States; and

                •   Plaintiffs, which directly and indirectly purchased Broilers from Defendants,
                    their divisions, subsidiaries, and affiliates, and all of their Producer Co-
                    Conspirators have been deprived of free and open competition in the purchase
                    of Broilers.

        441.    During the relevant period, Plaintiffs purchased chicken directly and indirectly

from many of the Defendants (and their affiliates). As a direct and proximate result of Defendants’

above-described illegal conduct, Plaintiffs were compelled to pay, and did pay, artificially inflated

prices for chickens.

        442.    As a direct and proximate consequence of Defendants’ and Agri Stats’ above-

described wrongful conduct, Plaintiffs sustained substantial losses and damage to their businesses

and property in the form of overcharges for chickens. The full amount and forms and components

of such damages will be calculated after discovery and presented upon proof at trial.

VIII. CLAIMS FOR RELIEF AND CAUSES OF ACTION

                                          COUNT I

                      VIOLATION OF 15 U.S.C. § 1
 (AGAINST ALL DEFENDANTS FOR OUTPUT RESTRICTION AND PRICE-FIXING
 ON BEHALF OF ALL PLAINTIFFS FOR INJUNCTIVE AND EQUITABLE RELIEF,
    AND ON BEHALF OF PLAINTIFFS GIBSON, GRECO & WOOD, LTD. AND
           RESTAURANTS OF AMERICA FOR TREBLE DAMAGES)

        443.    Plaintiffs reallege and incorporate Paragraphs 1–442 of this Complaint as though

fully set forth herein.


                                                144
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 151 of 167 PageID #:151




       444.    Defendants and all of their co-conspirators entered into and engaged in a

combination or conspiracy in unreasonable restraint of trade in violation of Section 1 of the

Sherman Act, 15 U.S.C. § 1.

       445.    Defendants’ acts in furtherance of their combination or conspiracy were authorized,

ordered, or done by their officers, agents, employees, or representatives while actively engaged in

the management of Defendants’ affairs.

       446.    At least as early as January 1, 2008, and continuing until at least as late as 2016,

the exact dates being unknown to Plaintiffs, Defendants and all of their co-conspirators entered

into a continuing agreement, understanding and conspiracy in restraint of trade to fix, raise,

stabilize, and maintain prices for Broilers, thereby creating anticompetitive effects.

       447.    Defendants’ anticompetitive acts involved United States domestic commerce and

import commerce, and had a direct, substantial, and foreseeable effect on interstate commerce by

raising and fixing prices for Broilers throughout the United States.

       448.    The conspiratorial acts and combinations have caused unreasonable restraints in the

market for Broilers.

       449.    As a result of Defendants’ unlawful conduct, Plaintiffs have been harmed by being

forced to pay inflated, supra-competitive prices for Broilers.

       450.    In formulating and carrying out the alleged agreement, understanding and

conspiracy, Defendants and all of their co-conspirators did those things that they combined and

conspired to do, including but not limited to the acts, practices, and course of conduct set forth in

this Complaint. Defendants’ conspiracy had the following effects, among others:

               •   Price competition in the market for Broilers has been restrained, suppressed,
                   and/or eliminated in the United States;

               •   Prices for Broilers sold by Defendants, their divisions, subsidiaries, and
                   affiliates, and all of their Producer Co-Conspirators have been fixed, raised,
                                                145
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 152 of 167 PageID #:152




                      stabilized, and maintained at artificially high, non-competitive levels
                      throughout the United States; and

                  •   Plaintiffs, which directly and indirectly purchased Broilers from Defendants,
                      their divisions, subsidiaries, and affiliates, and all of their Producer Co-
                      Conspirators, have been deprived of the benefits of free and open competition
                      in the purchase of Broilers.

        451.      Defendants took all of the actions alleged in this Complaint with the knowledge

and intended effect that their actions would proximately cause the price of Broilers on the spot

market to be higher than it would be but for Defendants’ conduct. Defendants also knew and

intended that such an artificial inflation of spot market prices would increase other Broiler market

prices, including those paid by Plaintiffs.

        452.      As a direct and proximate result of Defendants’ anticompetitive conduct, Plaintiffs

have been injured in their business or property and will continue to be injured in their business and

property by paying more for Broilers purchased directly and indirectly from Defendants than they

would have paid and will pay in the absence of the conspiracy.

        453.      The alleged contract, combination, or conspiracy is a per se violation of the federal

antitrust laws.

                                              COUNT II

                     VIOLATION OF 15 U.S.C. § 1
 (AGAINST ALL DEFENDANTS FOR CONCERTED OUTPUT RESTRICTION ON
BEHALF OF ALL PLAINTIFFS FOR INJUNCTIVE AND EQUITABLE RELIEF, AND
     ON BEHALF OF PLAINTIFFS GIBSON, GRECO & WOOD, LTD. AND
    RESTAURANTS OF AMERICA FOR TREBLE DAMAGES – PLED IN THE
                    ALTERNATIVE TO COUNT I)

        454.      Plaintiffs reallege and incorporate Paragraphs 1–442 of this Complaint as though

fully set forth herein.

        455.      In collusively restricting, limiting, and curtailing the supply of chicken in the

United States, Defendants engaged in an unlawful contract, combination, or conspiracy that


                                                  146
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 153 of 167 PageID #:153




unreasonably restrained trade or commerce in violation of Section 1 of the Sherman Act, 15

U.S.C. § 1.

        456.     Defendants’ unlawful contract, combination or conspiracy had the following direct,

substantial, and reasonably foreseeable effects on commerce in the United States: (1) prices

charged to, and paid by, Plaintiffs for chicken were artificially raised, fixed, maintained, or

stabilized at supra-competitive levels; (2) Plaintiffs were deprived of the benefits of free, open,

and unrestricted competition in the United States chicken market; and (3) competition in

establishing the prices paid for chicken in the United States was unlawfully restrained, suppressed,

or eliminated.

        457.     Defendants’ above-described anticompetitive activities directly and proximately

caused injury to Plaintiffs in the United States.

        458.     As a direct and proximate result of Defendants’ above-described unlawful conduct,

Plaintiffs paid artificially inflated prices for chicken.

        459.     As a direct and proximate result of Defendants’ above-described anticompetitive

conduct, Plaintiffs were damaged in their businesses or property by paying prices for chicken that

were higher than they would have been but for Defendants’ unlawful conduct, which has resulted

in an amount of ascertainable damages to be established at trial.

                                            COUNT III

                       VIOLATION OF 15 U.S.C. § 1
(AGAINST THE GEORGIA DOCK DEFENDANTS FOR PRICE-FIXING ON BEHALF
   OF ALL PLAINTIFFS FOR INJUNCTIVE AND EQUITABLE RELIEF, AND ON
 BEHALF OF PLAINTIFFS GIBSON, GRECO & WOOD, LTD. AND RESTAURANTS
   OF AMERICA FOR TREBLE DAMAGES – PLED IN THE ALTERNATIVE TO
                              COUNT I)

        460.     Plaintiffs reallege and incorporate Paragraphs 1–442 of this Complaint as though

fully set forth herein.


                                                    147
   Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 154 of 167 PageID #:154




         461.    In knowingly coordinating, falsifying, and manipulating prices quoted to the GDA

for inclusion in the Georgia Dock benchmark price index for the intended unlawful purpose of

fixing, maintaining, raising, and stabilizing the price of Broilers sold in the United States, the

Georgia Dock Defendants engaged in an unlawful contract, combination, or conspiracy that

unreasonably restrained trade or commerce in violation of Section 1 of the Sherman Act, 15 U.S.C.

§ 1.

         462.    Defendants’ unlawful contract, combination or conspiracy had the following direct,

substantial, and reasonably foreseeable effects on commerce in the United States: (1) prices

charged to, and paid by, Plaintiffs for chicken were artificially raised, fixed, maintained, or

stabilized at supra-competitive levels; (2) Plaintiffs were deprived of the benefits of free, open,

and unrestricted competition in the United States chicken market; and (3) competition in

establishing the prices paid for chicken in the United States was unlawfully restrained, suppressed,

or eliminated.

         463.    The Georgia Dock Defendants’ above-described anticompetitive activities directly

and proximately caused injury to Plaintiffs in the United States.

         464.    As a direct and proximate result of the Georgia Dock Defendants’ above-described

unlawful conduct, Plaintiffs paid artificially inflated prices for chicken.

         465.    As a direct and proximate result of the Georgia Dock Defendants’ above-described

anticompetitive conduct, Plaintiffs were damaged in their businesses or property by paying prices

for chicken that were higher than they would have been but for the Georgia Dock Defendants’

unlawful conduct, which has resulted in an amount of ascertainable damages to be established at

trial.




                                                 148
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 155 of 167 PageID #:155




                                           COUNT IV

 VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
Fla. Stat. § 501.201, et seq. (ON BEHALF OF PLAINTIFFS HOOTERS MANAGEMENT
               CORPORATION AND LTP MANAGEMENT GROUP, INC.)

        466.    Plaintiffs reallege and incorporate Paragraphs 1–442 of this Complaint as though

fully set forth herein.

        467.    The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§ 501.201, et

seq. (the “FDUTPA”), generally prohibits “unfair methods of competition, unconscionable acts or

practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce,”

including practices in restraint of trade. Florida Stat. § 501.204(1).

        468.    The primary policy of the FDUTPA is “[t]o protect the consuming public and

legitimate business enterprises from those who engage in unfair methods of competition, or

unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

Florida Stat. § 501.202(2). Plaintiffs Hooters Management Corporation and LTP Management

Group, Inc. are covered by this Statute.

        469.    A claim for damages under the FDUPTA has three elements: (1) a prohibited

practice; (2) causation; and (3) actual damages.

        470.    Under Florida law, indirect purchasers have standing to maintain an action under

the FDUTPA based on the facts alleged in this Complaint. Fla. Stat. §501.211(a) (“...anyone

aggrieved by a violation of this [statute] may bring an action...”).

        471.    Plaintiffs purchased Broilers within the State of Florida during the relevant period.

But for Defendants’ conduct set forth herein, the price per pound of Broilers would have been

lower, in an amount to be determined at trial.




                                                 149
   Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 156 of 167 PageID #:156




        472.   Defendants entered into a contract, combination or conspiracy between two or more

persons in restraint of, or to monopolize, trade or commerce in the Broilers market, a substantial

part of which occurred within Florida.

        473.   Defendants established, maintained or used a monopoly, or attempted to establish

a monopoly, of trade or commerce in the market for Broilers, for the purpose of excluding

competition or controlling, fixing or maintaining prices in Florida at a level higher than the

competitive market level, beginning at least as early as 2008 and continuing through the date of

this filing.

        474.   Accordingly, Defendants’ conduct was an unfair method of competition, and an

unfair or deceptive act or practice within the conduct of commerce within the State of Florida.

        475.   Defendants’ unlawful conduct substantially affected Florida’s trade and commerce.

        476.   As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs have

been injured in their business or property by virtue of overcharges for Broilers and are threatened

with further injury.

        477.   By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief,

including injunctive relief pursuant to Florida Stat. §501.208 and declaratory judgment, actual

damages, reasonable attorneys’ fees and costs pursuant to Florida Stat. § 501.211.

                                         COUNT V

 VIOLATION OF ARIZONA’S UNIFORM STATE ANTITRUST ACT, Ariz. Rev. Stat. §
    44-1401, et seq. (ON BEHALF OF PLAINTIFF RESTAURANTS OF AMERICA)

        478.   Plaintiff Restaurants of America incorporates and realleges, as though fully set

forth herein, each and every allegation set forth in paragraphs 1–442 of this complaint.

        479.   By reason of the conduct alleged herein, Defendants have violated Arizona Rev.

Stat. § 44-1401, et seq.


                                               150
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 157 of 167 PageID #:157




          480.   Defendants entered into a contract, combination, or conspiracy between two or

more persons in restraint of, or to monopolize, trade or commerce in the Broilers market, a

substantial portion of which occurred within Arizona.

          481.   Defendants established, maintained, or used a monopoly, or attempted to establish

a monopoly, of trade or commerce in the relevant markets, a substantial portion of which occurred

within Arizona, for the purpose of excluding competition or controlling, fixing, or maintaining

prices in the Broiler market.

          482.   Defendants’ violations of Arizona law were flagrant.

          483.   Defendants’ unlawful conduct substantially affected Arizona’s trade and

commerce.

          484.   As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff

Restaurants of America has been injured in its business or property and is threatened with further

injury.

          485.   By reason of the foregoing, Plaintiff Restaurants of America is entitled to seek all

forms of relief available under Arizona Revised Statute § 44-1401, et seq.

          486.   Pursuant to Arizona Revised Statute § 44-1415, with the filing of this action, a copy

of this Complaint is being served upon the Attorney General of Arizona.

                                            COUNT VI

  VIOLATION OF ILLINOIS ANTITRUST ACT, 740 Ill. Comp. Stat. Ann. 10/1, et seq.
        (ON BEHALF OF HOOTERS MANAGEMENT CORPORATION)

          487.   Plaintiff Hooters Management Corporation incorporates and realleges, as though

fully set forth herein, each and every allegation set forth in paragraphs 1–442 of this Complaint.

          488.   The Illinois Antitrust Act, 740 ILCS 10/1, et seq., aims “to promote the unhampered

growth of commerce and industry throughout the State by prohibiting restraints of trade which are

                                                 151
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 158 of 167 PageID #:158




secured through monopolistic or oligarchic practices and which act or tend to act to decrease

competition between and among persons engaged in commerce and trade . . . .” 740 ILCS 10/2.

       489.    Plaintiff Hooters Management Corporation purchased Broilers within the State of

Illinois during the relevant period. But for Defendants’ conduct set forth herein, the price per

pound of Broilers would have been lower, in an amount to be determined at trial.

       490.    Under the Illinois Antitrust Act, indirect purchasers have standing to maintain an

action for damages based on the facts alleged in this Complaint. 740 ILCS 10/7(2).

       491.    Defendants made contracts or engaged in a combination or conspiracy with each

other, though they would have been competitors but for their prior agreement, for the purpose of

fixing, controlling or maintaining prices for Broilers sold, and/or for allocating customers or

markets for Broilers within intrastate commerce in Illinois.

       492.    Defendants further unreasonably restrained trade or commerce and established,

maintained or attempted to acquire monopoly power over the market for Broilers in Illinois for the

purpose of excluding competition, in violation of 740 ILCS 10/1, et seq.

       493.    Defendants’ conduct was willful.

       494.    Plaintiff Hooters Management Corporation was injured with respect to purchases

of Broilers in Illinois and is entitled to all forms of relief, including actual damages, treble

damages, reasonable attorneys’ fees and costs.

                                          COUNT VII

 VIOLATION OF THE MINNESOTA ANTITRUST LAW, Minn. Stat. § 325D.49, et seq.
         (ON BEHALF OF PLAINTIFF RESTAURANTS OF AMERICA)

       495.    Plaintiff Restaurants of America incorporates and realleges, as though fully set

forth herein, each and every allegation set forth in paragraphs 1–442 of this Complaint.

       496.    The Minnesota Antitrust Law of 1971 aims to prohibit any contract, combination

                                                 152
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 159 of 167 PageID #:159




or conspiracy when any part thereof was created, formed, or entered into in Minnesota; any

contract, combination or conspiracy, wherever created, formed or entered into; any establishment,

maintenance or use of monopoly power; and any attempt to establish, maintain or use monopoly

power, whenever any of these affect Minnesota trade or commerce.

       497.    Plaintiff Restaurants of America purchased Broilers within the State of Minnesota

during the relevant period. But for Defendants’ conduct set forth herein the price per pound of

Broilers would have been lower, in an amount to be determined at trial.

       498.    Under the Minnesota Antitrust Act of 1971, indirect purchasers have standing to

maintain an action based on the facts alleged in this Complaint. Minn. Stat. § 325D.56.

       499.    Defendants contracted, combined or conspired in unreasonable restraint of trade or

commerce in the market for Broilers within the intrastate commerce of and outside of Minnesota;

established, maintained, used or attempted to establish, maintain or use monopoly power over the

trade of commerce in the market for Broilers within the intrastate commerce of and outside of

Minnesota; and fixed prices and allocated markets for Broilers within the intrastate commerce of

and outside of Minnesota, in violation of Minn. Stat. § 325D.49, et seq.

       500.    Plaintiff Restaurants of America was injured with respect to purchases of Broilers

in Minnesota and is entitled to all forms of relief, including actual damages, treble damages, costs

and disbursements, reasonable attorneys’ fees, and injunctive relief necessary to prevent and

restrain violations hereof.

                                          COUNT VIII

 VIOLATION OF THE NEW MEXICO ANTITRUST ACT, N.M. Stat. Ann. §§ 57-1-1, et
       seq. (ON BEHALF OF PLAINTIFF RESTAURANTS OF AMERICA)

       501.    Plaintiff Restaurants of America incorporates and realleges, as though fully set

forth herein, each and every allegation set forth in paragraphs 1–442 of this Complaint.

                                                153
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 160 of 167 PageID #:160




       502.    The New Mexico Antitrust Act aims to prohibit restraints of trade and monopolistic

practices. N.M. Stat. Ann. 57-1-15.

       503.    Plaintiff Restaurants of America purchased Broilers within the State of New

Mexico during the relevant period. But for Defendants’ conduct set forth herein, the price per

pound of Broilers would have been lower, in an amount to be determined at trial.

       504.    Under New Mexico law, indirect purchasers have standing to maintain an action

based on the facts alleged in this Complaint. N.M. Stat. Ann. § 57-1-3.

       505.    Defendants contracted, agreed, combined or conspired, and monopolized or

attempted to monopolize trade for Broilers within intrastate commerce of New Mexico, in

violation of N.M. Stat. Ann. § 57-1-1, et seq.

       506.    Plaintiff Restaurants of America was injured with respect to purchases of Broilers

in New Mexico and is entitled to all forms of relief, including actual damages, treble damages,

reasonable attorneys’ fees, costs, and injunctive relief.

                                           COUNT IX

VIOLATION OF SECTION 340 OF THE NEW YORK GENERAL BUSINESS LAW (ON
     BEHALF OF PLAINTIFF HOOTERS MANAGEMENT CORPORATION)

       507.    Plaintiff Hooters Management Corporation incorporates and realleges, as though

fully set forth herein, each and every allegation set forth in paragraphs 1–442 of this Complaint.

       508.    Article 22 of the New York General Business Law generally prohibits monopolies

and contracts or agreements in restraint of trade, with the policy of encouraging competition or the

free exercise of any activity in the conduct of any business, trade or commerce in New York. N.Y.

Gen. Bus. Law. § 340(1).

       509.    Plaintiff Hooters Management Corporation purchased Broilers within New York

State during the relevant period. But for Defendants’ conduct set forth herein, the price per pound

                                                 154
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 161 of 167 PageID #:161




of Broilers would have been lower, in an amount to be determined at trial.

       510.    Under New York law, indirect purchasers have standing to maintain an action based

on the facts alleged in this Complaint. N.Y. Gen. Bus. Law. § 340(6).

       511.    Defendants established or maintained a monopoly within the intrastate commerce

of New York for the trade or commerce of Broilers and restrained competition in the free exercise

of the conduct of the business of Broilers within the intrastate commerce of New York, in violation

of N.Y. Gen. Bus. Law § 340, et seq.

       512.    Plaintiff Hooters Management Corporation was injured with respect to purchases

of Broilers in New York and is entitled to all forms of relief, including actual damages, treble

damages, costs not exceeding $10,000 and reasonable attorneys’ fees.

       513.    Pursuant to NY Gen. Bus. Law Section 340(5), with the filing of this action, a copy

of this Complaint is being served upon the Attorney General of New York.

                                          COUNT X

 VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS
    PRACTICES ACT, 815 Ill. Comp. Stat. Ann. 505/10a, et seq. (ON BEHALF OF
          PLAINTIFF HOOTERS MANAGEMENT CORPORATION.)

       514.    Plaintiff Hooters Management Corporation incorporates and realleges, as though

fully set forth herein, each and every allegation set forth in paragraphs 1–442 of this Complaint.

       515.    By reason of the conduct alleged herein, Defendants have violated 740 Ill. Comp.

Stat. Ann. 10/3(1), et seq.

       516.    Defendants entered into a contract, combination, or conspiracy between two or

more persons in restraint of, or to monopolize, trade or commerce in the Broilers market, a

substantial part of which occurred within Illinois.

       517.    Defendants established, maintained, or used a monopoly, or attempted to establish



                                                155
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 162 of 167 PageID #:162




a monopoly, of trade or commerce in the relevant markets, a substantial part of which occurred in

Illinois, for the purpose of excluding competition or controlling, fixing, or maintained prices in the

Broiler market.

           518.   Defendants conduct was unfair, unconscionable, or deceptive within the conduct of

commerce within the State of Illinois.

           519.   Defendants conduct misled consumers, withheld material facts, and resulted in

material misrepresentations to Plaintiff Hooters Management Corporation

           520.   Defendants’ unlawful conduct substantially affected Illinois trade and commerce.

           521.   As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff Hooters

Management Corporation has been injured in its business or property and is threatened with further

injury. Plaintiff Hooters Management Corporation’s claim falls within the scope of the Illinois

statute.

           522.   By reason of the foregoing, Plaintiff Hooters Management Corporation is entitled

to seek all forms of relief, including actual damages or any other relief the Court deems proper

under 815 Ill. Comp. Stat. Ann. 505/10a, et seq.

                                            COUNT XI

VIOLATION OF THE MINNESOTA CONSUMER FRAUD ACT, Minn. Stat. § 325F.68,
      et seq. (ON BEHALF OF PLAINTIFF RESTAURANTS OF AMERICA)

           523.   Plaintiff Restaurants of America incorporates and realleges, as though fully set

forth herein, each and every allegation set forth in paragraphs 1–442 of this Complaint.

           524.   By reason of the conduct alleged herein, Defendants have violated Minn. Stat. §

325F.68, et seq.

           525.   Defendants engaged in deceptive trade practices with intent to injure competitors

and consumers through supra-competitive profits.

                                                 156
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 163 of 167 PageID #:163




       526.    Defendants established, maintained, or used a monopoly, or attempted to establish

a monopoly, of trade or commerce in the Broilers market, a substantial part of which occurred in

Minnesota, for the purpose of controlling, fixing, or maintaining prices in the Broilers market.

       527.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

of commerce within the State of Minnesota.

       528.    Defendants conduct, specifically in the form of fraudulent concealment of their

horizontal agreement, created a fraudulent or deceptive act or practice committed by a supplier in

connection with a consumer transaction.

       529.    Defendants’ unlawful conduct substantially affected Minnesota’s trade and

commerce.

       530.    Defendants’ conduct was willful.

       531.    As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff

Restaurants of America has been injured in its business or property and is threatened with further

injury. Restaurants of America’s claims fall within the scope of the Minnesota statute.

       532.    By reason of the foregoing, Plaintiff Restaurants of America is entitled to seek all

forms of relief, including damages, reasonable attorneys’ fees and costs under Minn. Stat. §

325F.68, et seq. and applicable case law.

                                            COUNT XII

 VIOLATION OF THE NEW MEXICO UNFAIR PRACTICES ACT, N.M. Stat. Ann. §§
    57-12-3, et seq. (ON BEHALF OF PLAINTIFF RESTAURANTS OF AMERICA)

       533.    Plaintiff Restaurants of America incorporates and realleges, as though fully set

forth herein, each and every allegation set forth in paragraphs 1–442 of this Complaint.

       534.    By reason of the conduct alleged herein, Defendants have violated N.M. Stat. Ann.

§§ 57-12-3, et seq.

                                               157
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 164 of 167 PageID #:164




          535.   Defendants entered into a contract, combination, or conspiracy between two or

more persons in restraint of, or to monopolize, trade of commerce in the Broilers market, a

substantial part of which occurred within New Mexico.

          536.   Defendants established, maintained, or used a monopoly, or attempted to establish

a monopoly, of trade or commerce in the relevant markets, a substantial part of which occurred

within New Mexico, for the purpose of excluding competition or controlling, fixing, or

maintaining prices in the Broilers market.

          537.   Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

of commerce within the State of New Mexico.

          538.   Defendants’ conduct misled consumers, withheld material facts, and resulted in

material misrepresentations to Plaintiff Restaurants of America.

          539.   Defendants’ unlawful conduct substantially affected New Mexico’s trade and

commerce.

          540.   Defendants’ conduct constituted “unconscionable trade practices” in that such

conduct, inter alia, resulted in a gross disparity between the value received by Plaintiff Restaurants

of America and the price paid by it for Broilers as set forth in N.M. Stat. Ann. § 57-12-2E.

          541.   Defendants conduct was willful.

          542.   As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff

Restaurants of America has been injured in its business or property and is threatened with further

injury.

          543.   By reason of the foregoing, Plaintiff Restaurants of America is entitled to seek all

forms of relief, including actual damages or up to $300 per violation, whichever is greater plus

reasonable attorneys’ fees under N.M. Stat. Ann. § 57-12-10.



                                                 158
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 165 of 167 PageID #:165




                                           COUNT XIII

                                    UNJUST ENRICHMENT

       544.     Plaintiffs incorporate by reference and reallege the allegations stated in paragraphs

1–442 herein.

       545.     As a result of their unlawful conduct described above, Defendants have and will

continue to be unjustly enriched by the receipt of unlawfully inflated prices and unlawful profits

of Broilers.

       546.     Under common law principles of unjust enrichment, Defendants should not be

permitted to retain the benefits conferred on them by overpayments by Plaintiffs in Arizona,

Florida, Illinois, Minnesota, and New Mexico.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court:

       A.       Enter an order adjudging and decreeing the unlawful conduct, conspiracy or

combination alleged herein to be in violation of Section 1 of the Sherman Act and listed state

antitrust laws, unfair competition laws, consumer protection laws, and common law;

       B.       Enter joint and several judgments against Defendants in favor of Plaintiffs;

       C.       Award Plaintiffs damages in an amount to be determined at trial to the maximum

extent allowed under federal antitrust and applicable state laws, and enter a joint and several

judgment in favor of Plaintiffs against Defendants in an amount to be trebled to the extent such

laws permit;

       D.       Enter an order prohibiting and permanently enjoining Defendants, their affiliates,

successors, transferees, assignees and other officers, directors, partners, agents and employees

thereof, and all other persons acting or claiming to act on their behalf or in concert with them, from


                                                 159
  Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 166 of 167 PageID #:166




in any manner continuing, maintaining or renewing the conduct, conspiracy, or combination

alleged herein, or from entering into any other conspiracy or combination having a similar purpose

or effect, and from adopting or following any practice, plan, program, or device having a similar

purpose or effect;

          E.     Award Plaintiffs pre- and post-judgment interest as provided by law, with such

interest to be awarded at the highest legal rate;

          F.     Award Plaintiffs their attorneys’ fees, litigation expenses, and costs, as provided by

law; and

          G.     Grant Plaintiffs such other and further relief that the Court may deem just and

proper.

                                          JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury on all

issues so triable.

Dated: July 18, 2019




                                                    160
Case: 1:19-cv-04824 Document #: 1 Filed: 07/18/19 Page 167 of 167 PageID #:167




                             Respectfully submitted,


                                    CARLTON FIELDS, P.A.

                                    By: /s/ Lauren N. Giudice
                                    David B. Esau
                                    Sarah Cortvriend
                                    Kristin A. Gore
                                    Amanda R. Jesteadt
                                    Lauren N. Giudice
                                    525 Okeechobee Boulevard, Suite 1200
                                    West Palm Beach, Florida 33401
                                    Tel: (561) 659-7070
                                    Fax: (561) 659-7368
                                    desau@carltonfields.com
                                    scortvriend@carltonfields.com
                                    kgore@carltonfields.com
                                    ajesteadt@carltonfields.com
                                    lgiudice@carltonfields.com

                                    Counsel for Plaintiffs Restaurants of America, Inc.;
                                    LTP Management Group, Inc.; Gibson, Greco &
                                    Wood, Ltd.; and Hooters Management Corporation

                                    Joseph M. Vanek
                                    Michael G. Dickler
                                    Sperling & Slater, P.C.
                                    55 West Monroe Street, Suite 3200
                                    Chicago, Illinois 60603
                                    Tel: (312) 641-3200
                                    Fax: (312) 641-6492
                                    jvanek@sperling-law.com
                                    mdickler@sperling-law.com

                                    Designated Local Counsel for Plaintiffs under N.D.
                                    Ill. LR 83.15




                                      161
